[agreementandplanofmerger001.jpg]
STRICTLY CONFIDENTIAL EXECUTION COPY SMRH:484497247.47 SM01DOCS\1200417.35
AGREEMENT AND PLAN OF MERGER by and among MERCURY SYSTEMS, INC., THUNDERBIRD
MERGER SUB, INC., CERES SYSTEMS and THE SHAREHOLDER REPRESENTATIVES NAMED HEREIN
Dated as of December 21, 2017



--------------------------------------------------------------------------------



 
[agreementandplanofmerger002.jpg]
SMRH:484497247.47 -i- SM01DOCS\1200417.35 TABLE OF CONTENTS Page ARTICLE I
DEFINITIONS
............................................................................................................2
1.1 Defined Terms
.........................................................................................................2
ARTICLE II THE
MERGER.........................................................................................................22
2.1 The
Merger.............................................................................................................22
2.2 Effective Time
.......................................................................................................22
2.3 Effects of Merger
...................................................................................................22
2.4 Articles of Incorporation;
Bylaws..........................................................................22
2.5 Directors and Officers of the Surviving Corporation
............................................22 2.6 Conversion of Shares
.............................................................................................22
2.7 Treatment of Options
.............................................................................................24
2.8 Dissenting
Shares...................................................................................................24
2.9 Closing
...................................................................................................................25
2.10 Merger Consideration
............................................................................................25
2.11 Closing Merger
Consideration...............................................................................26
2.12 Pre-Closing Deliveries
...........................................................................................27
2.13 Closing
Deliveries..................................................................................................27
2.14 Surrender and Payment
..........................................................................................30
2.15 Escrow Funds; Shareholder Representative Fund
.................................................32 2.16 No Further Ownership
Rights in Company Capital Stock and Options ................32 2.17 Adjustments
...........................................................................................................33
2.18 Withholding
Rights................................................................................................33
2.19 Lost Certificates
.....................................................................................................33
2.20 Post-Closing Adjustment
.......................................................................................33
2.21 Consideration
Spreadsheet.....................................................................................37
2.22 Payment of Shareholder Obligations
.....................................................................38 2.23
Escheat Laws
.........................................................................................................39
ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE COMPANY...................39
3.1 Organization and Qualification; Authority
............................................................39 3.2 Company
Capital Stock
.........................................................................................39
3.3 Subsidiaries
............................................................................................................40
3.4 Authority Relative to this Agreement
....................................................................40 3.5
Consents and Approvals; No
Violations................................................................41 3.6
Financial Statements
..............................................................................................42
3.7 Absence of Certain Changes or
Events..................................................................43 3.8
Litigation................................................................................................................44
3.9 Compliance with Laws and
Orders........................................................................44
3.10 Permits
...................................................................................................................45
3.11 Employee Benefit
Plans.........................................................................................45
3.12 Employees; Labor
Matters.....................................................................................47
3.13 Related Party Transactions
....................................................................................48



--------------------------------------------------------------------------------



 
[agreementandplanofmerger003.jpg]
SMRH:484497247.47 -ii- SM01DOCS\1200417.35 3.14 Title; Sufficiency of
Assets....................................................................................48
3.15 Real Property
.........................................................................................................49
3.16 Taxes
......................................................................................................................49
3.17 Environmental
Matters...........................................................................................52
3.18 Material
Contracts..................................................................................................53
3.19 Intellectual
Property...............................................................................................56
3.20 Insurance
................................................................................................................60
3.21 Customers and
Suppliers........................................................................................60
3.22 Export Matters
.......................................................................................................61
3.23
Brokers...................................................................................................................61
3.24 Prohibited Payments
..............................................................................................61
3.25 Governmental Contracts
........................................................................................62
3.26 Exclusivity of Representations and Warranties
.....................................................66 ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF PARENT AND MERGER SUB
..................................................................................................................66
4.1 Organization and Corporate
Power........................................................................66
4.2 Authority Relative to this Agreement
....................................................................66 4.3
Consents and Approvals; No
Violations................................................................67 4.4
Board and Shareholder Approvals
.........................................................................67 4.5
Financing................................................................................................................68
4.6
Solvency.................................................................................................................68
4.7
Litigation................................................................................................................68
4.8 Broker’s Fees
.........................................................................................................68
4.9 Acquisition for Investment
....................................................................................68
4.10 Investigation; Limitation of the Company’s Representations and Warranties
......69 4.11 Governmental Approvals
.......................................................................................69
4.12 Information Statement
...........................................................................................69
4.13 Parent RWI Policy
.................................................................................................69
ARTICLE V
COVENANTS..........................................................................................................70
5.1 Written Consent; Shareholder Notice
....................................................................70 5.2
Confidentiality
.......................................................................................................71
5.3 Access to Books and Records
................................................................................71
5.4 Efforts
....................................................................................................................72
5.5 Conduct of Business
..............................................................................................73
5.6
Consents.................................................................................................................75
5.7 Public Announcements
..........................................................................................76
5.8 Directors and Officers; Runoff Coverage
..............................................................76 5.9 No
Financing
Condition.........................................................................................78
5.10 Release
...................................................................................................................78
5.11
Distributions...........................................................................................................79
5.12 Distributions from the Adjustment Escrow Fund and the Indemnification
Escrow Fund 80 5.13 Parent RWI Policy
.................................................................................................80
5.14 Intentionally
omitted..............................................................................................80
5.15 Termination of Certain Contracts
..........................................................................80



--------------------------------------------------------------------------------



 
[agreementandplanofmerger004.jpg]
SMRH:484497247.47 -iii- SM01DOCS\1200417.35 5.16 Updated Schedule
..................................................................................................81
5.17 Financial Reporting Cooperation; Post-Signing Interim Financial Statements;
2017 Audited Financial Statements
..................................................................................................81
5.18 Post-Signing Company
Filing................................................................................82
ARTICLE VI EMPLOYEE MATTERS
.......................................................................................82
6.1 Treatment of Employees
........................................................................................82
6.2 Termination of 401(k)
Plan....................................................................................82
6.3 No Third-Party
Beneficiaries.................................................................................83
ARTICLE VII TAX MATTERS
...................................................................................................83
7.1 Tax
Returns............................................................................................................83
7.2 Amended Returns; Refunds
...................................................................................84
7.3 Transfer Taxes
.......................................................................................................85
7.4
Cooperation............................................................................................................85
ARTICLE VIII CONDITIONS TO OBLIGATIONS TO CLOSE
...............................................85 8.1 Conditions to Obligations
of Each Party to Close .................................................85 8.2
Conditions to Parent’s and Merger Sub’s Obligation to
Close..............................86 8.3 Conditions to the Company’s Obligation
to Close ................................................87 8.4 Frustration of
Closing
Conditions..........................................................................88
ARTICLE IX
TERMINATION.....................................................................................................88
9.1
Termination............................................................................................................88
9.2 Notice of
Termination............................................................................................89
9.3 Effect of
Termination.............................................................................................89
9.4 Expenses
................................................................................................................89
ARTICLE X
INDEMNIFICATION..............................................................................................90
10.1 Survival
..................................................................................................................90
10.2 Indemnification of Parent Indemnified Parties
......................................................90 10.3 Indemnification of
Shareholder Indemnified Parties.............................................93
10.4 Mitigation; Other Limitations on Liability
............................................................93 10.5 Defense of
Third Party Claims
..............................................................................94
10.6 Direct
Losses..........................................................................................................95
10.7 Determination of Loss Amount
.............................................................................96
10.8 Exclusive Remedy; Indemnification Escrow
Fund................................................96 10.9 Characterization of
Indemnification Payments......................................................98
10.10 Additional Matters
.................................................................................................98
ARTICLE XI GENERAL PROVISIONS
.....................................................................................98
11.1 Interpretation; Absence of Presumption
................................................................98 11.2
Governing Law; Jurisdiction and Forum
.............................................................100 11.3 Entire
Agreement
.................................................................................................100
11.4 No Third-Party
Beneficiaries...............................................................................100
11.5 Notices
.................................................................................................................101
11.6 Successors and
Assigns........................................................................................102



--------------------------------------------------------------------------------



 
[agreementandplanofmerger005.jpg]
SMRH:484497247.47 -iv- SM01DOCS\1200417.35 11.7 Amendments and Waivers
...................................................................................102
11.8 Severability
..........................................................................................................102
11.9 Specific Performance
...........................................................................................102
11.10 No Admission
......................................................................................................103
11.11
Counterparts.........................................................................................................103
11.12 Shareholder
Representatives................................................................................103
11.13 Waiver of
Conflicts..............................................................................................106
EXHIBITS AND SCHEDULES Exhibits Exhibit A: Sample Closing Net Working Capital
Exhibit B: Form of Escrow Agreement Exhibit C: Form of Agreement of Merger
Exhibit D: Form of Letter of Transmittal Exhibit E: Form of Option Termination
Agreement Exhibit F: Binder Agreement and Form of Parent RWI Policy Exhibit G:
Form of Support Agreement Schedules Company Disclosure Schedule Parent
Disclosure Schedule Schedule 1.1(a) Permitted Liens Schedule 1.1(b) Employee
Liabilities Schedule 1.1(c) Knowledge of the Company Schedule 1.1(d) Knowledge
of Parent Schedule 1.1(e) Orally Threatened or Orally Notified Schedule 1.1(f)
Shareholder Obligations Schedule 1.1(g) Shareholder Obligors Schedule 1.1(h)
Supporting Equityholders Schedule 5.15 Termination of Certain Contracts Schedule
8.2(f) Required Consents Schedule 11.5 Addresses for Shareholder Representatives



--------------------------------------------------------------------------------



 
[agreementandplanofmerger006.jpg]
SMRH:484497247.47 -1- SM01DOCS\1200417.35 AGREEMENT AND PLAN OF MERGER This
Agreement and Plan of Merger (this “Agreement”), dated as of December 21, 2017
(the “Agreement Date”), is entered into by and among MERCURY SYSTEMS, INC., a
Massachusetts corporation (“Parent”), THUNDERBIRD MERGER SUB, INC., a California
corporation (“Merger Sub”), CERES SYSTEMS, a California corporation (the
“Company”), and, solely in their capacity as the Shareholder Representatives,
Ronald W. Buckly, an individual residing in the State of California, and Andrew
D. Swart, an individual residing in the State of New Jersey, (together with
their respective successors in such capacity, the “Shareholder
Representatives”). Each of Parent, Merger Sub, the Company and the Shareholder
Representatives may be referred to herein as a “Party” or, collectively, as the
“Parties.” RECITALS WHEREAS, the Parties intend that Merger Sub be merged with
and into the Company, with the Company surviving the merger, on the terms and
subject to the conditions set forth herein (the “Merger”); WHEREAS, the board of
directors of the Company (the “Company Board”) has, by unanimous vote, (i)
approved and declared advisable this Agreement and the Merger and (ii) resolved
to recommend to the shareholders of the Company the approval of this Agreement
and the principal terms of the Merger, in each case on the terms and subject to
the conditions set forth in this Agreement (the “Company Recommendation”);
WHEREAS, as a condition and inducement to the willingness of Parent and Merger
Sub to enter into this Agreement, the Supporting Equityholders have delivered to
Parent an Equityholder Support and Restrictive Covenants Agreement in the form
attached hereto as Exhibit G, pursuant to which such Supporting Equityholders
have agreed, inter alia, to vote in favor of this Agreement and to abide by
their respective payment obligations herein and certain restrictive covenants
therein (the “Support Agreement”); WHEREAS, it is a condition to the obligations
of Parent to close the transactions contemplated by this Agreement that, in
accordance with the requirements of California law and the Articles of
Incorporation of the Company, as amended (the “Articles of Incorporation”),
shareholders of the Company holding not less than a majority of the outstanding
shares of Company Common Stock, not less than a majority of the outstanding
shares of Series B Preferred Stock and not less than a majority of the
outstanding shares of Company Common Stock and Series B Preferred Stock, voting
together as a class, shall have executed a written consent (the “Written
Consent”) approving this Agreement and the principal terms of the Merger and
shall not have revoked such consent; WHEREAS, the respective boards of directors
of Parent and Merger Sub have unanimously approved and declared advisable this
Agreement and the Merger, on the terms and subject to the conditions set forth
herein; and



--------------------------------------------------------------------------------



 
[agreementandplanofmerger007.jpg]
SMRH:484497247.47 -2- SM01DOCS\1200417.35 WHEREAS, each of the Parties desires
to make certain representations, warranties, covenants and agreements and also
to prescribe various conditions to the Merger. AGREEMENT NOW, THEREFORE, in
consideration of the mutual covenants and agreements hereinafter set forth and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Parties agree as follows: ARTICLE I DEFINITIONS 1.1
Defined Terms. For the purposes of this Agreement, the following terms shall
have the following meanings: “2017 Audited Financial Statements” means, if
required to be provided hereunder, (i) the audited consolidated balance sheet of
the Company and its Subsidiaries at December 31, 2017 and December 31, 2016,
(ii) the audited consolidated statements of income of the Company and its
Subsidiaries for the years ended December 31, 2017 and December 31, 2016, (iii)
the audited consolidated statements of shareholders’ equity of the Company and
its Subsidiaries as of December 31, 2017 and December 31, 2016, (iv) the audited
consolidated statement of cash flows of the Company and its Subsidiaries for the
years ended December 31, 2017 and December 31, 2016, and (v) the notes to the
foregoing. “Action” means any action, suit, arbitration, litigation or
proceeding, whether civil, criminal or administrative, by or before any
Governmental Entity. “Adjustment Escrow Amount” means $1,500,000. “Adjustment
Escrow Fund” has the meaning assigned to such term in Section 2.15(b).
“Affiliate” means, with respect to any Person, any other Person that directly,
or through one or more intermediaries, controls or is controlled by or is under
common control with such Person. “Agreement” has the meaning assigned to such
term in the opening paragraph of this Agreement. “Agreement” includes all
exhibits and schedules hereto, and includes all amendments to this Agreement
entered into from time to time after the Agreement Date. “Agreement Date” has
the meaning assigned to such term in the opening paragraph of this Agreement.
“Agreement of Merger” has the meaning assigned to such term in Section 2.2.
“Ancillary Documents” means the Escrow Agreement, the Support Agreement, the
Letters of Transmittal, the Option Termination Agreements, the Paying Agent
Agreement and all other instruments, schedules, certificates and agreements
delivered at or prior to the Closing in connection with this Agreement.



--------------------------------------------------------------------------------



 
[agreementandplanofmerger008.jpg]
SMRH:484497247.47 -3- SM01DOCS\1200417.35 “Antitrust Law” means the Sherman
Antitrust Act, as amended, the Clayton Antitrust Act, as amended, the HSR Act,
the Federal Trade Commission Act, as amended, and all other applicable Laws
(including non-U.S. Laws) of a Governmental Entity that are designed or intended
to prohibit, restrict or regulate actions or transactions having the purpose or
effect of monopolization, restraint of trade, or lessening of competition
through merger or acquisition. “Articles of Incorporation” has the meaning
assigned to such term in the recitals to this Agreement. “Audited Financial
Statements” means (i) the audited consolidated balance sheet of the Company and
its Subsidiaries at December 31, 2016 and December 31, 2015, (ii) the audited
consolidated statements of income of the Company and its Subsidiaries for the
years ended December 31, 2016 and December 31, 2015, (iii) the audited
consolidated statements of shareholders’ equity of the Company and its
Subsidiaries as of December 31, 2016 and December 31, 2015, (iv) the audited
consolidated statement of cash flows of the Company and its Subsidiaries for the
years ended December 31, 2016 and December 31, 2015, and (v) the notes to the
foregoing. “Bank Liens” means the Liens set forth on Schedule 1.1(a). “Benefit
Plan” has the meaning assigned to such term in Section 3.11(a). “Binder
Agreement” has the meaning assigned to such term in Section 4.13. “Business Day”
means any day that is not a Saturday, a Sunday or other day on which commercial
banks in New York, New York are required or authorized by Law to be closed.
“Business Employee” means, with respect to any Person, an officer or employee of
such Person and any individuals engaged by such Person through a professional
employment organization. “Buyer Released Parties” has the meaning assigned to
such term in Section 5.10(b). “Buyer Releasing Parties” has the meaning assigned
to such term in Section 5.10(b). “Buyer Tax Act” means an action by Parent, the
Surviving Corporation or any of the Subsidiaries of the Surviving Corporation
(or any of their Affiliates) occurring after the Closing on (or effective as of
or prior to) the Closing Date that is not in the Ordinary Course of Business and
not expressly permitted by this Agreement. “Bylaws” means the Bylaws of the
Company. “California Courts” has the meaning assigned to such term in Section
11.2(b). “Cancelled Shares” has the meaning assigned to such term in Section
2.6(a).



--------------------------------------------------------------------------------



 
[agreementandplanofmerger009.jpg]
SMRH:484497247.47 -4- SM01DOCS\1200417.35 “Cash” means, without duplication,
cash or cash equivalents (including marketable securities) of the Company and
its Subsidiaries, including all checks and drafts received by the Company or its
Subsidiaries but not yet cashed or deposited as of the Measurement Time (to the
extent not included as a current asset in Closing Net Working Capital and to the
extent that such check or draft is not dishonored), net of bank overdrafts and
all issued but uncleared checks, drafts and wire transfers of the Company or its
Subsidiaries that are outstanding as of the Measurement Time (to the extent not
included as a current liability in Closing Net Working Capital). Any monetary
conversion of a foreign currency to U.S. Dollars shall be calculated using the
applicable exchange rates set forth in The Wall Street Journal, Eastern Edition,
on the Closing Date. For the avoidance of doubt, “Cash” shall include restricted
cash (including security deposits and cash securing letters of credit) and shall
exclude (i) any Shareholder Obligations, and (ii) cash contributed to the
Company or any of its Subsidiaries by Parent or its Affiliates at or after the
Closing. “Certificate” has the meaning assigned to such term in Section 2.14(a).
“CGCL” means the General Corporation Law of the State of California, as amended.
“Chapter 13” has the meaning assigned to such term in Section 2.8(a). “Claims”
means claims, rights, obligations, debts, liabilities, actions or causes of
action of every kind and nature, whether foreseen or unforeseen, contingent or
actual, and whether now known or hereafter discovered. “Closing” has the meaning
assigned to such term in Section 2.9. “Closing Cash” means the Cash as of the
Measurement Time. “Closing Common Merger Consideration” means the aggregate
amount payable at the Effective Time, in accordance with the terms of this
Agreement, to the Former Holders of Company Common Stock and Exchanged Options.
“Closing Date” has the meaning assigned to such term in Section 2.9. “Closing
Indebtedness” means, without duplication, the outstanding Indebtedness of the
Company and its Subsidiaries immediately prior to the Closing. “Closing Merger
Consideration” has the meaning assigned to such term in Section 2.11. “Closing
Net Working Capital” means, as of the Measurement Time and without duplication,
the current assets of the Company and its Subsidiaries minus the current
liabilities of the Company and its Subsidiaries. Notwithstanding the foregoing
sentence, none of the following shall be included in either current assets or
current liabilities of the Company and its Subsidiaries for the purposes of
calculating Closing Net Working Capital: (i) any Cash, (ii) any amount
classified on the Financial Statements as “Evaluation Receivable,” (iii) any
Indebtedness, (iv) any Shareholder Obligations, (v) the Exchanged Options
Exercise Price, (vi) any unpaid Transaction Expenses, (vii) any non-refundable
amounts included in prepaid insurance, (viii) all Tax assets and liabilities and
(ix) any unpaid amounts owed to the Company Auditor for fees and expenses for
the preparation



--------------------------------------------------------------------------------



 
[agreementandplanofmerger010.jpg]
SMRH:484497247.47 -5- SM01DOCS\1200417.35 and review of the Post-Signing Interim
Financial Statements or for the preparation and audit, if required hereunder, of
the 2017 Audited Financial Statements. For the avoidance of doubt, paid time
off, sick pay and vacation obligations shall be included in the calculation of
Closing Net Working Capital. Except as set forth in this definition, Closing Net
Working Capital shall be calculated in accordance with rules set forth in Error!
Reference source not found.. A sample calculation of Closing Net Working Capital
as of September 30, 2017 is attached hereto as Error! Reference source not
found.. “Closing Net Working Capital Statement” has the meaning assigned to such
term in Section 2.20(b)(i). “Closing Participation Merger Consideration” has the
meaning assigned to such term in Section 2.11. “Closing Per Share Common Merger
Consideration” means (i) the Per Share Common Preference Amount plus (ii) the
Per Share Closing Participation Amount. “Closing Per Share Preferred Merger
Consideration” means (i) the Per Share Preferred Preference Amount plus (ii) the
Per Share Closing Participation Amount. “Closing Preferred Merger Consideration”
means the aggregate amount payable at the Effective Time, in accordance with the
terms of this Agreement, to the Former Holders of the Series B Preferred Stock.
“Closing Statement of Cash” has the meaning assigned to such term in Section
2.20(b)(ii). “Closing Statement of Indebtedness” has the meaning assigned to
such term in Section 2.20(b)(ii). “Closing Statement of Transaction Expenses”
has the meaning assigned to such term in Section 2.20(b)(ii). “Closing
Statements” has the meaning assigned to such term in Section 2.20(c)(i).
“Closing Transaction Expenses” means the unpaid Transaction Expenses of the
Company or any of its Subsidiaries as of immediately prior to the Closing.
“Code” means the U.S. Internal Revenue Code of 1986, as amended. “Common
Preference Merger Consideration” means the result of (a) Per Share Common
Preference Amount multiplied by (b) the sum of the number of shares of Company
Common Stock outstanding immediately prior to the Effective Time plus the
aggregate number of shares of Company Common Stock issuable upon exercise in
full of all Exchanged Options. “Company” has the meaning assigned to such term
in the opening paragraph of this Agreement.



--------------------------------------------------------------------------------



 
[agreementandplanofmerger011.jpg]
SMRH:484497247.47 -6- SM01DOCS\1200417.35 “Company Auditor” means SingerLewak
LLP. “Company Board” has the meaning assigned to such term in the recitals to
this Agreement. “Company Capital Stock” has the meaning assigned to such term in
Section 3.2(a). “Company Common Stock” has the meaning assigned to such term in
Section 3.2(a). “Company Disclosure Schedule” has the meaning assigned to such
term in the opening paragraph of Article III. “Company 401(k) Plan” has the
meaning assigned to such term in Section 6.2. “Company Fundamental
Representations” has the meaning assigned to such term in Section 10.1(a).
“Company Indemnitees” has the meaning assigned to such term in Section 5.8(a).
“Company Insurance Policies” has the meaning assigned to such term in Section
3.20. “Company Intellectual Property” means the Non-Owned Intellectual Property
and the Owned Intellectual Property. “Company Preferred Stock” has the meaning
assigned to such term in Section 3.2(a). “Company Product” means any goods,
products or services, including Intellectual Property, that are sold, provided,
leased or licensed to third parties by the Company or any of its Subsidiaries.
“Company Recommendation” has the meaning assigned to such term in the recitals
to this Agreement. “Company Software” means Software that is Owned Intellectual
Property. “Company Specified Representations” has the meaning assigned to such
term in Section 10.1(a). “Confidentiality Agreement” means that certain
Confidentiality Agreement, dated as of September 5, 2017, between the Company
and Parent. “Consideration Spreadsheet” has the meaning assigned to such term in
Section 2.21(a). “Contract” means any written or oral: agreement, contract,
license, lease, guaranty, indenture, or other legally binding arrangement,
obligation or undertaking between or among Persons, but excluding any Benefit
Plan. “control” means, as to any Person, the direct or indirect power to direct
or cause the direction of the management or policies of such Person, whether
through the ownership of voting securities,



--------------------------------------------------------------------------------



 
[agreementandplanofmerger012.jpg]
SMRH:484497247.47 -7- SM01DOCS\1200417.35 by contract or otherwise (and the
terms “controlled by” and “under common control with” shall have correlative
meanings). “Copyleft License” means any license of Intellectual Property that
provides, as a condition to or an obligation based on the use, modification, or
distribution thereof, that such Intellectual Property (or any other Intellectual
Property that is incorporated into, derived from, based on, linked to, or used
or distributed or made available with such licensed Intellectual Property) be
licensed, distributed, or otherwise made available (i) in a form other than
binary or object code (e.g., in source code form), (ii) under terms that permit
redistribution, reverse engineering or creation of derivative works or other
modification, or (iii) without a license fee. “Copyleft License” includes the
GNU General Public License, the GNU Library General Public License, the GNU
Lesser General Public License, the Affero General Public License, the Mozilla
Public License, the Common Development and Distribution License, the Eclipse
Public License, and any Creative Commons “sharealike” license. “Current
Governmental Contracts” has the meaning assigned to such term in Section
3.25(a). “Deductible” has the meaning assigned to such term in Section
10.2(b)(i). “Determination Date” means the date of final determination of the
Post-Closing Adjustment, whether by agreement of Parent and the Shareholder
Representatives, the failure of the Shareholder Representatives to deliver a
Statement of Objections prior to the expiration of the Review Period or the
delivery of the Independent Accountant’s written report contemplated by Section
2.20(c)(iv). “Disputed Amounts” has the meaning assigned to such term in Section
2.20(c)(iii). “Dissenting Shares” has the meaning assigned to such term in
Section 2.8(a). “DOJ” has the meaning assigned to such term in Section 5.4(a).
“Effective Time” has the meaning assigned to such term in Section 2.2. “Employee
Liabilities” means, with respect to any Business Employee or director of the
Company or any of its Subsidiaries to the extent relating to the pre-Closing
period and outstanding immediately prior to the Closing: (i) pension liabilities
or deferred compensation, if any, including underfunded pension liabilities, if
any, with respect to Benefit Plans, (ii) any success, retention, stay, change of
control or similar bonuses or obligations payable upon, as a result of, or where
one of the conditions to payment is, the consummation of the Merger contemplated
hereunder, (iii) any severance (however named) obligations arising under
Contracts or Benefit Plans existing prior to the Effective Time, (iv) any
commissions (but not bonuses), profit sharing plans, employer matching
contributions for sponsored savings plans of the business, or otherwise, which
was earned or accrued prior to but remains unpaid at the Effective Time
(including due to misclassification), (v) bonus obligations, if any, arising or
accrued under bonus plans or arrangements for 2017, (vi) in the event the
Closing has not occurred before March 1, 2018, a deemed bonus accrual for the
period from March 1, 2018 through the Closing Date, as calculated assuming pro
rata achievement of target bonuses under 2017 bonus plans and arrangements and
(vii) the employer’s share of any payroll social security, unemployment or
similar Taxes attributable to any of the foregoing items in this



--------------------------------------------------------------------------------



 
[agreementandplanofmerger013.jpg]
SMRH:484497247.47 -8- SM01DOCS\1200417.35 definition or to the exercise or
exchange of any Options. Items specified in clauses (ii), (iii) or (vii) of this
definition shall be included in Employee Liabilities regardless of whether such
items are paid on or after the Closing Date, it being agreed that such items
shall be deemed incurred and accrued prior to the Effective Time, and regardless
of whether such items require a Closing or post-Closing condition, event or
trigger (including post-Closing termination under double-trigger severance
Contracts or Benefit Plans). For the avoidance of doubt, the obligations set
forth on Schedule 1.1(b) are Employee Liabilities. “Entity” means any
partnership (general or limited), corporation, limited liability company, joint
venture, association or other form of business organization (whether or not
regarded as a legal entity under applicable Law), trust or other entity or
organization, including a Governmental Entity. “Environmental Laws” means any
Law relating to: (i) releases or threatened releases of Hazardous Material; (ii)
pollution or preservation or protection of public or employee health or the
environment, including waterways, wetlands, groundwater, drinking water, air,
wildlife, plants or other natural resources; or (iii) the manufacture, handling,
transport, use, treatment, storage, exposure to, or disposal or release of
Hazardous Material. “Equity Equivalents” means, with respect to any Entity, (i)
securities convertible into or exchangeable for any Equity Interests of such
Entity; (ii) phantom stock, profits interests, participation rights or any
similar equity-based payment option; (iii) options, warrants or other rights to
purchase or subscribe to (1) Equity Interests of such Entity or (2) other Equity
Equivalents of such Entity; or (iv) Contracts or Benefit Plans relating to the
acquisition of any Equity Equivalents of such Entity; in each case whether in a
single or a series of related transactions. “Equity Interests” means any shares
of capital stock, membership interests, partnership interests, participations or
other equivalents (however designated) of equity interests of any Entity.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
“ERISA Affiliate” means any Person, trade or business that is, or was at the
relevant time, a member of a group that is treated as a single employer as
described in Section 414(b), (c), (m) or (o) of the Code or Section 4001(b)(1)
of ERISA that includes the Company, or that is, or was at the relevant time, a
member of the same “controlled group” as the Company pursuant to Section
4001(a)(14) of ERISA. “Escrow Agent” means Citibank, N.A. “Escrow Agreement”
means the Escrow Agreement dated as of the Closing Date to be entered into among
Parent, the Shareholder Representatives and the Escrow Agent, substantially in
the form attached hereto as Exhibit B or in such other form as may be mutually
agreed by Parent, the Company and the Shareholder Representatives. “Estimated
Closing Cash Certificate” means a certificate executed by an authorized officer
of the Company certifying on behalf of the Company an estimate of the Closing
Cash.



--------------------------------------------------------------------------------



 
[agreementandplanofmerger014.jpg]
SMRH:484497247.47 -9- SM01DOCS\1200417.35 “Estimated Closing Indebtedness
Certificate” means a certificate executed by an authorized officer of the
Company certifying on behalf of the Company (i) an itemized list of all Closing
Indebtedness, (ii) the Persons (including contact information and payoff
information) to whom such Closing Indebtedness is owed and (iii) the aggregate
amount of such Closing Indebtedness. “Estimated Closing Net Working Capital” has
the meaning assigned to such term in Section 2.20(a). “Estimated Closing Net
Working Capital Statement” has the meaning assigned to such term in Section
2.20(a). “Estimated Closing Transaction Expenses Certificate” means a
certificate executed by an authorized officer of the Company certifying on
behalf of the Company an itemized list of all Closing Transaction Expenses and
the Persons (including contact information and payoff information) to whom such
Closing Transaction Expenses are owed and the aggregate amount of such Closing
Transaction Expenses. “Exchange Act” means the Securities Exchange Act of 1934,
as amended. “Exchanged Option” means each Option (whether vested or unvested)
outstanding immediately prior to the Closing. “Exchanged Options Exercise Price”
means the aggregate exercise prices of all Exchanged Options. “FAR” has the
meaning assigned to such term in Section 3.25(d)(i). “Financial Statements” has
the meaning assigned to such term in Section 3.6(a). “FIRPTA Statement” means a
certificate, dated as of the Closing Date, certifying to the effect that no
interest in the Company is a U.S. real property interest (such certificate to be
in the form required by Treasury Regulation Section 1.897-2(h) and 1.1445-3(c))
and a corresponding notice to the IRS. “Former Holders” means, with respect to
any securities of the Company, holders of such securities immediately prior to
the Effective Time. “FTC” has the meaning assigned to such term in Section
5.4(a). “Fully Diluted Share Number” means (i) the aggregate number of shares of
Company Common Stock outstanding immediately prior to the Effective Time (other
than Cancelled Shares but including Dissenting Shares), plus (ii) the aggregate
number of shares of Company Common Stock issuable upon conversion of all shares
of Series B Preferred Stock outstanding as of immediately prior to the Effective
Time (other than Cancelled Shares but including Dissenting Shares), plus (iii)
the aggregate number of shares of Company Common Stock issuable upon the
exercise in full of all Exchanged Options.



--------------------------------------------------------------------------------



 
[agreementandplanofmerger015.jpg]
SMRH:484497247.47 -10- SM01DOCS\1200417.35 “GAAP” means generally accepted
accounting principles in the United States, as in effect on the date of this
Agreement, consistently applied throughout the periods involved. “Governmental
Approvals” has the meaning assigned to such term in Section 5.4(a).
“Governmental Bid” means any written bid, proposal, offer or quote for supplies,
services or construction, whether solicited or unsolicited, made by the Company
which is intended by the Company to result in a Governmental Contract. A
Governmental Bid (a) includes any written bid, proposal, offer or quote made by
the Company that has been received or accepted by the offeree or other recipient
but has not resulted in a Governmental Contract prior to the Closing Date, but
(b) does not include any bid, proposal, offer or quote made by the Company that
has resulted in a Governmental Contract prior to the Closing Date. “Governmental
Contract” means any prime Contract, subcontract, teaming agreement or
arrangement, joint venture, basic ordering agreement, blanket purchase
agreement, pricing agreement, letter Contract, Contract awarded under the
Federal Supply Schedule program, purchase order, task order or delivery order or
other Contract or similar arrangement of any kind, between the Company and (a)
any Governmental Entity, (b) any prime contractor of a Governmental Entity in
its capacity as a prime contractor, or (c) any subcontractor (or lower tier
subcontractor) with respect to any Contract of a type described in clause (a) or
(b) of this definition. “Governmental Entity” means any supranational, foreign,
domestic, federal, territorial, state or local governmental entity or authority,
quasi-governmental entity or authority, court, tribunal, judicial or arbitral
body, commission, board, bureau, agency or instrumentality, or any regulatory,
administrative or other department, agency, or any political or other
subdivision, department or branch of any of the foregoing. “Hazardous Material”
means (i) petroleum or any petroleum product, or derivative or fraction thereof,
(ii) any radioactive materials, (iii) any hazardous, toxic, infectious,
reactive, corrosive, ignitable or flammable chemical or chemical compound, or
(iv) any chemical, material, substance or waste which is classified as a
“hazardous substance,” “hazardous waste,” “hazardous material,” “pollutant” or
similar term, as those terms are defined by any applicable Environmental Law.
“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, and the rules and regulations promulgated thereunder. “Income Tax”
means any Tax imposed upon or measured by net income or gross income (excluding
any Tax based solely on gross receipts). “Income Tax Return” means any Tax
Return required to be filed with respect to Income Tax. “Indebtedness” means,
with respect to any Person, without duplication (and, as to the Company and its
Subsidiaries, on a consolidated basis), the following: (i) indebtedness for
borrowed money, (ii) any other indebtedness that is evidenced by, or which
customarily would be evidenced by, a note, bond, debenture, draft or similar
instrument, (iii) notes payable and drafts accepted representing extensions of
credit, (iv) letters of credit, performance bonds or similar facilities, to the
extent drawn upon but not yet reimbursed, (v) obligations for borrowed money
secured by any lien



--------------------------------------------------------------------------------



 
[agreementandplanofmerger016.jpg]
SMRH:484497247.47 -11- SM01DOCS\1200417.35 or assets owned by the Company or its
Subsidiaries, other than Permitted Liens, (vi) obligations under conditional
sale or other title retention agreements relating to property or assets acquired
by such Person, (vii) obligations under forward sales, futures, options and
other similar hedging arrangements, including interest rate hedging or
protection agreements, (viii) obligations for the deferred purchase price for
property or services to the extent not accounted for in the calculation of Net
Working Capital, (ix) capitalized lease obligations, (x) Employee Liabilities,
(xi) obligations to perform services or provide products for which payment has
been received, including deferred income to the extent not accounted for in the
calculation of Net Working Capital, (xii) any commissions owed to third parties,
(xiii) all current liabilities for Taxes (whether or not properly accrued or
required to be accrued), and (xiv) any guarantee or suretyship (including by way
of a “keep well” or other similar undertaking) of any of the foregoing
obligations; provided, however, that Indebtedness of the Company and its
Subsidiaries shall not include (A) Transaction Expenses, (B) Shareholder
Obligations, (C) to the extent accounted for in the calculation of Closing Net
Working Capital, accounts payable, (D) to the extent accounted for in the
calculation of Closing Net Working Capital, accrued expenses and liabilities
arising in the Ordinary Course of Business (other than interest, fees,
amortization, and other similar payments in connection with Indebtedness for
borrowed money), (E) any indebtedness arranged by Parent or any of its
Affiliates (other than indebtedness existing prior to the Effective Time and
arranged by the Company or its Subsidiaries), (F) any intercompany indebtedness
or obligations between the Company and its Subsidiaries or (G) any other amount
to the extent accounted for in the calculation of Closing Net Working Capital.
“Indemnification Escrow Amount” means $900,000. “Indemnification Escrow Fund”
has the meaning assigned to such term in Section 2.15(a). “Indemnitee” has the
meaning assigned to such term in Section 10.5(a). “Indemnity Administrator” has
the meaning assigned to such term in Section 10.5(a). “Independent Accountant”
means a nationally or regionally recognized independent accounting firm mutually
agreed to by the Shareholder Representatives and Parent. “Information Statement”
has the meaning assigned to such term in Section 5.1(b). “Intellectual Property”
means all of the following, whether in the United States or any foreign
jurisdiction: (i) patents, patent applications, patent disclosures and
inventions, and all related continuations, continuations-in-part, divisionals,
provisionals, reissues, renewals, re-examinations, substitutions and extensions
thereof, (ii) internet domain names, social media accounts, registered and
unregistered trademarks, service marks, and trade names, and applications
therefor, along with names, corporate or brand names, logos, slogans, trade
dress, design rights and other similar designations of source, sponsorship,
association or origin, together with the goodwill symbolized by any of the
foregoing, (iii) registered and unregistered copyrights and copyrightable
subject matter, including author, performer, moral and neighboring rights, and
registrations and applications for registration thereof, (iv) rights in
Software, semiconductor chips and mask works, and registrations and applications
for registration thereof, (v) Trade Secrets, (vi) social media accounts and
websites,



--------------------------------------------------------------------------------



 
[agreementandplanofmerger017.jpg]
SMRH:484497247.47 -12- SM01DOCS\1200417.35 and the content found thereon and
related thereto, and (vii) all other rights in ideas, know-how, inventions,
proprietary processes, formulae, models and methodologies. “Interim Balance
Sheet” has the meaning assigned to such term in Section 3.6(a). “Interim
Financial Statements” has the meaning assigned to such term in Section 3.6(a).
“IP Licenses” has the meaning assigned to such term in Section 3.19(c). “IRS”
means the U.S. Internal Revenue Service. “Knowledge of the Company” means the
actual knowledge of the Persons listed on Schedule 1.1(c) after reasonable
inquiry of one or more other Persons listed on Schedule 1.1(c). Notwithstanding
anything to the contrary in this Agreement, reasonable inquiry shall not require
any Person listed on Schedule 1.1(c) to perform any inquiry of any Person who is
not identified on Schedule 1.1(c). Any Person claiming that a Person listed on
Schedule 1.1(c) has actual knowledge shall have the burden of proving that such
Person possesses such actual knowledge. “Knowledge of Parent” means the actual
knowledge of the Persons listed on Schedule 1.1(d). Notwithstanding anything to
the contrary in this Agreement, reasonable inquiry shall not require any Person
listed on Schedule 1.1(d) to perform any inquiry of any Person who is not
identified on Schedule 1.1(d). Any Person claiming that a Person listed on such
Schedule 1.1(d) has actual knowledge shall have the burden of proving that such
Person possesses such actual knowledge. “Law” means any federal, state, local,
foreign or supranational law, statute, regulation, ordinance, rule, judgment,
order, decree, award, approval, concession, grant, franchise, license,
agreement, directive, guideline, policy, requirement, or other governmental
restriction or any similar requirement, form of decision or approval of, or
determination by, or any interpretation or administration of any of the
foregoing by, any Governmental Entity in effect as of the Agreement Date.
“Leased Real Property” has the meaning assigned to such term in Section 3.15(b).
“Letter of Transmittal” has the meaning assigned to such term in Section
2.14(b). “Liens” means all liens, pledges, charges, mortgages, deeds of trust,
claims, security interests, purchase options, restrictions on transfer, options
or other encumbrances. “Losses” means all losses, costs, interest, charges,
expenses (including court costs and reasonable attorneys’ fees and disbursements
and costs of litigation), obligations, liabilities, settlement payments, awards,
judgments, fines, penalties, damages, assessments or deficiencies. “Made
Available” means, with respect to any document or other material, such document
or other material has been uploaded to the electronic data room maintained by
the Company and its financial advisors for purposes of the transactions
contemplated hereby at least one (1) Business Day prior to the Agreement Date,
as evidenced by a flash drive, DVD or other tangible medium delivered



--------------------------------------------------------------------------------



 
[agreementandplanofmerger018.jpg]
SMRH:484497247.47 -13- SM01DOCS\1200417.35 to Parent within three (3) Business
Days after the Agreement Date of all documents and other materials in the
electronic data room as of the third Business Day prior to the Agreement Date.
“Material Adverse Effect” means an event, circumstance, development, condition,
occurrence, fact, change or effect that, individually or in the aggregate with
all other events, circumstances, developments, conditions, occurrences, facts,
changes or effects, has caused, or would reasonably be expected to cause, a
material adverse effect on (i) the ability of the Company to consummate the
transactions contemplated by this Agreement or (ii) the business, assets,
liabilities, condition (financial or otherwise), or results of operations of the
Company and its Subsidiaries, in each case, taken as a whole; provided, however,
that no event, circumstance, development, condition, occurrence, fact, change or
effect resulting from any of the following shall be deemed to constitute, or
shall be taken into account in determining whether there has been, a Material
Adverse Effect so long as, in the case of each of subsections (A) through (D) of
this definition, such event, circumstance, development, condition, occurrence,
fact, change or effect does not disproportionately impact the Company and its
Subsidiaries compared to other companies that operate in the same industry or
industries as the Company and its Subsidiaries and as compared to their industry
as a whole: (A) changes in global or national economic, monetary, or financial
conditions, including changes in prevailing interest rates, credit markets,
currency exchange rates, market conditions, the price of commodities or raw
materials used in the business of the Company or any of its Subsidiaries and
changes related to or arising with respect to the Trans-Pacific Partnership or
related to or arising with respect to the European Union (including the exit of
the United Kingdom therefrom), (B) changes or trends in the industry in which
the Company and its Subsidiaries operate, (C) changes in global or national
political conditions, including the outbreak or escalation of war or similar
hostilities, acts of terrorism and the abrogation of treaties, (D) changes in
applicable Law or the interpretation thereof or changes in GAAP or the
interpretation thereof after the Agreement Date, (E) any failure by the Company
or its Subsidiaries to meet any projections or forecasts or estimates of revenue
or earnings for any period (it being understood that, subject to the exceptions
set forth in this definition, the underlying causes of such failures may
otherwise cause, or assist in causing, the occurrence of a Material Adverse
Effect), (F) changes, including impacts on relationships with customers,
suppliers, employees, labor organizations or governmental entities, in each case
to the extent attributable to any announcement made in accordance with this
Agreement regarding this Agreement or the transactions contemplated hereby,
including as a result of the identity of Parent or plans or announced intentions
of Parent with respect to the Company, (G) any effect arising out of any action
required to be taken by this Agreement, any action required not to be taken by
this Agreement, or any action expressly permitted to be taken under this
Agreement, including any failure to take an action requiring consent of Parent
requested to be taken by the Company or the Shareholder Representatives for
which consent is not provided, or taken by the Company or any of its
Subsidiaries or any of their respective Affiliates with the prior written and
fully informed consent or at the request of Parent or Merger Sub, (H) effects to
the extent resulting from any acts or omissions of Parent or Merger Sub after
the date of this Agreement, other than actions or omissions specifically
contemplated by this Agreement, or (I) any of the matters to the extent
disclosed on the Company Disclosure Schedule. For the avoidance of doubt, a
Material Adverse Effect shall be measured only against the past performance of
the Company and its Subsidiaries taken as a whole and not against any
forward-looking statements, financial projections or forecasts of the Company or
its Subsidiaries.



--------------------------------------------------------------------------------



 
[agreementandplanofmerger019.jpg]
SMRH:484497247.47 -14- SM01DOCS\1200417.35 “Material Contracts” has the meaning
assigned to such term in Section 3.18(a). “Measurement Time” means 12:01 am on
the Closing Date. “Merger” has the meaning assigned to such term in the recitals
to this Agreement. “Merger Consideration” has the meaning assigned to such term
in Section 2.10. “Merger Sub” has the meaning assigned to such term in the
opening paragraph of this Agreement. “Most Recent Balance Sheet Date” has the
meaning assigned to such term in Section 3.6(a). “Multiemployer Plan” has the
meaning assigned to such term in Section 3.11(a). “Necessary Shareholder
Approval” has the meaning assigned to such term in Section 3.4. “New Plans” has
the meaning assigned to such term in Section 6.1. “Non-Negotiated Vendor
License” means a Contract (a) for Software which is not included, incorporated
or embedded in, linked to, combined, distributed or made available with any
Company Software or any other Company Product, and (b) that (i) grants to the
Company or any of its Subsidiaries a non-exclusive license to download or use
generally commercially available, non- customized Software or a non-exclusive
right to access and use the functionality of such Software on a hosted or
“software-as-a-service” basis (and does not include any other Intellectual
Property licenses other than licenses incidental to such permitted use), (ii)
does not require the Company to pay any license fee, subscription fee, service
fee or other amount except for a one-time license fee of no more than $50,000 or
ongoing subscription or service fees of no more than $20,000 per year, and (iii)
is not a license for Open Source Technology. “Non-Owned Intellectual Property”
means all Intellectual Property currently used by the Company or any of its
Subsidiaries, whether in their respective businesses or operations, by their
respective goods, products or services, or otherwise, that is not Owned
Intellectual Property. “Non-U.S. Benefit Plans” has the meaning assigned to such
term in Section 3.11(a). “OCI” has the meaning assigned to such term in Section
3.25(f). “OFAC Sanctions Regulations” has the meaning assigned to such term in
Section 3.22(a). “Old Plans” has the meaning assigned to such term in Section
6.1. “Open Source Technology” means any Software or other Intellectual Property
that is subject to or licensed, provided, distributed or made available under
any open source license (including any Copyleft License), including any license
meeting the Open Source Definition (as promulgated by the Open Source
Initiative) or the Free Software Definition (as promulgated by the Free Software
Foundation), or any substantially similar license, or is otherwise licensed,
provided, distributed or



--------------------------------------------------------------------------------



 
[agreementandplanofmerger020.jpg]
SMRH:484497247.47 -15- SM01DOCS\1200417.35 made available in source code or
equivalent form under terms that permit modification and redistribution of such
Software or other Intellectual Property. “Option” means any option to purchase
Company Common Stock granted under the Stock Option Plans. “Option Termination
Agreement” has the meaning assigned to such term in Section 2.14(c). “Orally
Threatened” or “Orally Notified,” or words to similar effect, mean, to the
actual knowledge of the Persons listed on Schedule 1.1(e), orally threatened,
notified or communicated, as applicable, on or after January 1, 2017
(notwithstanding any earlier date referenced with respect to any related written
threat, notification or other communication). “Order” means any outstanding
order, judgment, writ, injunction, stipulation, decision, award, ruling or
decree of any of any Governmental Entity. “Ordinary Course of Business” means
with respect to an action taken by a Person, that such action is in the ordinary
course of commercial operations consistent with such Person’s previous
practices. No violation of any Law, Order, Contract or Benefit Plan shall be
deemed in the Ordinary Course of Business. “Organizational Documents” means the
Articles of Incorporation and Bylaws, as amended, of the Company. “Outside Date”
has the meaning assigned to such term in Section 9.1(b)(i). “Owned Intellectual
Property” means all Intellectual Property in which the Company or any of its
Subsidiaries currently has an ownership interest. “Parent” has the meaning
assigned to such term in the opening paragraph of this Agreement. “Parent
Disclosure Schedule” has the meaning assigned to such term in the opening
paragraph of Article IV. “Parent Fundamental Representations” has the meaning
assigned to such term in Section 10.1(a). “Parent Indemnified Parties” has the
meaning assigned to such term in Section 10.2. “Parent-Prepared Tax Returns” has
the meaning assigned to such term in Section 7.1(a). “Parent RWI Policy” has the
meaning assigned to such term in Section 4.13. “Party” or “Parties” has the
meaning ascribed to such term in the opening paragraph of this Agreement.
“Paying Agent” means Epiq Corporate Restructuring.



--------------------------------------------------------------------------------



 
[agreementandplanofmerger021.jpg]
SMRH:484497247.47 -16- SM01DOCS\1200417.35 “Paying Agent Agreement” means the
Paying Agent Agreement dated as of the Closing Date to be entered into by and
among Parent, the Paying Agent and the Escrow Agent, in such form as may be
mutually agreed by Parent, the Company and the Shareholder Representatives. “PEO
Arrangement” means the professional employer organization relationship under
that certain Client Services Agreement, dated November 11, 2014, entered into
between ADP TotalSource, Inc. and Themis. “Per Share Closing Participation
Amount” means the Closing Participation Merger Consideration divided by the
Fully Diluted Share Number. “Per Share Common Preference Amount” means $0.40,
subject to adjustment as provided in Section 4(c) of the Articles of
Incorporation, plus any accrued but unpaid dividends on the Company Common
Stock. “Per Share Preferred Preference Amount” means $0.40, subject to
adjustment as provided in Sections 2(c) and 4(b) of the Articles of
Incorporation, plus any accrued but unpaid dividends on the Series B Preferred
Stock. “Permits” means all licenses, permits, franchises, certificates,
approvals, registrations, authorizations, consents or orders of, or filings
with, any Governmental Entity. “Permitted Liens” means the following Liens: (i)
Liens for Taxes, assessments or other governmental charges or levies that are
not yet due or payable or that are being contested by appropriate proceedings
and for which adequate reserves are maintained in the Closing Net Working
Capital, (ii) statutory Liens of landlords and Liens of carriers, warehousemen,
mechanics, materialmen, workmen, repairmen and other Liens imposed by Law and
arising in the Ordinary Course of Business of the Company or any of its
Subsidiaries, (iii) Liens relating to deposits made in the Ordinary Course of
Business of the Company or any of its Subsidiaries in connection with workers’
compensation, unemployment insurance or other types of social security, (iv)
zoning ordinances, variances, conditional use permits and similar regulations,
permits, approvals and conditions on real property that do not materially affect
the use of such real property as used or contemplated to be used by the Company
or any of its Subsidiaries, (v) Liens not created by the Company or any of its
Subsidiaries that affect the underlying fee interest of any Leased Real
Property, including master leases or ground leases, easements (including for gas
pipelines and power lines), declarations, covenants, rights-of-way, restrictions
and other charges, instruments or encumbrances, that do not materially affect
the use of such Leased Real Property as used by the Company or any of its
Subsidiaries as of the Agreement Date, and (vi) Liens that will be removed prior
to or in connection with the Closing with no expenditure required on the part of
Parent or Merger Sub. “Person” means any individual or Entity. “Post-Closing
Adjustment” has the meaning assigned to such term in Section 2.20(b)(iii).
“Post-Signing Interim Financial Statements” has the meaning assigned to such
term in Section 5.17(b).



--------------------------------------------------------------------------------



 
[agreementandplanofmerger022.jpg]
SMRH:484497247.47 -17- SM01DOCS\1200417.35 “Pre-Closing Tax Period” means any
taxable period ending on or prior to the Closing Date. “Pre-Closing Taxes” means
(i) all Taxes of the Company and its Subsidiaries for all Pre- Closing Tax
Periods and, with respect to any Straddle Period, all Taxes that relate to the
portion of the Straddle Period ending on the Closing Date, (ii) all Taxes
arising in any tax period ending after the Closing Date attributable to the
inclusion of any item of income or exclusion of any item of deduction solely
resulting from any breach of or inaccuracy in the representation made in Section
3.16(j), (iii) any and all liability for payment of amounts described in clause
(i) or (ii) of this definition whether as a result of transferee liability, of
being a member of an affiliated, consolidated, combined or unitary group for any
period or otherwise through operation of Law; and (iv) any liability for the
payment of amounts described in clause (i), (ii) or (iii) of this definition as
a result of any tax sharing, tax indemnity or tax allocation agreement, or any
other express or implied agreement to indemnify any other Person for taxes. The
amount of Tax that relates to the portion of a Straddle Period ending on the
Closing Date shall: (a) in the case of any Taxes other than Taxes imposed upon
or related to income or receipts, be deemed to be the amount of such Tax for the
entire taxable period multiplied by a fraction, the numerator of which is the
number of days in the taxable period ending on the Closing Date, and the
denominator of which is the number of days in the entire taxable period, and (b)
in the case of any Tax based upon or related to income or receipts, be deemed to
be equal to the amount that would be payable if the relevant taxable period
ended immediately on the Closing Date. “Preferred Bidder Status” has the meaning
assigned to such term in Section 3.25(c). “Preferred Preference Merger
Consideration” means the Per Share Preferred Preference Amount multiplied by the
number of shares of Series B Preferred Stock outstanding immediately prior to
the Effective Time. “Pro Rata Share” means, with respect to any Former Holder of
Company Capital Stock or Exchanged Options, such Person’s percentage ownership
interest in the Company as of immediately prior to the Effective Time,
determined by dividing (i) the sum of (A) the number of shares of Company Common
Stock owned of record by such Person as of immediately prior to the Effective
Time, plus (B) the number of shares of Company Common Stock issuable upon
conversion of all shares of Series B Preferred Stock owned of record by such
Person as of immediately prior to the Effective Time, plus (C) the number of
shares of Company Common Stock issuable upon exercise in full of all Exchanged
Options held by such Person, by (ii) the Fully Diluted Share Number. “Purchase
Price” means $180,000,000. “Realized Tax Benefit” means the amount of any cash
Tax savings actually realized for any taxable period or portion thereof
beginning after the Closing Date and ending on or before December 31, 2018
calculated by measuring the difference between the amount of Taxes that Parent
or its Affiliates (including the Surviving Corporation and the Subsidiaries
after the Closing Date) would pay to a Taxing Authority without taking into
account any deductions, credits, losses or other Tax attributes resulting from
the Tax Benefits first arising in such taxable period (and without regard to any
net operating, capital loss or other carryforwards from a taxable period or
portion thereof ending on or prior to the Closing Date) and the amount of Taxes
that Parent or its Affiliates (including the



--------------------------------------------------------------------------------



 
[agreementandplanofmerger023.jpg]
SMRH:484497247.47 -18- SM01DOCS\1200417.35 Surviving Corporation and the
Subsidiaries after the Closing Date) actually pay taking into account the
deductions, credits, losses or other Tax attributes resulting from the Tax
Benefits, assuming that such deductions, credits, losses or other Tax attributes
are the last item of deduction, credit, losses or other Tax attributes on any
Tax Return. “Reference Date” means December 31, 2014. “Registered Owned
Intellectual Property” has the meaning assigned to such term in Section 3.19(a).
“Related Party” means, with respect to any Person, (i) if such Person is an
Entity, the officers and directors of such Person or of its Subsidiaries and any
equityholders holding more than 10% of the then-outstanding voting power of such
Person or its Subsidiaries, (ii) any immediate family member of any such
officer, director or equityholder and (iii) any Entity in which any such
officer, director, equityholder or immediate family member holds more than 10%
of the then-outstanding voting power or economic interest. “Released Parties”
has the meaning assigned to such term in Section 5.10(b). “Releasing Parties”
has the meaning assigned to such term in Section 5.10(b). “Required Consents”
has the meaning assigned to such term in Section 8.2(f). “Resolution Period” has
the meaning assigned to such term in Section 2.20(c)(ii). “Review Period” has
the meaning assigned to such term in Section 2.20(c)(i). “Scheduled Indemnity
Matter” has the meaning assigned to such term in Section 10.2(a)(vii). “SDN
List” has the meaning assigned to such term in Section 3.22(b). “SEC” means the
Securities and Exchange Commission. “Secondary Indemnitor” has the meaning
assigned to such term in Section 5.8(e). “Secondary Insurer” has the meaning
assigned to such term in Section 5.8(e). “Securities Act” means the Securities
Act of 1933, as amended. “Seller Released Parties” has the meaning assigned to
such term in Section 5.10(a). “Seller Releasing Parties” has the meaning
assigned to such term in Section 5.10(a). “Series A Preferred Stock” has the
meaning assigned to such term in Section 3.2(a). “Series B Preferred Stock” has
the meaning assigned to such term in Section 3.2(a). “Shareholder Indemnified
Parties” has the meaning assigned to such term in Section 10.3.



--------------------------------------------------------------------------------



 
[agreementandplanofmerger024.jpg]
SMRH:484497247.47 -19- SM01DOCS\1200417.35 “Shareholder Notice” has the meaning
assigned to such term in Section 5.1(b). “Shareholder Obligations” means those
notes payable to the Company or Themis by the holders of Company Capital Stock
listed on Schedule 1.1(f). “Shareholder Obligations Amount” means the aggregate
amount of principal and accrued interest outstanding under the Shareholder
Obligations as of immediately prior to the Effective Time. “Shareholder
Obligors” means those holders of Company Capital Stock obligated under
Shareholder Obligations listed on Schedule 1.1(g). “Shareholder Representatives”
has the meaning assigned to such term in the opening paragraph of this
Agreement. “Shareholder Representative Expense Amount” means $500,000.
“Shareholder Representative Expenses” has the meaning assigned to such term in
Section 11.12(d). “Shareholder Representative Fund” has the meaning assigned to
such term in Section 2.15(c). “Software” means any software or computer program,
including firmware and other software embedded in hardware devices, whether in
the form of source code, assembly code, script, interpreted language,
instruction sets or binary or object code (including compiled and executable
programs), and including any library, component or module of any of the
foregoing, together with any related (i) default configuration and runtime files
needed for the proper and complete operation of the Software, (ii) user or
administrator documentation, training materials and other help files, and (iii)
databases and database schema. With respect to source code, “Software” also
includes (A) all code written in any programming language or scripting language,
(B) developer documentation and diagrams, including those relating to
algorithms, databases, APIs, classes or specifications, (C) header or interface
definition files, (D) specifications, including database schema, (E) runtime and
interpreted data and files used in the generation of the Software in
distributable format, (F) performance metrics, bug and feature lists, and build,
release and change control manifests, (G) testing, validation, verification and
quality assurance materials, including unit tests, and (H) bug report/resolution
and user support/resolution databases. “Solvent” has the meaning assigned to
such term in Section 4.6. “Statement of Objections” has the meaning assigned to
such term in Section 2.20(c)(ii). “Stock Option Plans” means the Company’s 2003
Stock Option Plan, as amended, and the Company’s 2014 Stock Option Plan.
“Straddle Period” means any taxable period beginning on or before the Closing
Date and ending after the Closing Date.



--------------------------------------------------------------------------------



 
[agreementandplanofmerger025.jpg]
SMRH:484497247.47 -20- SM01DOCS\1200417.35 “Subsidiary” means, with respect to
any Person, any Entity of which (i) such Person directly or indirectly owns or
controls at least a majority of the securities or other interests having by
their terms ordinary voting power to elect a majority of the board of directors
or others performing similar functions, or (ii) such Person is a general partner
or managing member. “Support Agreement” has the meaning assigned to such term in
the recitals of this Agreement. “Supporting Equityholders” means each of the
holders of Company Capital Stock and/or Options listed on Schedule 1.1(h).
“Survival Period” has the meaning assigned to such term in Section 10.1(a).
“Surviving Corporation” has the meaning assigned to such term in Section 2.1.
“Target Net Working Capital” means $10,000,000. “Tax” means any and all federal,
state, local or foreign income, profits, license, severance, occupation,
windfall profits, capital gains, capital stock, transfer, registration, social
security, production, franchise, gross receipts, payroll, sales, employment,
use, property, escheat, abandoned or unclaimed property, excise, value added,
estimated, stamp, alternative or add-on minimum, withholding, or other taxes,
fees, assessments or charges of any kind whatsoever imposed by any Tax
Authority, including any interest and penalties imposed with respect to such
amounts. “Tax Authority” means any domestic, foreign, federal, national, state,
county or municipal or other local government, any subdivision, agency,
commission or authority thereof, or any quasi- governmental body exercising Tax
regulatory authority. “Tax Benefits” means the aggregate amount of the following
items, without duplication, to the extent actually Tax deductible for Income Tax
purposes: (i) all fees, costs and expenses included in Transaction Expenses,
(ii) compensation attributable to payments by the Company or its Subsidiaries
resulting from the Transactions, including the Employee Liabilities and the
Exchanged Options (and including, to the extent made after Closing, payments of
such amounts made by Parent, the Surviving Corporation or its Subsidiaries), and
(iii) the capitalized and unamortized portion of any financing fees or expenses
of the Company or its Subsidiaries resulting from the repayment of any loans or
other obligations in connection with the Transactions. “Tax Proceeding” means
any audit, examination, contest, litigation or other proceeding with or against
any Tax Authority. “Tax Return” means any return, declaration, report, claim for
refund or information return or statement required to be filed with any Tax
Authority relating to Taxes, including any attached schedules or attachments,
amendments, or supplements thereto. “Third Party Claim” has the meaning assigned
to such term in Section 10.5(a).



--------------------------------------------------------------------------------



 
[agreementandplanofmerger026.jpg]
SMRH:484497247.47 -21- SM01DOCS\1200417.35 “Themis” means Themis Computer, a
California corporation that the Company represents herein is wholly owned by the
Company. “Themis SARL” means Themis Computer SARL, a French limited liability
company that the Company represents herein is wholly owned by Themis. “Top
Customer” has the meaning assigned to such term in Section 3.21(a). “Top
Supplier” has the meaning assigned to such term in Section 3.21(a). “Trade
Secrets” means trade secrets and other confidential information, including
ideas, formulas, compositions, inventions (whether patentable or unpatentable
and whether or not reduced to practice), know-how, manufacturing and production
processes and techniques, research and development information, drawings,
specifications, designs, plans, proposals, technical data, copyrightable works,
financial and marketing plans and customer and supplier lists and information,
solely to the extent that any of the foregoing derives independent economic
value, actual or potential, from not being generally known to the public or to
other persons who can obtain economic value from its disclosure or use.
“Transaction Expenses” means, without duplication, the aggregate amount of all
fees, costs and expenses including (i) fees, costs and expenses of legal
counsel, accountants, investment bankers, experts, consultants, brokers and
other representatives and consultants; (ii) appraisal fees, costs and expenses;
(iii) travel, lodging, entertainment and associated expenses; (iv) amounts
directly payable by the Shareholder Representatives or the Former Holders of
Company Capital Stock or Exchanged Options hereunder in connection with the
transactions contemplated hereby; and (v) amounts directly or indirectly
incurred by the Company or any of its Subsidiaries in connection with the
consideration of, and planning for, the negotiation of, the performance of and
all of the efforts to implement, this Agreement and the Ancillary Documents and
the transactions contemplated hereby and thereby, including the consummation
thereof, that remain unpaid immediately prior to Closing. “Transfer Taxes” has
the meaning assigned to such term in Section 7.3. “Updated Schedule” has the
meaning assigned to such term in Section 5.16. “U.S. Benefit Plans” has the
meaning assigned to such term in Section 3.11(a). “USCO” has the meaning
assigned to such term in Section 3.19(a). “USPTO” has the meaning assigned to
such term in Section 3.19(a). “WARN Act” has the meaning assigned to such term
in Section 3.12(e). “Written Consent” has the meaning assigned to such term in
the recitals to this Agreement.



--------------------------------------------------------------------------------



 
[agreementandplanofmerger027.jpg]
SMRH:484497247.47 -22- SM01DOCS\1200417.35 ARTICLE II THE MERGER 2.1 The Merger.
On the terms and subject to the satisfaction or waiver of the conditions set
forth in this Agreement, and in accordance with the CGCL, at the Effective Time,
Merger Sub shall be merged with and into the Company and, as a result thereof,
the separate corporate existence of Merger Sub shall cease. The Company shall be
the surviving corporation in the Merger (sometimes referred to herein as the
“Surviving Corporation”). As a result of the Merger, the Surviving Corporation
shall become a wholly owned Subsidiary of Parent. 2.2 Effective Time. On the
terms and subject to the conditions set forth in this Agreement, on the Closing
Date, the Company, Parent and Merger Sub shall (i) cause an agreement of merger
substantially in the form attached hereto as Exhibit C or in such other form as
may be mutually agreed by Parent, Merger Sub and the Company (the “Agreement of
Merger”) to be duly executed by the Company and Merger Sub and filed with the
Secretary of State of the State of California in accordance with the relevant
provisions of the CGCL together with the officers’ certificates required by the
CGCL, and (ii) make all other filings or recordings required under the CGCL in
connection with the Merger. The Merger shall become effective on the date that
the Agreement of Merger has been duly filed with the Secretary of State of the
State of California at such time on such date as shall be agreed by the Company
and Parent in writing prior to the Closing Date (the effective time of the
Merger being hereinafter referred to as the “Effective Time”). 2.3 Effects of
Merger. The Merger shall have the effects set forth herein, in the Agreement of
Merger and in the applicable provisions of the CGCL. Without limiting the
generality of the foregoing and subject thereto, from and after the Effective
Time, all property, assets, rights, privileges, immunities, powers, franchises,
licenses and authority of the Company and Merger Sub shall vest in the Surviving
Corporation, and all debts, liabilities, obligations, restrictions and duties of
each of the Company and Merger Sub shall become the debts, liabilities,
obligations, restrictions and duties of the Surviving Corporation. 2.4 Articles
of Incorporation; Bylaws. At the Effective Time, (i) the articles of
incorporation of Merger Sub as in effect immediately prior to the Effective Time
shall be the articles of incorporation of the Surviving Corporation until
thereafter amended in accordance with the terms thereof or as provided by
applicable Law, and (ii) the bylaws of Merger Sub as in effect immediately prior
to the Effective Time shall be the bylaws of the Surviving Corporation until
thereafter amended in accordance with the terms thereof or as provided by
applicable Law; provided, however, that in each case the name of the corporation
set forth therein shall be changed to the name of the Company. 2.5 Directors and
Officers of the Surviving Corporation. The directors and officers of Merger Sub,
in each case, immediately prior to the Effective Time shall, from and after the
Effective Time, be the initial directors and officers, respectively, of the
Surviving Corporation until their successors have been duly elected or appointed
and qualified or until their earlier death, resignation or removal in accordance
with the articles of incorporation and bylaws of the Surviving Corporation. 2.6
Conversion of Shares. At the Effective Time, as a result of the Merger and
without any action on the part of Parent, Merger Sub, the Company or any holder
of Company Capital Stock:



--------------------------------------------------------------------------------



 
[agreementandplanofmerger028.jpg]
SMRH:484497247.47 -23- SM01DOCS\1200417.35 (a) Cancellation of Certain Company
Capital Stock. Shares, if any, of Company Capital Stock that are owned by
Parent, Merger Sub or the Company (as treasury stock or otherwise) or any of
their respective direct or indirect wholly owned Subsidiaries immediately prior
to the Effective Time (the “Cancelled Shares”), shall automatically be cancelled
and retired and shall cease to exist, and no consideration shall be delivered in
exchange therefor. Cancelled Shares shall exclude any shares held in trust
accounts, managed accounts and the like or otherwise held in a fiduciary or
agency capacity that are beneficially owned by third parties. (b) Conversion of
Series B Preferred Stock. Each share of Series B Preferred Stock issued and
outstanding as of immediately prior to the Effective Time (other than (i)
Cancelled Shares, if any, and (ii) Dissenting Shares, if any) shall be converted
into the right to receive, upon delivery of a duly executed and completed Letter
of Transmittal and surrender of a Certificate formerly representing such share
of Series B Preferred Stock in the manner provided in Section 2.14, without
interest, an amount in cash equal to the Closing Per Share Preferred Merger
Consideration, together with any amounts that may become payable in respect of
such share of Series B Preferred Stock in the future from the Adjustment Escrow
Fund or Indemnification Escrow Fund as provided in this Agreement and the Escrow
Agreement, in each case, at the respective times and subject to the terms and
conditions specified herein and therein, as applicable, and such share of Series
B Preferred Stock after such conversion shall automatically be cancelled and
retired and shall cease to exist and the holder thereof shall cease to have any
other rights with respect thereto. (c) Conversion of Company Common Stock. Each
share of Company Common Stock issued and outstanding immediately prior to the
Effective Time (other than (i) Cancelled Shares, if any, and (ii) Dissenting
Shares, if any) shall be converted into the right to receive, upon delivery of a
duly executed and completed Letter of Transmittal and surrender of a Certificate
formerly representing such share of Company Common Stock in the manner provided
in Section 2.14, without interest, an amount in cash equal to the Closing Per
Share Common Merger Consideration, together with any amounts that may become
payable in respect of such share of Company Common Stock in the future from the
Adjustment Escrow Fund or Indemnification Escrow Fund as provided in this
Agreement and the Escrow Agreement, in each case, at the respective times and
subject to the terms and conditions specified herein and therein, as applicable,
and such share of Company Common Stock after such conversion shall automatically
be cancelled and retired and shall cease to exist and the holder thereof shall
cease to have any other rights with respect thereto. (d) Conversion of Merger
Sub Capital Stock. Each share of common stock of Merger Sub issued and
outstanding immediately prior to the Effective Time shall be converted into and
become one newly issued, fully paid and non-assessable share of common stock of
the Surviving Corporation (and the shares of the Surviving Corporation into
which the Merger Sub shares are so converted shall be the only shares of capital
stock of the Surviving Corporation that will be issued and outstanding
immediately after the Effective Time). Each certificate representing shares of
common stock of Merger Sub outstanding immediately prior to the Effective Time
will evidence ownership of such securities of the Surviving Corporation at the
Effective Time and thereafter.



--------------------------------------------------------------------------------



 
[agreementandplanofmerger029.jpg]
SMRH:484497247.47 -24- SM01DOCS\1200417.35 2.7 Treatment of Options. (a) At the
Closing, each Option (or portion thereof) that is outstanding and unexercised
immediately prior to the Closing, whether then vested or unvested, shall, by
virtue of the Merger and without any action on the part of Parent, Merger Sub,
the Company, the holders of such Options or any other Person, be automatically
cancelled, and the holder of each such Option shall cease to have any rights
with respect thereto other than the right to receive, subject to delivery of an
executed Option Termination Agreement, (i) an amount in cash, without interest,
equal to the product of (A) the aggregate number of shares of Company Common
Stock subject to such cancelled Option immediately prior to the Closing,
multiplied by (B) the excess of the Closing Per Share Common Merger
Consideration over the per share exercise price under such Exchanged Option, and
(ii) any amounts that may become payable in respect of such Exchanged Option in
the future from the Adjustment Escrow Fund or the Indemnification Escrow Fund as
provided in this Agreement and the Escrow Agreement, in each case at the
respective times and subject to the terms and conditions specified herein and
therein, as applicable. (b) The Exchanged Options Exercise Price shall,
notwithstanding the fact that such amount will not be paid to the Company or
Themis by the holders thereof, (i) be taken into account for purposes of (A)
determining the Closing Participation Merger Consideration payable to the Former
Holders of Company Capital Stock and Exchanged Options, as applicable, as part
of the Closing Merger Consideration and (B) allocating such Closing Merger
Consideration among all Former Holders of Company Capital Stock and Exchanged
Options in accordance with the terms hereof, and (ii) be subtracted from the
Closing Merger Consideration otherwise payable at Closing to the Former Holders
of Exchanged Options. (c) Promptly after the Agreement Date, the Company and the
Company Board, as applicable, shall adopt any resolutions and take any actions
necessary to (i) effectuate the provisions of Section 2.7(a) and (ii) cause the
Stock Option Plans to terminate at or prior to the Closing. 2.8 Dissenting
Shares. (a) Notwithstanding anything in this Agreement to the contrary, shares
of Company Capital Stock, if any, as to which the holder thereof shall have (i)
properly demanded that the Company purchase such shares of Company Capital Stock
for fair market value in accordance with, and otherwise complied with and
perfected such holder’s rights under, the provisions of Chapter 13 of the CGCL
(“Chapter 13”), and (ii) not effectively withdrawn or lost such holder’s rights
to demand purchase for such shares of Company Capital Stock for fair market
value pursuant to Chapter 13 (any such shares, “Dissenting Shares”), shall not
be converted into the right to receive the applicable Merger Consideration
payable pursuant to Section 2.6, but instead at the Effective Time shall become
entitled only to payment from the Surviving Corporation of the fair market value
of such shares of Company Capital Stock determined in accordance with Chapter
13, without interest (it being understood and acknowledged that (A) at the
Effective Time, such Dissenting Shares shall no longer be outstanding, shall
automatically be cancelled, and shall cease to exist, and such holder shall
cease to have any rights with respect thereto other than the right to receive
the fair market value of such Dissenting Shares as determined in accordance with
Chapter 13, and (B) Parent shall be entitled to retain or receive all Merger
Consideration to which such Dissenting Shares would have



--------------------------------------------------------------------------------



 
[agreementandplanofmerger030.jpg]
SMRH:484497247.47 -25- SM01DOCS\1200417.35 been entitled pursuant to Section 2.6
had such shares of Company Capital Stock not been Dissenting Shares); provided,
however, that if any such holder shall fail to perfect or otherwise shall waive,
withdraw, or lose the right to payment of the fair market value of such
Dissenting Shares under Chapter 13, then (I) the right of such holder to be paid
the fair market value of such holder’s Dissenting Shares pursuant to Chapter 13
shall cease, (II) such shares of Company Capital Stock shall cease to be
Dissenting Shares, (III) such shares of Company Capital Stock shall be deemed to
have been converted as of the Effective Time into, and to have become
exchangeable solely for the right to receive, without interest or duplication,
the portion of the Merger Consideration, if any, to which such holder is
entitled under Section 2.6 and (IV) Parent shall pay to the Paying Agent (for
remittance to such holder) any portion of the Merger Consideration retained, or
received from the Paying Agent, in respect of such previously Dissenting Shares.
(b) As soon as practicable after the approval of this Agreement and the
principal terms of the Merger by the Company’s shareholders, to the extent
required by the CGCL, and in any event not later than ten (10) days following
such approval, the Company shall mail to each shareholder of the Company that is
entitled to such notice (pursuant to Chapter 13), a notice of approval of this
Agreement and the principal terms of the Merger, which notification shall
include the information and materials required by Section 1301(a) of the CGCL
(including the price determined by the Company to represent the fair market
value of any Dissenting Shares). (c) The Company shall give Parent (i) prompt
notice of any written demand received by the Company prior to the Effective Time
for the Company to purchase shares of Company Capital Stock pursuant to Chapter
13, and of any other demands, notices or instruments delivered to the Company
prior to the Effective Time pursuant to the CGCL relating to rights to be paid
the fair market value of Dissenting Shares, and (ii) the opportunity to
participate in, but not control, all negotiations and proceedings with respect
to any such demands, notices or instruments. Prior to the Effective Time, the
Company will not, except with the prior written consent of Parent or as
otherwise required by a Governmental Entity, make any payment with respect to
any such demand, or offer to settle or settle any such demand, or agree to any
of the foregoing. 2.9 Closing. On the terms and subject to the conditions set
forth in this Agreement, the closing of the Merger (the “Closing”) shall take
place at 9:00 a.m., Pacific Time, as promptly as practicable (but in no event
later than the second Business Day) after the last of the conditions to Closing
set forth in Article VIII have been satisfied or waived (other than conditions
which, by their nature, are to be satisfied on the Closing Date, but subject to
the satisfaction or (to the extent permitted by Law) waiver of those conditions
at the Closing), at the offices of Bryan Cave LLP, 120 Broadway, Suite 300,
Santa Monica, California 90401, or at such other time or on such other date or
at such other place as the Company and Parent may mutually agree upon in writing
(the day on which the Closing takes place being the “Closing Date”); provided,
however, that the Closing Date shall not occur in calendar year 2017. 2.10
Merger Consideration. The aggregate consideration (such amount, the “Merger
Consideration”) payable by Parent to the holders of Company Capital Stock and
holders of Exchanged Options pursuant to the terms of this Agreement shall be an
amount equal to (i) the Closing Merger Consideration, plus (ii) that portion of
the Adjustment Escrow Fund and



--------------------------------------------------------------------------------



 
[agreementandplanofmerger031.jpg]
SMRH:484497247.47 -26- SM01DOCS\1200417.35 Indemnification Escrow Fund, and the
Post-Closing Adjustment, if any, that the Former Holders of Company Capital
Stock or Exchanged Options become entitled to receive pursuant to the terms of
this Agreement and the Escrow Agreement, minus (iii) the Post-Closing
Adjustment, if any, that Parent becomes entitled to receive pursuant to the
terms of this Agreement, plus (iv) the Shareholder Representative Expense
Amount. 2.11 Closing Merger Consideration. At the Closing, Parent shall make
payments in accordance with Section 2.13(b) and the Consideration Spreadsheet,
in an amount equal to the result of (i) the Preferred Preference Merger
Consideration, plus (ii) the Common Preference Merger Consideration, plus (iii)
the Closing Participation Merger Consideration, minus (iv) the Exchanged Options
Exercise Price minus (v) the Shareholder Obligations Amount (the result of
immediately preceding clauses (i) – (v), the “Closing Merger Consideration”).
For purposes hereof, the “Closing Participation Merger Consideration” shall be
equal to the result of the following: (a) the Purchase Price; plus (b) the
Exchanged Options Exercise Price; plus (c) the Shareholder Obligations Amount;
plus (d) the amount, if any, by which the Estimated Closing Net Working Capital
exceeds the Target Net Working Capital; minus (e) the amount, if any, by which
the Target Net Working Capital is greater than the Estimated Closing Net Working
Capital; minus (f) the Preferred Preference Merger Consideration; minus (g) the
Common Preference Merger Consideration; minus (h) the Indemnification Escrow
Amount; minus (i) the Adjustment Escrow Amount; minus (j) the Shareholder
Representative Expense Amount; minus (k) the aggregate amount of Closing
Indebtedness as set forth on the Estimated Closing Indebtedness Certificate;
plus (l) the aggregate amount of Closing Cash as set forth on the Estimated
Closing Cash Certificate; minus (m) the amount of unpaid Transaction Expenses as
set forth in the Estimated Closing Transaction Expenses Certificate.



--------------------------------------------------------------------------------



 
[agreementandplanofmerger032.jpg]
SMRH:484497247.47 -27- SM01DOCS\1200417.35 2.12 Pre-Closing Deliveries. The
Company shall deliver to Parent the following: (a) at least two (2) Business
Days prior to the Closing, the Estimated Closing Transaction Expenses
Certificate; (b) at least two (2) Business Days prior to the Closing, the
Estimated Closing Indebtedness Certificate; (c) at least two (2) Business Days
prior to the Closing, the Estimated Closing Cash Certificate; (d) at least three
(3) Business Days prior to the Closing, the forms of the payoff letters
referenced in Section 2.13(a)(x); (e) the Estimated Closing Net Working Capital
Statement as contemplated in Section 2.20(a); (f) the Consideration Spreadsheet
as contemplated in Section 2.21(a); and (g) at least two (2) Business Days prior
to the Closing, the Post-Signing Interim Financial Statements. 2.13 Closing
Deliveries. (a) At the Closing, the Company shall deliver, or cause to be
delivered, to Parent the following: (i) the Escrow Agreement, the Paying Agent
Agreement and each other Ancillary Document to which the Shareholder
Representatives are a signatory duly executed by the Shareholder
Representatives; (ii) a certificate, dated the Closing Date, in a form
reasonably acceptable to Parent, duly executed by the chief executive officer of
the Company, certifying that each of the conditions set forth in Section 8.2 has
been satisfied; (iii) a certificate of the secretary or an assistant secretary
(or equivalent officer) of the Company certifying that (A) attached thereto are
true and complete copies of (1) all resolutions adopted by the Company Board
authorizing the execution, delivery and performance of this Agreement and the
Ancillary Documents to which the Company is a signatory and the consummation of
the transactions contemplated hereby and thereby, including the resolutions
contemplated by Section 2.7(a) and the Company Recommendation, and (2) the
Written Consent evidencing the Necessary Shareholder Approval, and (B) all such
resolutions are in full force and effect and are all of the resolutions adopted
in connection with the transactions contemplated hereby and thereby;



--------------------------------------------------------------------------------



 
[agreementandplanofmerger033.jpg]
SMRH:484497247.47 -28- SM01DOCS\1200417.35 (iv) the Articles of Incorporation,
certified within five (5) Business Days prior to the Closing by the secretary of
state or similar Governmental Entity of the jurisdiction under the Laws in which
the Company is organized; (v) a good standing certificate (or its equivalent)
from the secretary of state or similar Governmental Entity of the jurisdiction
under the Laws in which the Company is organized, dated within five (5) Business
Days prior to the Closing; (vi) the FIRPTA Statement; (vii) the Agreement of
Merger and each other Ancillary Document to which the Company is a signatory
duly executed by an authorized officer of the Company; (viii) a resignation
letter from each officer or director of the Company and each of its Subsidiaries
whom Parent requested to resign at least five (5) Business Days prior to the
Closing, in form and substance reasonably acceptable to Parent; (ix) Option
Termination Agreements, duly executed by the holders of at least 90% of the
total number of shares of Company Common Stock subject to Options that are
outstanding immediately prior to the Closing; (x) a payoff letter (or letters),
each in form and substance reasonably acceptable to Parent, with respect to the
payment and satisfaction, in full, of all Indebtedness owed to lenders and, as
applicable, releases pursuant to UCC-3’s of all Liens relating to any encumbered
assets or properties of the Company or its Subsidiaries relating to Indebtedness
owed to third party institutional lenders; (xi) documentation evidencing to
Parent’s reasonable satisfaction that all Liens (other than Permitted Liens)
applicable to the assets or properties of the Company and its Subsidiaries have
been, or immediately upon the occurrence of the Closing will be, released and
terminated; (xii) a payoff letter (or letters), each in form and substance
reasonably acceptable to Parent, with respect to the payment and satisfaction,
in full, of any Transaction Expenses outstanding as of the Closing; (xiii)
evidence in a form reasonably satisfactory to Parent that each Required Consent
has been obtained; (xiv) evidence in a form reasonably satisfactory to Parent
that each Contract and Benefit Plan (including the Company 401(k) Plan) listed
on Schedule 5.15 has been terminated or will be terminated effective as of the
Closing; (xv) evidence in a form reasonably satisfactory to Parent that the 2014
Stock Option Plan has been terminated or will be terminated effective as of the
Closing; and



--------------------------------------------------------------------------------



 
[agreementandplanofmerger034.jpg]
SMRH:484497247.47 -29- SM01DOCS\1200417.35 (xvi) such other documents or
instruments as Parent reasonably requests and as are reasonably necessary to
consummate the transactions contemplated by this Agreement. (b) At the Closing,
Parent shall deliver, or cause to be delivered, to the Company (or such other
Person as may be specified herein) the following: (i) the Escrow Agreement, the
Paying Agent Agreement and each other Ancillary Document to which Parent is a
signatory duly executed by an authorized officer of Parent and, in the case of
the Escrow Agreement, executed by the Escrow Agent, and, in the case of the
Paying Agent Agreement, duly executed by the Paying Agent; (ii) payment to the
Paying Agent, by wire transfer of immediately available funds, of that portion
of the Closing Merger Consideration (taking into account Section 2.22(b))
payable pursuant to Section 2.6 in exchange for shares of Company Capital Stock,
as set forth in the Consideration Spreadsheet; (iii) payment to the Company or
its designee payroll service provider, by wire transfer of immediately available
funds, of that portion of the Closing Merger Consideration (taking into account
Section 2.7(b)) payable pursuant to Section 2.7 in exchange for the Exchanged
Options (which, when such portion of the Closing Merger Consideration is
combined with the portion delivered pursuant to the immediately preceding
subsection (ii), shall constitute the entire Closing Merger Consideration), as
set forth in the Consideration Spreadsheet; (iv) payment to the Escrow Agent, by
wire transfer of immediately available funds, of the Adjustment Escrow Amount,
as provided in the Consideration Spreadsheet and Section 2.15; (v) payment to
the Escrow Agent, by wire transfer of immediately available funds, of the
Indemnification Escrow Amount, as provided in the Consideration Spreadsheet and
Section 2.15; (vi) payment to the Shareholder Representatives, by wire transfer
of immediately available funds, of the Shareholder Representative Expense Amount
as provided in the Consideration Spreadsheet and Section 2.15; (vii) payment to
third parties, by wire transfer of immediately available funds, that amount of
money due and owing from the Company to such third parties as Transaction
Expenses, as set forth in the Consideration Spreadsheet; (viii) payment to
holders of outstanding Indebtedness, if any, by wire transfer of immediately
available funds, that amount of money due and owing from the Company to such
holders of outstanding Indebtedness, as set forth in the Consideration
Spreadsheet;



--------------------------------------------------------------------------------



 
[agreementandplanofmerger035.jpg]
SMRH:484497247.47 -30- SM01DOCS\1200417.35 (ix) a certificate, dated the Closing
Date and duly executed by an authorized officer of Parent, that each of the
conditions set forth in Section 8.2(h) has been satisfied; (x) a certificate of
the secretary or an assistant secretary (or equivalent officer) of Parent and
Merger Sub certifying that attached thereto are true and complete copies of all
resolutions adopted by the boards of directors of Parent and Merger Sub,
respectively, authorizing the execution, delivery and performance of this
Agreement and the Ancillary Documents to which it is a signatory and the
consummation of the transactions contemplated hereby and thereby, and that all
such resolutions are in full force and effect and are all of the resolutions
adopted in connection with the transactions contemplated hereby and thereby;
(xi) the Agreement of Merger duly executed by an authorized officer of Merger
Sub; and (xii) such other documents or instruments as the Company reasonably
requests and as are reasonably necessary to consummate the transactions
contemplated by this Agreement. 2.14 Surrender and Payment. (a) At the Effective
Time, all shares of Company Capital Stock outstanding immediately prior to the
Effective Time shall automatically be cancelled and retired and shall cease to
exist, and, subject to Section 2.8, each holder of a certificate formerly
representing any share of Company Capital Stock (each, a “Certificate”) shall
cease to have any rights as a shareholder of the Company other than as provided
herein. At the Closing, all Options outstanding immediately prior to the Closing
shall automatically be cancelled and shall cease to exist, and each holder of
record of an Option shall cease to have any rights as a holder of Options other
than as provided herein. (b) As promptly as practicable following the Effective
Time, and in any event not later than three (3) Business Days thereafter, the
Paying Agent shall (A) mail to each holder of Company Capital Stock that was
converted pursuant to Section 2.6 into the right to receive applicable Merger
Consideration a letter of transmittal in substantially the form attached as
Exhibit D (a “Letter of Transmittal”) and instructions for use in effecting the
surrender of Certificates (or delivery of an affidavit and agreement of
indemnification, if any, as specified in Section 2.19) in exchange for the
applicable portion of the Merger Consideration pursuant to Section 2.6, or (B)
email to such holder instructions for either (I) completing the Letter of
Transmittal over the internet by electronic means, including electronic
signature, as instructed by the Paying Agent, including procedures for effecting
the surrender of Certificates (or delivering such affidavit), or (II) requesting
the Letter of Transmittal and such instructions to be mailed to such holder as
provided in the immediately preceding clause (A). The Paying Agent shall, no
later than the later of (i) the Business Day after the Closing Date and (ii) two
(2) Business Days after receipt of a Certificate (or of an affidavit and
agreement of indemnification, if any, as specified in Section 2.19), together
with a Letter of Transmittal duly completed and validly executed in accordance
with the instructions thereto, and any other customary documents that the Paying
Agent



--------------------------------------------------------------------------------



 
[agreementandplanofmerger036.jpg]
SMRH:484497247.47 -31- SM01DOCS\1200417.35 may reasonably require in connection
therewith, pay to the holder of such Certificate a cash amount as provided in
Section 2.6 with respect to the shares of Company Capital Stock evidenced by
such Certificate so surrendered (subject to Section 2.19), and the Certificate
shall forthwith be cancelled and retired. Unless otherwise provided herein, no
interest shall be paid or shall accrue on any cash payable upon surrender of any
Certificate (or upon delivery of an affidavit and agreement of indemnification,
if any, as specified in Section 2.19). Until so surrendered, each outstanding
Certificate that prior to the Effective Time evidenced shares of Company Capital
Stock (other than Dissenting Shares) shall be deemed, from and after the
Effective Time and for all purposes, to evidence the right to receive the
portion of the Merger Consideration as provided in Section 2.6. If after the
Effective Time any Certificate is presented to the Paying Agent, it shall be
cancelled and exchanged as provided in this Section 2.14. (c) As promptly as
practicable following the Agreement Date and in any event not later than five
(5) Business Days thereafter, the Company shall provide to each holder of
Options that are outstanding as of such date (A) an option termination agreement
substantially in the form attached as Exhibit D (an “Option Termination
Agreement”) and instructions for completing, executing and returning such Option
Termination Agreement to the Company in exchange for the applicable portion of
the Merger Consideration pursuant to Section 2.7, together with (B) any written
notice required to be delivered in connection with the transactions contemplated
hereby to such holder pursuant to the Stock Option Plan under which such Option
was granted and (C) written notice that such holder will be entitled to his or
her applicable share of the Merger Consideration for any Options that are
outstanding immediately prior to the Closing, but only if the holder delivers a
duly executed and completed Option Termination Agreement to the Company. With
respect to a holder of Exchanged Options, Parent shall, no later than the later
of (i) the Closing Date and (ii) two (2) Business Days after receipt of an
Option Termination Agreement duly completed and validly executed in accordance
with the instructions thereto, cause the Company or the payroll service provider
designated by the Company, as the case may be, to deliver to such holder of
Exchanged Options the cash amount such holder has the right to receive pursuant
to Section 2.7. (d) Each Former Holder of Company Capital Stock or Exchanged
Options shall also be entitled to any amounts that may be payable in the future
in respect of his, her or its shares of Company Capital Stock or Exchanged
Options from the Adjustment Escrow Fund and from the Indemnification Escrow Fund
as provided in this Agreement and the Escrow Agreement, at the respective times
and subject to the terms and conditions specified herein and therein. Unless
otherwise provided herein, no interest shall be paid or accrued for the benefit
of holders of Company Capital Stock or Exchanged Options on the Merger
Consideration. (e) Intentionally omitted. (f) Any portion of the Merger
Consideration made available to the Paying Agent in respect of any Dissenting
Shares shall be returned to Parent, upon demand. (g) For avoidance of doubt, the
provisions of this Section 2.14 are subject to the terms and provisions of this
Agreement and the Escrow Agreement, including Sections 2.7(b) (Treatment of
Options), 2.8 (Dissenting Shares), 2.18 (Withholding Rights), and 2.22(b)
(Payment of Shareholder Obligations).



--------------------------------------------------------------------------------



 
[agreementandplanofmerger037.jpg]
SMRH:484497247.47 -32- SM01DOCS\1200417.35 2.15 Escrow Funds; Shareholder
Representative Fund. (a) In accordance with the Escrow Agreement, Parent shall
deposit or cause to be deposited at the Closing with the Escrow Agent, by wire
transfer of immediately available funds, the Indemnification Escrow Amount (such
amount, including any interest or other amounts earned thereon and less any
disbursements therefrom in accordance with the Escrow Agreement, the
“Indemnification Escrow Fund”), to be held for the purpose of securing the
obligations, if any, of the Former Holders of Company Capital Stock and
Exchanged Options in Section 2.20(d)(i) and securing the indemnification
obligations of the holders of the Company Capital Stock and Exchanged Options
set forth in this Agreement. (b) In accordance with the Escrow Agreement, Parent
shall deposit or cause to be deposited at the Closing with the Escrow Agent, by
wire transfer of immediately available funds, the Adjustment Escrow Amount (such
amount, including any interest or other amounts earned thereon and less any
disbursements therefrom in accordance with the Escrow Agreement, the “Adjustment
Escrow Fund”), to be held for the purpose of securing the obligations, if any,
of the Former Holders of Company Capital Stock and Exchanged Options in Section
2.20(d)(i). (c) Parent shall deposit or cause to be deposited at the Closing to
such account as shall be designated by the Shareholder Representatives in
writing, by wire transfer of immediately available funds, the Shareholder
Representative Expense Amount (such amount, including any interest or other
amounts earned thereon and less any disbursements therefrom, the “Shareholder
Representative Fund”), to be held for the purpose of funding any expenses of the
Shareholder Representatives arising in connection with the administration of the
Shareholder Representatives’ duties in this Agreement and the Escrow Agreement
after the Effective Time. If any of the Shareholder Representative Fund remains
after the Shareholder Representatives has discharged his duties under this
Agreement, the Shareholder Representatives shall (i) distribute to the Former
Holders of Company Capital Stock in accordance with their respective Pro Rata
Shares, the amount of each such holder’s Pro Rata Share of such excess amount of
the Shareholder Representative Fund, and (ii) deposit with the Surviving
Corporation or its designee payroll service provider, for payment to Former
Holders of Exchanged Options (subject to Section 2.18) in accordance with their
respective Pro Rata Shares, the amount of each such Former Holder’s Pro Rata
Share of such excess amount of the Shareholder Representative Fund. 2.16 No
Further Ownership Rights in Company Capital Stock and Options. All Merger
Consideration paid or payable upon the surrender of Certificates, and all Merger
Consideration paid or payable in respect of the Exchanged Options, in accordance
with the terms hereof, shall be deemed to have been paid or payable in full
satisfaction of all rights pertaining to the shares of Company Capital Stock
formerly represented by such Certificates or such Exchanged Options, as the case
may be, and, from and after the Effective Time, the stock transfer books of the
Company shall be closed (subject to Section Error! Reference source not found.),
and there shall be no further registration of transfers of shares of Company
Capital Stock on the stock transfer books of the Surviving Corporation. If,
after the Effective Time, Certificates are presented to the Surviving
Corporation, they shall be cancelled and exchanged for the Merger Consideration
provided for, and in accordance with the procedures set forth in this Article II
and elsewhere in this Agreement.



--------------------------------------------------------------------------------



 
[agreementandplanofmerger038.jpg]
SMRH:484497247.47 -33- SM01DOCS\1200417.35 2.17 Adjustments. Notwithstanding
anything to the contrary in this Article II and elsewhere in this Agreement or
in the Escrow Agreement or Paying Agent Agreement, (A) the amount of cash that
each holder of Company Capital Stock or Exchanged Options is entitled to receive
from time to time, or which will be delivered to the Escrow Agent pursuant to
Section 2.15(a), as the case may be, for the shares of Company Capital Stock or
Exchanged Options held by such holder, shall be rounded up or down to the
nearest whole cent and computed after aggregating all shares of Company Capital
Stock and Exchanged Options held by such holder; and (B) the Pro Rata Share and
the proration of the Merger Consideration and any other amounts payable pursuant
to this Agreement shall be equitably adjusted in the event of any split, reverse
split, reclassification, distribution (including any dividend or distribution of
equity securities convertible into or exercisable for shares of Company Capital
Stock), reorganization, recapitalization or other like change with respect to
shares of Company Capital Stock occurring (or having a record date) after the
Agreement Date and prior to the Effective Time, or the exercise of any Option
after the Agreement Date and prior to the Closing, to the extent necessary to
provide the Parties and holders of Company Capital Stock or Exchanged Options
with the same economic effect as contemplated by this Agreement prior to such
event. 2.18 Withholding Rights. Each of the Paying Agent, Parent, Merger Sub and
the Surviving Corporation (including through any designee payroll service
provider) shall be entitled to deduct and withhold from the consideration
otherwise payable to any Person pursuant to this Article II such amounts as may
be required to be deducted and withheld with respect to the making of such
payment under any provision of Tax Law, or pursuant to any applicable Orders,
and the withholding party shall pay or cause to be paid such amounts over to the
applicable Tax Authority. To the extent that amounts are so deducted and
withheld by the Paying Agent, Parent, Merger Sub or the Surviving Corporation,
as the case may be, such amounts shall be treated for all purposes of this
Agreement as having been paid to the Person in respect of which the Paying
Agent, Parent, Merger Sub or the Surviving Corporation, as the case may be, made
such deduction and withholding. 2.19 Lost Certificates. If any Certificate shall
have been lost, stolen or destroyed, upon the making of an affidavit of that
fact by the registered holder thereof in form and substance reasonably
satisfactory to Parent claiming such Certificate to be lost, stolen or destroyed
and, if reasonably required by Parent, the delivery of such indemnity by such
Person as is reasonably satisfactory to Parent, the Paying Agent shall issue, in
exchange for such lost, stolen or destroyed Certificate, the Merger
Consideration to be paid in respect of the shares of Company Capital Stock
formerly represented by such Certificate as contemplated under this Article II.
2.20 Post-Closing Adjustment. (a) Closing Adjustment. Not more than five (5)
Business Days prior to Closing, the Company and its Subsidiaries shall have
conducted a full third party inventory count at which Parent was present. At
least two (2) Business Days prior to the Closing, the Company shall prepare and
deliver to Parent a statement (the “Estimated Closing Net Working Capital
Statement”) setting forth a calculation of its good faith estimate of Closing
Net Working Capital (the “Estimated Closing Net Working Capital”), taking into
account the inventory count required by the immediately preceding sentence,
accompanied by a certificate of an authorized officer of the Company that the



--------------------------------------------------------------------------------



 
[agreementandplanofmerger039.jpg]
SMRH:484497247.47 -34- SM01DOCS\1200417.35 Estimated Closing Net Working Capital
Statement was prepared in accordance with the definition of Closing Net Working
Capital and the sample calculation of Closing Net Working Capital attached
hereto as Error! Reference source not found.. (b) Post-Closing Adjustment. (i)
Within seventy-five (75) days after the Closing Date, Parent shall prepare and
deliver to the Shareholder Representatives a statement setting forth its
calculation of Closing Net Working Capital, which statement shall contain a pro
forma balance sheet of the Company as of the Measurement Time (without giving
effect to the transactions contemplated herein), a calculation of Closing Net
Working Capital (the “Closing Net Working Capital Statement”) and a certificate
of the Chief Financial Officer of Parent certifying that the Closing Net Working
Capital Statement was prepared in accordance with the definition of Closing Net
Working Capital and the sample calculation of Closing Net Working Capital
attached hereto as Error! Reference source not found.. (ii) The Closing Net
Working Capital Statement shall be accompanied by (1) statements reflecting (A)
the Closing Cash (the “Closing Statement of Cash”), (B) Closing Indebtedness
(the “Closing Statement of Indebtedness”), and (C) Closing Transaction Expenses
(the “Closing Statement of Transaction Expenses”), and (2) a certificate of the
Chief Financial Officer of Parent certifying that such statements were prepared
in good faith and in accordance with the terms of this Agreement. (iii) The
“Post-Closing Adjustment” shall be an amount (which may be a positive or
negative number) equal to (A) the result of the Closing Net Working Capital, as
finally determined pursuant to this Section 2.20, minus the Estimated Closing
Net Working Capital, which result may be a positive or negative number, plus (B)
the result of the Closing Cash, as finally determined pursuant to this Section
2.20, minus the amount of Cash reflected on the Estimated Closing Cash
Certificate, which result may be a positive or negative number, minus (C) the
result of the Closing Indebtedness, as finally determined pursuant to this
Section 2.20, minus the amount of Indebtedness reflected on the Estimated
Closing Indebtedness Certificate, which result may be a positive or negative
number, minus (D) the result of the Closing Transaction Expenses, as finally
determined pursuant to this Section 2.20, minus the amount of Transaction
Expenses reflected on the Estimated Closing Transaction Expenses Certificate,
which result may be a positive or negative number. (c) Examination and Review.
(i) Examination. After receipt of the Closing Net Working Capital Statement, the
Closing Statement of Cash, the Closing Statement of Indebtedness, and the
Closing Statement of Transaction Expenses (collectively, the “Closing
Statements”), the Shareholder Representatives shall have forty-five (45) days
(the “Review Period”) to review such Closing Statements. During the Review
Period, the Shareholder Representatives and the Shareholder Representatives’
accountants shall have reasonable access during normal business hours to the
books and records of the Surviving Corporation and the applicable personnel of
Parent to the extent that they relate to the Closing Statements and to such



--------------------------------------------------------------------------------



 
[agreementandplanofmerger040.jpg]
SMRH:484497247.47 -35- SM01DOCS\1200417.35 historical financial information (to
the extent in Parent’s possession or under its control) relating to the Closing
Statements as the Shareholder Representatives may reasonably request for the
purpose of reviewing such statements and to prepare any Statement of Objections,
provided, however, that such access shall be in a manner that does not interfere
with the normal business operations of Parent or the Surviving Corporation. (ii)
Objection. On or prior to the last day of the Review Period, the Shareholder
Representatives may object to any of the Closing Statements and the calculations
of Closing Net Working Capital, Closing Cash, Closing Indebtedness or Closing
Transaction Expenses as set forth therein, as applicable, by delivering to
Parent a written statement setting forth its objections in reasonable detail,
indicating specifically each disputed item and the amount thereof and the basis
for its disagreement therewith (the “Statement of Objections”). If the
Shareholder Representatives do not deliver a Statement of Objections before the
expiration of the Review Period with respect to any of the calculations, then
the Closing Statements and the calculations of Closing Net Working Capital,
Closing Cash, Closing Indebtedness and Closing Transaction Expenses as set forth
therein shall be deemed to have been accepted by the Shareholder Representatives
and shall be final, binding and conclusive for all purposes hereunder. Any
calculation or matter that is not disputed in any Statement of Objections prior
to the expiration of the Review Period shall also be final, binding and
conclusive for all purposes hereunder. After the expiration of the Review
Period, the Shareholder Representatives may not introduce additional objections
with respect to any matter or calculation set forth in the Closing Statements or
increase the amount of any dispute. If the Shareholder Representatives delivers
a Statement of Objections before the expiration of the Review Period, Parent and
the Shareholder Representatives shall negotiate in good faith to resolve the
objections made therein within thirty (30) days after the delivery of the
Statement of Objections (the “Resolution Period”). If the same are so resolved
in a signed agreement within the Resolution Period, then such resolution shall
be final and binding. (iii) Resolution of Disputes. If the Shareholder
Representatives and Parent fail to reach an agreement with respect to all of the
matters set forth in any Statement of Objections before expiration of the
Resolution Period, then any amounts remaining in dispute (“Disputed Amounts”)
shall be submitted for final and binding resolution to the Independent
Accountant, who, acting as experts and not arbitrators, shall resolve the
Disputed Amounts and make any adjustments as may be required. All adjustments
shall be made without regard to materiality. Each party shall be permitted to
present a supporting brief to the Independent Accountant (which supporting brief
shall also be concurrently provided to the other party) within thirty (30) days
of the appointment of the Independent Accountant, provided that neither Party
may introduce additional objections or positions not reflected in the Closing
Statements (in the case of Parent) or in the Statement of Objections (in the
case of the Shareholder Representatives). Within fifteen (15) days of receipt of
a supporting brief, the receiving party may present a responsive brief to the
Independent Accountant (which responsive brief shall also be concurrently
provided to the other party). No discovery will be permitted and no hearing will
be held. The Independent Accountant shall only consider the briefs of the
parties, and shall not conduct any independent review, in determining those
items and amounts disputed by the parties, and the



--------------------------------------------------------------------------------



 
[agreementandplanofmerger041.jpg]
SMRH:484497247.47 -36- SM01DOCS\1200417.35 Independent Accountant shall consider
only those items and amounts which are identified by the parties as being in
dispute and were included in the Statement of Objections. The Independent
Accountant shall only decide the Disputed Amounts and its decision for each such
Disputed Amount must be either the position of the Parent or the Shareholder
Representatives (i.e., the Independent Accountant may not impose an alternative
resolution with respect to any Disputed Amount). (iv) Determination by
Independent Accountant. The Independent Accountant shall deliver to Parent and
the Shareholder Representatives, as promptly as practicable and in any event
within thirty (30) days (or such other time as Parent and the Shareholder
Representatives may agree in writing) after receipt of the last responsive brief
that was timely submitted, a written report setting forth the resolution of the
Disputed Amounts determined in accordance with the terms of this Agreement.
Subject to manifest mathematical error, the determination of the Independent
Accountant (and any related adjustments to the Closing Net Working Capital,
Closing Cash, Closing Indebtedness or Closing Transaction Expenses) shall be
final, binding and non-appealable and non- reviewable (including disputing any
matter concerning the Closing Statements or the Disputed Amounts through
California Courts). (v) Fees of the Independent Accountant. The fees and
expenses of the Independent Accountant shall be paid and allocated between the
Shareholder Representatives (on behalf of the holders of Company Capital Stock
and Exchanged Options), on the one hand, and Parent, on the other hand in
proportion to the extent such Parties do not prevail in the aggregate on
Disputed Amounts (e.g., if there are $200,000 of Disputed Amounts and the
Independent Accountant determines that the Shareholder Representatives prevail
with respect to $125,000 and Parent prevails with respect to $75,000, then 62.5%
of the fees and expenses of the Independent Accountant shall be paid by Parent,
and 37.5% of the fees and expense will be paid by the Shareholder
Representatives (on behalf of the holders of Company Capital Stock and Exchanged
Options). Any such fees and expenses payable by the Shareholder Representatives
shall be paid from the Shareholder Representative Expense Amount to the extent
available, and otherwise by the Former Holders of Company Capital Stock or
Exchanged Options. (d) Payment of Post-Closing Adjustment. (i) If the
Post-Closing Adjustment is a negative number, then Parent shall be entitled to
payment of an amount equal to the absolute value thereof, which payment shall be
satisfied: first, from the Adjustment Escrow Amount (and the Shareholder
Representatives and Parent shall instruct the Escrow Agent to disburse such
amount, up to the entire Adjustment Escrow Amount, to Parent); second, from the
Indemnification Escrow Amount (and the Shareholder Representatives and Parent
shall instruct the Escrow Agent to disburse such amount, up to the entire
Indemnification Escrow Amount, to Parent); and third, from each Former Holder of
Company Capital Stock and Exchanged Options, who shall, within ten (10) Business
Days after the Determination Date, pay to Parent his, her or its Pro Rata Share
of the remaining unpaid absolute value of such Post-Closing Adjustment.



--------------------------------------------------------------------------------



 
[agreementandplanofmerger042.jpg]
SMRH:484497247.47 -37- SM01DOCS\1200417.35 (ii) If the Post-Closing Adjustment
is a positive number, then Parent shall, within ten (10) Business Days after the
Determination Date, deposit the Post-Closing Adjustment with the Paying Agent,
who will (A) distribute to the Former Holders of Company Capital Stock in
accordance with their respective Pro Rata Shares, the amount of each such
holder’s Pro Rata Share of the Post-Closing Adjustment, and (B) deposit with the
Surviving Corporation or its designee payroll service provider, for payment to
Former Holders of Exchanged Options (subject to Section 2.18) in accordance with
their respective Pro Rata Shares, the amount of each such Former Holder’s Pro
Rata Share of the Post- Closing Adjustment. (iii) Any amounts required to be
paid under this Section 2.20(d), shall be accompanied by interest on such
amounts from the tenth Business Day following the Determination Date through the
date paid at the rate of eight percent (8%) per annum, compounded annually,
calculated on the basis of a year of 365 or 366 days (as applicable) and the
number of days elapsed since the Determination Date. (iv) Within five (5)
Business Days after the Determination Date, Parent and the Shareholder
Representatives shall deliver a joint written instruction to the Escrow Agent to
release the remaining portion, if any, of the Adjustment Escrow Amount that has
not been disbursed and is not required to be disbursed to Parent pursuant to
Section 2.20(d)(i) (A) to the Paying Agent, for distribution to the Former
Holders of Company Capital Stock in accordance with their respective Pro Rata
Shares, the aggregate of each such holder’s Pro Rata Share of any amounts
remaining in the Adjustment Escrow Fund, and (B) to the Surviving Corporation,
for distribution to Former Holders of Exchanged Options (subject to Section
2.18), the aggregate of each such holder’s respective Pro Rata Share of any
amounts remaining in the Adjustment Escrow Fund. (e) Adjustments for Tax
Purposes. Any payments made pursuant to this Section 2.20 shall be treated as an
adjustment to the Purchase Price by the Parties for Tax purposes, unless
otherwise required by Law. 2.21 Consideration Spreadsheet. (a) At least three
(3) Business Days prior to the Closing, and thereafter promptly (and in any case
within one (1) Business Day) after the occurrence of any event, such as the
exercise of an Option, which renders the information previously provided no
longer true and correct, the Company shall prepare and deliver to Parent a
spreadsheet (the “Consideration Spreadsheet”), certified by the Chief Financial
Officer of the Company to be true and correct, which shall set forth, as of the
Closing Date and immediately prior to the Closing, the following: (i) the names
and addresses (including email addresses) of all holders of Company Common Stock
and the respective number of shares of Company Common Stock held by such
Persons;



--------------------------------------------------------------------------------



 
[agreementandplanofmerger043.jpg]
SMRH:484497247.47 -38- SM01DOCS\1200417.35 (ii) the names and addresses
(including email addresses) of all holders of Series B Preferred Stock and the
respective number of shares of Series B Preferred Stock held by such Persons;
(iii) the names and addresses (including email addresses) of all holders of
Options, the current employment status of each holder, the respective number of
shares of Company Common Stock subject to Options held by such holders, and the
grant date, expiration date and exercise price for such Options, identifying
each Option as to which the holder has returned a duly executed Option
Termination Agreement to the Company; (iv) the Shareholder Obligations Amount
(broken down into principal, interest and other), the names and addresses
(including email addresses) of all Shareholder Obligors, and the portion of the
Shareholder Obligations Amount (broken down into principal and interest as of
the then-anticipated Closing Date) attributable to each Shareholder Obligor; (v)
detailed calculations of the Closing Merger Consideration, the Closing Preferred
Merger Consideration, the Preferred Preference Merger Consideration, the Closing
Common Merger Consideration, the Common Preference Merger Consideration, the
Fully Diluted Share Number, the Per Share Common Preference Amount, the Per
Share Closing Participation Amount, the Closing Per Share Preferred Merger
Consideration and the Closing Per Share Common Merger Consideration; (vi) the
Pro Rata Share of each holder of Company Capital Stock and Exchanged Options (as
a percentage interest) of the Closing Participation Merger Consideration; (vii)
the Pro Rata Share of each holder of Company Capital Stock and Exchanged Options
(as a percentage interest) of the amount to be contributed to the Adjustment
Escrow Fund, the Indemnification Escrow Fund and the Shareholder Representative
Expense Amount; and (viii) a flow of funds with payment instructions as to each
specific amount to be allocated to each Person, subject to any required
withholding. (b) Parent and Merger Sub shall be entitled to rely on the
Consideration Spreadsheet in making payments under Article II, and Parent and
Merger Sub shall not be responsible for the calculations or the determinations
regarding such calculations in such Consideration Spreadsheet. 2.22 Payment of
Shareholder Obligations. (a) At the Effective Time, the Shareholder Obligations
will be deemed paid in full, the written promissory notes or other instruments
evidencing the Shareholder Obligations will be marked “cancelled” and “paid in
full,” and such cancelled notes or other instruments shall be returned to the
applicable Shareholder Obligors.



--------------------------------------------------------------------------------



 
[agreementandplanofmerger044.jpg]
SMRH:484497247.47 -39- SM01DOCS\1200417.35 (b) The Shareholder Obligations
Amount shall, notwithstanding the fact that the Shareholder Obligors will not
pay such amount in cash to the Company or Themis, (i) be taken into account for
purposes of (A) determining the Closing Participation Merger Consideration
payable to the Former Holders of Company Capital Stock and Exchanged Options, as
applicable, as part of the Closing Merger Consideration pursuant to this
Agreement, and (B) allocating the Closing Merger Consideration among all Former
Holders of Company Capital Stock and Exchanged Options in accordance with the
terms hereof and (ii) be subtracted from the Closing Merger Consideration
otherwise payable at Closing to the applicable Shareholder Obligor for any
Company Capital Stock or Exchanged Options held by such Shareholder Obligor
immediately prior to the Effective Time (whereupon both the amount of Merger
Consideration so subtracted and the Shareholder Obligations shall be deemed
paid). 2.23 Escheat Laws. None of Parent, Merger Sub, the Company or the
Surviving Corporation, nor any of their respective officers, directors,
employees, agents, counsel or Affiliates, shall be liable to any holder of
Company Capital Stock or Exchanged Options for Merger Consideration delivered to
a public official pursuant to any applicable abandoned property, escheat or
other similar Laws following the passage of time specified therein. ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE COMPANY Except as set forth in (i) the
disclosure schedule delivered by or on behalf of the Company to Parent prior to
the execution of this Agreement (the “Company Disclosure Schedule”) (it being
understood and agreed that any disclosure set forth in one section or subsection
of the Company Disclosure Schedule shall be deemed to be disclosed by the
Company for, and apply to and qualify, the section or subsection of this
Agreement to which it corresponds and each other section or subsection of this
Agreement and each other section or subsection of the Company Disclosure
Schedule to the extent that it is reasonably apparent that such disclosure is
applicable to such other section or subsection of this Agreement or the Company
Disclosure Schedule), or (ii) the Financial Statements, the Company represents
and warrants to Parent and Merger Sub as of the date hereof and as of the
Closing (if the Closing occurs) as follows: 3.1 Organization and Qualification;
Authority. The Company is a corporation validly existing and in good standing
under the laws of the State of California and is qualified to do business as a
foreign corporation and is in good standing in each jurisdiction in which the
failure to so exist, be in good standing or qualify would, individually or in
the aggregate, have a Material Adverse Effect. The Company and its Subsidiaries
have all requisite corporate power and authority necessary to own, lease and
operate their properties and to carry on their businesses as currently
conducted. The copies of the Articles of Incorporation and Bylaws of the
Company, which have been Made Available to Parent, reflect all amendments and
corrections made thereto at any time prior to the date of this Agreement. 3.2
Company Capital Stock. (a) The authorized capital stock of the Company consists
solely of (i) 6,500,000 shares of Preferred Stock, without par value (the
“Company Preferred Stock”), of which 500,000



--------------------------------------------------------------------------------



 
[agreementandplanofmerger045.jpg]
SMRH:484497247.47 -40- SM01DOCS\1200417.35 shares have been designated as
“Series A Preferred Stock” (the “Series A Preferred Stock”) and 6,000,000 shares
have been designated as “Series B Preferred Stock” (the “Series B Preferred
Stock”), and (ii) 60,000,000 shares of Common Stock, without par value (the
“Company Common Stock,” and, together with the Company Preferred Stock, the
“Company Capital Stock”). (b) (i) No shares of Series A Preferred are
outstanding, (ii) 4,772,500 shares of Series B Preferred Stock are issued and
outstanding and owned of record as set forth on Section 3.2(b)(i) of the Company
Disclosure Schedule and (iii) as of the Agreement Date, 33,132,991 shares of
Company Common Stock are issued and outstanding and owned of record as set forth
on Section 3.2(b)(ii) of the Company Disclosure Schedule. (c) All of the issued
and outstanding shares of Company Capital Stock have been duly authorized and
are validly issued, fully paid and non-assessable and are not subject to, and
were not issued in violation of, any preemptive rights or other similar rights.
Except for the Options which are held of record, as of the Agreement Date, as
set forth on Section 3.2 of the Company Disclosure Schedule, no Equity
Equivalents of the Company are issued or outstanding. Except for the shares of
Company Common Stock reserved for issuance under the Stock Option Plans, true
and complete copies of which have been Made Available to Parent, no Equity
Interests or Equity Equivalents are reserved for issuance. No proxies or voting
agreements are in effect with respect to any equity or voting interests in the
Company. 3.3 Subsidiaries. Section 3.3(a) of the Company Disclosure Schedule
sets forth the name of each Subsidiary of the Company, the jurisdiction of its
incorporation or organization, the direct owner or owners of the issued and
outstanding capital stock or other Equity Interests or Equity Equivalents of
each such Subsidiary and the percentage of the issued and outstanding capital
stock or other Equity Interests of each such Subsidiary beneficially owned by
the Company or any of its other Subsidiaries. Each such Subsidiary listed on
Section 3.3(a) of the Company Disclosure Schedule is an entity validly existing
and in good standing (or the equivalent thereof, as applicable) under the laws
of the jurisdiction of its incorporation or organization and is qualified to do
business in each jurisdiction in which the failure to so exist, be in good
standing or qualify would, individually or in the aggregate, have a Material
Adverse Effect. All of the issued and outstanding shares of capital stock or
other Equity Interests or Equity Equivalents of the Subsidiaries are owned as
provided in Section 3.3(a) of the Company Disclosure Schedule, free and clear of
any Liens, other than Permitted Liens and the Bank Liens, and no other Equity
Interests or Equity Equivalents of any Company Subsidiary are outstanding or
reserved for issuance. Except for the Subsidiaries listed on Section 3.3(a) of
the Company Disclosure Schedule and the Equity Interest described in Section
3.3(b) of the Company Disclosure Schedule, neither the Company nor any of its
Subsidiaries owns or holds the right to acquire any shares of stock or any other
Equity Interests or Equity Equivalents in any other Entity. 3.4 Authority
Relative to this Agreement. The Company has the requisite corporate power and
authority and has taken all corporate or other action necessary to execute and
deliver this Agreement and the Ancillary Documents to which the Company is a
party, to perform its obligations hereunder and thereunder and to consummate the
transactions contemplated hereby and thereby. Without limiting the generality of
the foregoing, the Company Board, by resolutions duly adopted at a meeting duly
called and held, or by written consent in lieu of a meeting of the Company



--------------------------------------------------------------------------------



 
[agreementandplanofmerger046.jpg]
SMRH:484497247.47 -41- SM01DOCS\1200417.35 Board, has duly (i) approved and
authorized the execution and delivery of this Agreement and each Ancillary
Document to which the Company is a party, (ii) approved the consummation of the
transactions contemplated hereby, including the Merger, subject to the approval
of this Agreement, the principal terms of the Merger and the Agreement of Merger
by the affirmative votes of (A) the holders of a majority of the total number of
shares of Company Capital Stock outstanding, (B) the holders of a majority of
the total number of shares of Company Common Stock outstanding, and (C) the
holders of a majority of the total number of shares of Series B Preferred Stock
outstanding, each as of the applicable record date for such votes (the votes
described in the immediately preceding clauses (A) through (C), collectively,
the “Necessary Shareholder Approval”), (iii) determined that the execution and
delivery of this Agreement and the Ancillary Documents to which the Company is a
party and the consummation of the transactions contemplated hereby and thereby
is advisable, (iv) recommended that the shareholders of the Company entitled to
vote approve this Agreement, the Agreement of Merger and the principal terms of
the Merger and (v) directed that this Agreement, the Agreement of Merger and the
Merger be submitted to the shareholders of the Company entitled to vote for
their approval. This Agreement has been duly executed and delivered by the
Company and, assuming the due and valid authorization, execution and delivery of
this Agreement by the other Parties, shall constitute a valid and binding
obligation of the Company, enforceable in accordance with its terms, except as
limited by the application of bankruptcy, moratorium and other laws affecting
creditors’ rights generally and as limited by the availability of specific
performance and the application of equitable principles. Each Ancillary Document
to which the Company is a party, when executed and delivered, shall have been
duly executed and delivered by the Company or its authorized officer, as
applicable, and, assuming the due and valid authorization, execution and
delivery of such Ancillary Document by the other party or parties thereto (if
any), shall constitute the valid and binding obligation of the Company,
enforceable in accordance with its terms, except as limited by the application
of bankruptcy, moratorium and other laws affecting creditors’ rights generally
and as limited by the availability of specific performance and the application
of equitable principles. 3.5 Consents and Approvals; No Violations. No filing
with or notice to, and no material permit, authorization, registration, consent
or approval of, any Governmental Entity is required on the part of the Company
or any of its Subsidiaries for the execution, delivery and performance by the
Company or any of its Subsidiaries of this Agreement or the Ancillary Documents
to which the Company is a party or the consummation by the Company or any of its
Subsidiaries of the transactions contemplated by this Agreement or any such
Ancillary Document, except as may result from any facts or circumstances
relating solely to Parent, Merger Sub or their Affiliates in the transactions
contemplated hereby and except: (i) compliance with any applicable requirements
of the HSR Act and any other applicable Antitrust Law; and (ii) compliance with
any foreign, state or federal licenses or permits listed on Section 3.5 of the
Company Disclosure Schedule. The execution and delivery of this Agreement does
not, the execution and delivery of the Ancillary Documents to which the Company
is a party by the Company or its authorized officer will not, and, assuming
compliance with or the making or receipt of, as applicable, the items described
in clauses (i) and (ii) of the preceding sentence, and assuming the receipt of
and subject to the third party consents set forth on Section 3.5 of the Company
Disclosure Schedule and the Necessary Shareholder Approval, the performance of
this Agreement and of such Ancillary Documents by the Company and the
consummation by the Company of the transactions contemplated by this Agreement
or any such Ancillary Document will not: (A) conflict with or result in any
breach, violation or infringement of



--------------------------------------------------------------------------------



 
[agreementandplanofmerger047.jpg]
SMRH:484497247.47 -42- SM01DOCS\1200417.35 any provision of the respective
articles of incorporation or bylaws (or similar organizational documents) of the
Company or any of its Subsidiaries, (B) result in a breach, violation or
infringement of, or constitute (with or without due notice or lapse of time or
both) a default, or give rise to any right of termination, amendment,
cancellation or acceleration under, any of the terms, conditions or provisions
of any Material Contract, (C) violate or infringe in any material respect any
material Permit, Order or Law applicable to the Company or any of its
Subsidiaries or any of their respective properties or assets, or (D) result in
the creation or imposition of any Lien on any material assets or properties of
the Company or any of its Subsidiaries, except for Permitted Liens and the Bank
Liens, except in the case of the immediately preceding clauses (B) or (C), for
breaches, violations, infringements, defaults, Liens or other rights that result
from any facts or circumstances relating solely to Parent, Merger Sub or their
respective Affiliates. 3.6 Financial Statements. (a) Section 3.6(a) of the
Company Disclosure Schedule sets forth the following financial statements: (i)
the Audited Financial Statements, (ii) the unaudited consolidated balance sheet
of the Company and its Subsidiaries at September 30, 2017 (such balance sheet,
the “Interim Balance Sheet,” and such date, the “Most Recent Balance Sheet
Date”), (iii) the unaudited consolidated income statement of the Company and its
Subsidiaries for the nine (9) months ended September 30, 2017, (iv) the
unaudited consolidated statement of shareholders’ equity of the Company and its
Subsidiaries as of September 30, 2017 and (v) the unaudited consolidated
statement of cash flows of the Company and its Subsidiaries for the period ended
September 30, 2017 (the statements referred to in clauses (ii) through (v) next
preceding, the “Interim Financial Statements,” and the statements referred to in
the foregoing clauses (i) through (v), the “Financial Statements”). Except as
set forth on Section 3.6(a) of the Company Disclosure Schedule, (A) the
Financial Statements have been prepared in accordance with GAAP applied on a
consistent basis (except as may be indicated in the notes thereto and, subject,
in the case of the Interim Financial Statements, to the absence of footnotes and
normal, recurring year-end adjustments) and (B) present fairly, in all material
respects, the consolidated financial position and the consolidated results of
operations of the Company and its Subsidiaries as of the respective dates
thereof or the respective periods then ended. (b) Neither the Company nor any of
its Subsidiaries has any liabilities or obligations, whether primary or
secondary, direct or indirect, choate or inchoate, absolute, accrued, contingent
or otherwise, except: (i) liabilities reflected or reserved against in the
Interim Balance Sheet; (ii) those which were incurred subsequent to the Most
Recent Balance Sheet Date in the Ordinary Course of Business and which are not
material in amount; (iii) obligations for performance (but not for breach) under
Contracts; and (iv) the other obligations and liabilities disclosed on the
Company Disclosure Schedule.



--------------------------------------------------------------------------------



 
[agreementandplanofmerger048.jpg]
SMRH:484497247.47 -43- SM01DOCS\1200417.35 (c) Except as set forth on Section
3.6(c) of the Company Disclosure Schedule, no account receivable is past due by
more than one hundred twenty (120) days. No Account debtor has refused or
threatened in writing to refuse to pay any outstanding obligation in excess of
$50,000 for any reason or, to the Knowledge of the Company, is insolvent or
bankrupt. (d) Inventories on hand that were purchased after the date of the
Interim Balance Sheet were purchased in the Ordinary Course of Business. (e) The
Company and its Subsidiaries have implemented internal accounting controls that
are designed to provide reasonable assurances that transactions involving the
business of the Company and its Subsidiaries are recorded as necessary to permit
the accurate preparation of the financial statements of the Company and its
Subsidiaries in accordance with GAAP. The Company has not been Orally Notified
of and, since January 1, 2016, none of the Company, the Company Board or the
board of directors of Themis has received any written notification of, (i)
except as set forth in Section 3.6(e) of the Company Disclosure Schedule, any
“significant deficiency” or “material weakness” in the internal control over
financial reporting of the Company or its Subsidiaries or (ii) any fraud,
whether or not material, that involves management or other employees of Company
or its Subsidiaries who have a significant role in the internal control over
financial reporting of the Company or its Subsidiaries. 3.7 Absence of Certain
Changes or Events. (a) Except as contemplated by this Agreement, and as set
forth on Section 3.7 of the Company Disclosure Schedule, since December 31,
2016, (i) the Company and its Subsidiaries have operated in the Ordinary Course
of Business, and (ii) there has not occurred any Material Adverse Effect. (b)
Except as set forth on Section 3.7 of the Company Disclosure Schedule, since
December 31, 2016, neither the Company nor any of its Subsidiaries has: (i) (A)
amended their respective articles of incorporation or bylaws or equivalent
organizational documents or (B) split, combine or reclassify their outstanding
capital stock; (ii) except as a result of the exercise of stock options under
the Stock Option Plans or transfers or re-issuances of Company Capital Stock,
issued, sold, pledged or disposed of, or agreed to issue, sell, pledge or
dispose of, any additional shares of, or any options, warrants or rights of any
kind to acquire, any shares of Company Capital Stock of any class or any debt or
equity securities which are convertible into or exchangeable for Company Capital
Stock; (iii) merged with or into or consolidated with any other Person or
liquidate or dissolve; (iv) sold, transferred, leased or otherwise dispose of
any of its material tangible assets other than in the Ordinary Course of
Business;



--------------------------------------------------------------------------------



 
[agreementandplanofmerger049.jpg]
SMRH:484497247.47 -44- SM01DOCS\1200417.35 (v) incurred any Indebtedness for
borrowed money other than (A) Indebtedness to the extent that such Indebtedness
will be repaid at or prior to the Closing, (B) Indebtedness to replace or
refinance existing credit facilities or other Indebtedness without increasing
the principal amount thereunder (except to the extent such increase represents
accrued interest and fees and expenses on the refinanced Indebtedness and
customary underwriting, arrangement, or similar fees and related expenses), (C)
drawing on existing working capital credit facilities or replacements thereof,
(D) entering into letters of credit or surety bonds in the Ordinary Course of
Business or (E) entering into guarantees of indebtedness for borrowed money
permitted by the foregoing clauses (A)-(C); (vi) made any material acquisition
of any assets or businesses for consideration in excess of $250,000 other than
acquisitions in the Ordinary Course of Business; (vii) settled any Action;
(viii) modified any Material Contract in any material respect except in the
Ordinary Course of Business; (ix) entered into, amended or extended any
collective bargaining agreements; or (x) agreed or committed to take any action
described in this Section 3.7(b). 3.8 Litigation. Except as set forth on Section
3.8 of the Company Disclosure Schedule, there are no, and since the Reference
Date, there have been no, Actions involving claims in excess of $250,000 pending
or threatened in writing or Orally Threatened against the Company or any of its
Subsidiaries. Neither the Company nor any of its Subsidiaries is subject to any
deferred prosecution agreement, consent decree, settlement agreement or similar
agreement with any Governmental Entity, including with respect to mandating or
prohibiting current or future activities. 3.9 Compliance with Laws and Orders.
(a) Since the Reference Date, except as set forth in Section 3.9(a) of the
Company Disclosure Schedule, none of the Company or any of its Subsidiaries, or
their respective businesses, assets or properties, has been subject to any
Order. The Company and each of its Subsidiaries is, and has been since the
Reference Date, in compliance, in all material respects, with all Laws and
Orders applicable to it or its assets or properties. Since the Reference Date,
neither the Company nor any of its Subsidiaries has received any written notice
(nor has the Company been Orally Notified) of the violation, in any material
respect, of any Laws or Orders applicable to it. (b) Since the Reference Date
and except as set forth in Section 3.9(b) of the Company Disclosure Schedule,
each of the Company and its Subsidiaries has filed all material reports,
statements, documents, registrations or submissions required to be filed by it
with any Governmental Entity, all such filings and submissions complied in all
material respects with applicable Laws and Orders and no material deficiencies
have been asserted by any such



--------------------------------------------------------------------------------



 
[agreementandplanofmerger050.jpg]
SMRH:484497247.47 -45- SM01DOCS\1200417.35 Governmental Entity with respect
thereto that have not been corrected or satisfied. There is no pending,
threatened in writing or Orally Threatened regulatory Action pertaining to the
Company or any of its Subsidiaries (other than non-material routine or periodic
inspections or reviews). Since the Reference Date and except as set forth in
Section 3.9(b) of the Company Disclosure Schedule, neither the Company nor any
of its Subsidiaries has been subject to or assessed any fine or penalty by any
Governmental Entity. 3.10 Permits. Each of the Company and its Subsidiaries
currently has, in its own name, all Permits which are required to permit,
immediately following the Closing, the operation of its business in all material
respects as currently conducted. No Permit necessary for the operation of the
business of the Company or its Subsidiaries as currently conducted is held by a
Business Employee, shareholder or director or any other Person. The Company has
Made Available to Parent for inspection a true and correct copy of each Permit
that is in effect as of the Agreement Date obtained or possessed by the Company
or any of its Subsidiaries. Neither the Company nor any of its Subsidiaries is
in default or violation in any material respect (and no event has occurred that,
with notice or the lapse of time or both, would constitute a default or
violation in any material respect) of any term, condition or provision of any
Permit held by the Company or any of its Subsidiaries. To the extent that any
Permit of the Company or its Subsidiaries is set to expire within ninety (90)
days following the Agreement Date, to the extent such Permit is necessary for
the conduct of its business, such Entity has applied for or intends to apply for
an extension or renewal thereof. There are no Actions pending or threatened in
writing that would reasonably be expected to result in the termination,
revocation, suspension or restriction of any such material Permit or the
imposition of any material fine, penalty, sanction or liability for violating
any applicable Law or Order relating to any such Permit. As of the Agreement
Date, all such Permits are valid and in full force and effect. To the Knowledge
of the Company, no Permit shall expire or be terminated prior to its normal
expiration date, or have additional restrictions or obligations imposed, solely
as a result of the transactions contemplated by this Agreement. Since the
Reference Date, neither the Company nor any of its Subsidiaries has received any
written notice from any Governmental Entity regarding a material violation of
any term or requirement of any Permit, Law, or Order. 3.11 Employee Benefit
Plans. (a) For purposes of this Agreement, the term “Benefit Plan” means each
employee compensation or benefit plan, program, policy, agreement or other
arrangement, including any employee welfare plan within the meaning of Section
3(1) of ERISA, any employee pension benefit plan within the meaning of Section
3(2) of ERISA (whether or not such plan is subject to ERISA), and any bonus,
incentive, deferred compensation, vacation, stock purchase, stock option,
severance, employment, change of control or fringe benefit plan, program or
agreement (other than any “multiemployer plan” within the meaning of Section
4001(a)(3) of ERISA (a “Multiemployer Plan”)), in each case that is sponsored,
maintained or contributed to by the Company or any of its Subsidiaries for the
benefit of current or former Business Employees. Section 3.11(a) of the Company
Disclosure Schedule sets forth a complete and accurate list of each material
Benefit Plan. Benefit Plans maintained by the Company or its Subsidiaries in the
United States are referred to as “U.S. Benefit Plans,” and other Benefit Plans
are referred to as “Non-U.S. Benefit Plans.”



--------------------------------------------------------------------------------



 
[agreementandplanofmerger051.jpg]
SMRH:484497247.47 -46- SM01DOCS\1200417.35 (b) Each Benefit Plan has been
maintained and administered in accordance with its terms and is compliant in all
material respects with applicable Law, including ERISA and the Code to the
extent applicable thereto. All benefits, contributions and premiums relating to
each Benefit Plan have been timely paid or contributed by the Company in
accordance with the terms of such Benefit Plan and all applicable Laws and
accounting principles. The Company and its Subsidiaries have prepared in good
faith and timely filed all requisite governmental reports (which were true,
correct and complete as of the date filed), including Form 5500 annual returns
and all schedules and required audit reports in connection therewith, and have
properly and timely filed and distributed or posted all notices and reports to
plan participants required to be filed, distributed or posted with respect to
the Benefit Plans. (c) Each of the U.S. Benefit Plans intended to be “qualified”
within the meaning of Section 401(a) of the Code has received a favorable
determination letter from the IRS or is entitled to rely upon a favorable
opinion issued by the IRS, and, to the Knowledge of the Company, there are no
existing circumstances or any events that have occurred that would reasonably be
expected to adversely affect the qualified status of any such plan. Neither the
Company, any of its Subsidiaries, nor, to the Knowledge of the Company, any
“party in interest” (as defined or used in Section 3(14) of ERISA) or any
“disqualified person” (as defined or used in Section 4975 of the Code) with
respect to any Benefit Plan, has engaged in any non-exempt “prohibited
transaction” within the meaning of Section 4975 of the Code or Section 406 of
ERISA or in any other transaction for which liability may be incurred by the
Company or its Subsidiaries under Section 502(i) or (l) of ERISA. (d) Neither
the Company nor any ERISA Affiliate maintains, sponsors or contributes to any
(i) “multiple employer plan” within the meaning of Section 413(c) of the Code or
a “multiple employer welfare arrangement” (as defined in Section 3(40) of
ERISA); (ii) Multiemployer Plan; or (iii) “pension plan” within the meaning of
Section 3(2) of ERISA that is subject to the minimum funding standards of
Section 302 of ERISA or Section 412 of the Code, or Title IV of ERISA. (e) No
Benefit Plan provides for or promises retiree medical or life insurance benefits
to any current or former employee, officer, or director of the Company or any of
its Subsidiaries, other than group health plan continuation coverage as required
under Section 4980B of the Code or Part 6 of Subtitle B of Title I of ERISA or
similar state law, and for which the covered individual pays the full cost of
coverage. (f) There are no pending or, to the Knowledge of the Company,
threatened or anticipated claims (other than claims for benefits in accordance
with the terms of the Benefit Plans) by, on behalf of or against any of the
Benefit Plans or any trusts related thereto that would reasonably be expected to
result in any liability of the Company or any of its Subsidiaries. (g) The
consummation of the transactions contemplated by this Agreement will not, either
alone or in combination with another event, (i) entitle any Business Employee to
severance pay, unemployment compensation or any other payment, except as
provided in this Agreement, Section 3.11(g) of the Company Disclosure Schedule
or as required by applicable Law, (ii) accelerate the time of payment, vesting
or funding of any benefits under the Benefit Plans, or



--------------------------------------------------------------------------------



 
[agreementandplanofmerger052.jpg]
SMRH:484497247.47 -47- SM01DOCS\1200417.35 increase the amount of compensation
due to any such Business Employee, except as provided in this Agreement or
Section 3.11(g) of the Company Disclosure Schedule, (iii) limit or restrict the
right to amend or terminate any Benefit Plan, or (iv) result in a payment or
provision of any benefit that would be considered a “parachute payment” within
the meaning of Section 280G of the Code. (h) Each Benefit Plan that is a
“nonqualified deferred compensation plan” subject to Section 409A of the Code
complies with and has been maintained in accordance with the requirements of
Section 409A of the Code, and no amounts under any such Benefit Plan is or has
been subject to any interest or additional Tax set forth under Section
409A(a)(1)(B) of the Code. Neither the Company nor any of its Subsidiaries has
any obligation to make a “gross-up” or similar payment to any Person with
respect to any Taxes that may become payable under Sections 409A or 4999 of the
Code. (i) The Company has Made Available to Parent correct and complete copies
of the following documents with respect to each Benefit Plan, as applicable: (i)
the governing plan document, including all amendments thereto, and all related
trust documents and funding instruments, including any group contracts and
insurance policies; (ii) a written summary of the material terms of any Benefit
Plan that is not set forth in a written document; (iii) the most recent summary
plan description together with any summary or summaries of material
modifications thereto; (iv) the most recent IRS determination or opinion letter;
and (v) the three most recently filed annual report (Form 5500 series and all
schedules and financial statements attached thereto). (j) With respect to each
Non-U.S. Benefit Plan: (i) if intended to qualify for special tax treatment,
such Non-U.S. Benefit Plan meets the requirements for such treatment, (ii) if
intended or required to be funded or book-reserved, such Non-U.S. Benefit Plan
is fully funded or book reserved, as appropriate, based upon reasonable
actuarial assumptions and (iii) no material liability exists or reasonably could
be imposed upon the assets of the Company or any of its Subsidiaries by reason
of such Non-U.S. Benefit Plan. 3.12 Employees; Labor Matters. (a) Each Business
Employee of the Company or its Subsidiaries as of December 19, 2017 is listed on
an anonymized basis on Section 3.12(a) of the Company Disclosure Schedule
together with such Business Employee’s position, salary or hourly wage rate and
bonus opportunity. (b) There are no pending, threatened in writing or Orally
Threatened, (A) strikes or lockouts with respect to any Business Employees, (B)
union organizing effort involving the Business Employees, (C) unfair labor
practice charges, labor disputes (other than routine individual grievances) or
labor arbitration proceedings with respect to any Business Employees and (D)
pickets, slowdown or work stoppage involving any Business Employees. (c) Since
the Reference Date, the business of the Company and its Subsidiaries has been
conducted in all material respects accordance with applicable Law or Order
relating to labor or employment relations or practices (including terms and
conditions of employment,



--------------------------------------------------------------------------------



 
[agreementandplanofmerger053.jpg]
SMRH:484497247.47 -48- SM01DOCS\1200417.35 employment and employment practices,
management-labor relations, wage and hour issues, immigration, unfair labor
practices and occupational safety and health). (d) To the Knowledge of the
Company, as of the Agreement Date no key Business Employee has expressed to the
Company or any of its Subsidiaries any plans to terminate his or her employment
with the Company or any of its Subsidiaries. (e) Since the Reference Date, each
of the Company and its Subsidiaries has been in compliance with the federal
Worker Adjustment and Retraining Notification Act and any similar state Laws
relating to plant closings or mass layoffs (collectively, the “WARN Act”). 3.13
Related Party Transactions. Except as set forth in Section 3.13 of the Company
Disclosure Schedule, since the Reference Date: (a) there are no Contracts,
Benefit Plans or other business relationships between the Company or any of its
Subsidiaries, on the one hand, and any of its or their respective Related
Parties, on the other hand, (b) none of the Company and its Subsidiaries and, to
the Knowledge of the Company, their respective Related Parties, possesses,
directly or indirectly, any financial interest in (other than ownership of up to
ten percent (10%) of any class of securities registered under the Exchange Act),
or holds a position as a director or executive officer of, any Person which is a
supplier, contractor, customer, licensor, licensee, lessor, lessee or competitor
of the Company or any of its Subsidiaries, (c) no Related Party of the Company
or its Subsidiaries owns any material asset, property or right, whether tangible
or intangible, which was used by the Company or any of its Subsidiaries and (d)
no Related Party of the Company or its Subsidiaries provides services or
resources to the Company or any of its Subsidiaries or, to the Knowledge of the
Company, is dependent on services or resources provided by the Company or any of
its Subsidiaries. 3.14 Title; Sufficiency of Assets. The Company and its
Subsidiaries have good and valid title or, in the case of leased assets, a valid
leasehold interest, free and clear of all Liens, except for Permitted Liens and
the Bank Liens, to or in, as applicable, all of the material tangible personal
property and assets reflected in the Interim Balance Sheet or acquired after the
Most Recent Balance Sheet Date, except for properties and assets disposed of in
the Ordinary Course of Business since the Most Recent Balance Sheet Date. The
Company and each of its Subsidiaries owns or has the exclusive right to use all
of the tangible personal properties and assets necessary for the conduct of the
business of the Company as currently conducted. All of the tangible personal
property used in the business of the Company or its Subsidiaries is, in all
material respects (subject to ordinary wear and tear): (i) in good repair, (ii)
in good operating condition and (iii) suitable for use in the Ordinary Course of
Business. As of the Agreement Date, no material item of tangible personal
property used by the Company or its Subsidiaries is in need of repair or
replacement or is reasonably anticipated to need repair or replacement in the
ninety (90) days following the Agreement Date. All such material items of
tangible personal property have been maintained in accordance with normal
industry practice. Except as provided in Section 3.14 of the Company Disclosure
Schedule, all of the material items of tangible personal property that as of the
Agreement Date are used in the business of the Company or any of its
Subsidiaries are in the possession of the Company or such Subsidiary.



--------------------------------------------------------------------------------



 
[agreementandplanofmerger054.jpg]
SMRH:484497247.47 -49- SM01DOCS\1200417.35 3.15 Real Property. (a) Neither the
Company nor any of its Subsidiaries currently owns any interest in real property
or is a party to any agreement or option to purchase any real property or any
interest therein. (b) Section 3.15(b) of the Company Disclosure Schedule sets
forth a complete and accurate list of all of the real property leased by the
Company or any of its Subsidiaries (the “Leased Real Property”). The Company or
its Subsidiary (as applicable) has a valid leasehold or subleasehold (as
applicable) interest in the Leased Real Property, free and clear of all Liens,
except Permitted Liens and the Bank Liens. All leases and subleases for the
Leased Real Property under which the Company or one of its Subsidiaries is a
lessee or sublessee are valid and binding on the Company or the Subsidiary of
the Company which is a party thereto, as applicable, and, is in full force and
effect, except as limited by the application of bankruptcy, moratorium and other
laws affecting creditors’ rights generally and as limited by the availability of
specific performance and the application of equitable principles. Neither the
Company nor any of its Subsidiaries which is a party thereto or, to the
Knowledge of the Company, any other party thereto, is in material breach of, or
in material default under, any such lease or sublease, and no event, occurrence
or condition has occurred or exists that with notice or lapse of time, or both,
would constitute such a material breach or material default thereunder by the
Company or the Subsidiary of the Company which is a party thereto or, to the
Knowledge of the Company, any other party thereto. (c) All of the buildings,
structures and appurtenances of the Leased Real Property are in good operating
condition (ordinary wear and tear excepted), are adequate and suitable for the
purposes for which they are being used and, with respect to each, the Company or
applicable Subsidiary has adequate rights of ingress and egress for operation of
its business as currently conducted. To the Knowledge of the Company, none of
such buildings, structures or appurtenances (or any equipment therein), nor the
operation or maintenance thereof, violate in any material respect any
restrictive covenant (including with respect to zoning) or any provision of any
Law or Order, or materially encroach on any property owned by others. (d) No
notice of default or termination with respect to the Leased Real Property is
outstanding or threatened in writing. Neither the Company nor any of its
Subsidiaries has received any written notice that it is in violation of any
material zoning, use, occupancy, building, wetlands or Environmental Law
relating to the Leased Real Property. Neither the Company nor any of its
Subsidiaries has received any written notice of any condemnation proceeding, and
there is no condemnation proceeding pending or threatened in writing, affecting
any of the Leased Real Property or any sale or other disposition of any of the
Leased Real Property in lieu of condemnation. 3.16 Taxes. (a) All Income Tax
Returns and all other material Tax Returns required to be filed by the Company
and each of its Subsidiaries have been duly and timely filed (taking into
account any extension of time within which to file), all such Tax Returns are
correct and complete in all respects, and all Taxes due and owing by the Company
and each of its Subsidiaries have been timely paid (whether or not shown to be
due on any Tax Return).



--------------------------------------------------------------------------------



 
[agreementandplanofmerger055.jpg]
SMRH:484497247.47 -50- SM01DOCS\1200417.35 (b) There is no Tax Proceeding
pending or threatened in writing with respect to any Taxes of the Company or any
of its Subsidiaries. Since January 1, 2011, no issues have been raised by a Tax
Authority in any prior examination of the Company or any of its Subsidiaries
which, by application of the same or similar principles, would reasonably be
expected to result in a proposed deficiency for any subsequent taxable period.
No power of attorney granted by or with respect to the Company or any of its
Subsidiaries relating to Taxes is currently in force. (c) No written claim has
ever been made by any Tax Authority in a jurisdiction where the Company or any
of its Subsidiaries, as applicable, does not file Tax Returns, that such entity
is or may be subject to taxation by that jurisdiction (including local, state,
federal and foreign jurisdictions), and to the Knowledge of the Company, there
is no basis for any such claim. (d) Except as set forth on Section 3.16(d) of
the Company Disclosure Schedule, the Company and each of its Subsidiaries have
withheld and remitted to the proper Tax Authority all Taxes that the Company or
any of its Subsidiaries were obligated to withhold from amounts owing to any
Business Employee, creditor or third party, or, in circumstances where such
Taxes have not yet become due and payable, such Taxes have been set aside in
segregated accounts to be paid to the proper Tax Authority. (e) There are no
outstanding agreements or waivers extending, or having the effect of extending,
the statutory period of limitation for the assessment and collection of any
Taxes applicable to any Tax Returns required to be filed with respect to the
Company or any of its Subsidiaries. (f) There are no Liens for Taxes upon the
assets of the Company or any of its Subsidiaries (other than Liens for Taxes
that are not yet delinquent). (g) Neither the Company nor any of its
Subsidiaries is a party to or bound by any Tax indemnity agreement, Tax sharing
agreement, Tax allocation agreement or any similar arrangement. (h) Neither the
Company nor any of its Subsidiaries has since January 1, 2011, (i) been a member
of an affiliated group filing a consolidated Tax Return or of any affiliated,
consolidated, combined, or unitary group, as defined under state, local or
foreign Law (other than a group the common parent of which was the Company), or
(ii) has any liability for the Taxes of any Person under Treasury Regulation
Section 1.1502-6 (or any similar provision of Law), as a transferee or
successor, by Contract, or otherwise, other than credit or commercial contracts
entered into in the Ordinary Course of Business that do not primarily relate to
Taxes. (i) Neither the Company nor any of its Subsidiaries is or has ever been a
party to any “reportable transaction” as defined in Treasury Regulation Section
1.6011-4. (j) Neither Parent, the Company nor any of its Subsidiaries will be
required to include any item of income in, or exclude any item of deduction
from, taxable income for any taxable period (or portion thereof) ending after
the Closing Date as a result of any: (i) change in method of accounting for a
taxable period ending on or prior to the Closing Date; (ii) “closing



--------------------------------------------------------------------------------



 
[agreementandplanofmerger056.jpg]
SMRH:484497247.47 -51- SM01DOCS\1200417.35 agreement” as described in Section
7121 of the Code (or any corresponding or similar provision of state, local or
foreign income Tax Law) executed on or prior to the Closing Date; (iii)
installment sale or open transaction disposition made on or prior to the Closing
Date; (iv) prepaid amount received on or prior to the Closing Date; (v)
intercompany transaction or excess loss account described in Treasury
Regulations promulgated under Section 1502 of the Code (or any corresponding or
similar provision of state, local or foreign income Tax Law); or (vi) election
by the Company under Section 108(i) of the Code. (k) There are no outstanding
rulings of, or request for rulings by, any Tax Authority addressed to the
Company or any of its Subsidiaries that are, or if issued would be, binding on
Parent, the Company, or any of its Subsidiaries, after the Closing Date. (l) The
Company has Made Available to Parent complete copies of all federal, state,
local and foreign income or franchise Tax Returns of the Company and each of its
Subsidiaries relating to the taxable periods ending after December 31, 2013. (m)
At no time during the five (5)-year period ending on the date hereof has either
the Company or any of its Subsidiaries distributed stock of another Person or
had its stock distributed by another Person, in a transaction that was purported
or intended to be governed in whole or in part by Section 355 or Section 361 of
the Code. (n) Neither the Company nor any of its Subsidiaries is, or has been, a
“United States real property holding corporation” within the meaning of Section
897(c)(2) of the Code during the applicable period specified in Section
897(c)(1)(A)(ii) of the Code. (o) Neither the Company nor any of its
Subsidiaries has agreed to, or is required to include in income, any adjustment
pursuant to Section 482 of the Code (or any similar provision of state, local or
foreign Law), nor has any written claim been made by a Tax Authority proposing
any such adjustment. (p) None of the Indebtedness of the Company or any of its
Subsidiaries constitutes (i) “corporate acquisition indebtedness” (as defined in
Section 279(b) of the Code) with respect to which any interest deductions may be
disallowed under Section 279 of the Code or (ii) an “applicable high yield
discount obligation” under Section 163(i) of the Code. (q) Neither the Company
nor any of its Subsidiaries (i) has an interest in or is subject to any joint
venture, partnership, or other arrangement or Contract which is treated as a
partnership for U.S. federal Tax purposes, (ii) owns any single member limited
liability company or other business entity that is treated as a disregarded
entity for U.S. federal income tax purposes, (iii) is, other than Themis and
Themis SARL, a “controlled foreign corporation” or a shareholder of a
“controlled foreign corporation” as defined in Section 957 of the Code (or any
similar provision of state, local or foreign law), (iv) is a “passive foreign
investment company” as defined in Section 1297 of the Code, or (v) has a
permanent establishment (within the meaning of an applicable Tax treaty) or
otherwise has an office or fixed place of business in a country other than the
country in which it is organized.



--------------------------------------------------------------------------------



 
[agreementandplanofmerger057.jpg]
SMRH:484497247.47 -52- SM01DOCS\1200417.35 (r) No representation or warranty set
forth in this Section 3.16 shall be deemed to apply directly or indirectly with
respect to any taxable period or portion thereof after the Closing Date (other
than 3.16(j)). 3.17 Environmental Matters. (a) Since the Reference Date, (i) the
Company and its Subsidiaries have been and are in compliance, in all material
respects, with all Environmental Laws (including any Permits required of them
under Environmental Law), (ii) neither the Company nor any of its Subsidiaries
has received any written notice of a violation of Environmental Laws by the
Company or any of its Subsidiaries or any liability thereto arising under
Environmental Laws, and (iii) there is no Action pending or threatened in
writing against the Company or any of its Subsidiaries related to an actual or
alleged violation of Environmental Laws or a liability arising under
Environmental Laws. (b) To the Knowledge of the Company, there has been no
release of any Hazardous Material by either the Company or any of its
Subsidiaries at any Leased Real Property that is in material violation of any
Environmental Law. To the Knowledge of the Company, (i) there is not now any
underground or above-ground storage tank or pipeline at any Leased Real Property
where the installation, use, maintenance, repair, testing, closure or removal of
such tank or pipeline is not in compliance with Environmental Laws, and (ii)
there has been no release from or rupture of any such tank or pipeline,
including any release from or in connection with the filling or emptying of such
tank. (c) The Company and its Subsidiaries have not received any written notice
(i) regarding any release of any Hazardous Material at any Leased Real Property,
or (ii) of violation of any Permit or Environmental Law. No Action is pending or
threatened in writing against the Company or any of its Subsidiaries asserting
actual or potential liability under any Environmental Law. Neither the Company
nor any of its Subsidiaries has assumed, either contractually or, to the
Knowledge of the Company, by operation of law, the liability of any other Person
under any Environmental Law. To the Knowledge of the Company, no facts,
circumstances or conditions exist relating to the past or present business or
operations of the Company or any of its Subsidiaries, or any of their respective
predecessors (including the release or disposal of any wastes, Hazardous
Materials or other materials at any location), or to any real property or
facility at any time owned, leased, or operated by the Company or any of its
Subsidiaries or any of their respective predecessors, that would reasonably be
expected to give rise to any Action, or to any liability, under any
Environmental Law. (d) Complete and accurate copies and results of all
environmental studies, reports, tests, monitoring or audits, if any, conducted
in relation to the Leased Real Property by or on behalf of the Company or any of
its Subsidiaries pertaining to Hazardous Materials in, on, or under the
facilities utilized by the Company or any of its Subsidiaries (including the
Leased Real Property), or concerning compliance by the Company or any of its
Subsidiaries, or, to the Knowledge of the Company, any other Person for whose
conduct any of them is or may be held responsible, with Environmental Laws have
been Made Available to Parent.



--------------------------------------------------------------------------------



 
[agreementandplanofmerger058.jpg]
SMRH:484497247.47 -53- SM01DOCS\1200417.35 3.18 Material Contracts. (a) Section
3.18(a) of the Company Disclosure Schedule sets forth as of the Agreement Date a
true and complete list of the following Contracts (other than purchase orders
and invoices) to which the Company or any of its Subsidiaries is a party or is
bound and that is in effect as of the Agreement Date (the “Material Contracts”):
(i) any Contract under which the Company or any of its Subsidiaries are required
to make or receive during the twelve (12) month period immediately following
December 31, 2016, or pursuant to which the Company and its Subsidiaries have
made or received during the twelve (12)-month period immediately following
December 31, 2016, in the aggregate, payments of $250,000 or more; (ii) any
Contract containing any future capital expenditure obligations of the Company or
any of its Subsidiaries in excess of $250,000; (iii) any Contract evidencing
outstanding Indebtedness to a third party lender or under a promissory note; and
(iv) any Contract involving any joint venture, partnership or other similar
agreement that involves co-investment or any strategic alliance or joint
development arrangement between the Company or any of its Subsidiaries and a
third party; (v) any distributor, value-added reseller (VAR), dealer, sales
representative, or Contract, in each case requiring the payment of any
commissions by the Company or any of its Subsidiaries (or all of them in the
aggregate) in excess of $250,000 per year after the Agreement Date; (vi) any
Contract with a third party that prohibits currently or in the future in any
material respect the Company or any of its Subsidiaries from engaging in any
line of business, operating in any territory, engaging in business or
contracting with any Person, or competing with any Person, or that otherwise
restricts or limits, in any material respect, the Company or any of its
Subsidiaries from conducting its business anywhere in the world; (vii) any
Contract containing a performance guarantee with respect to Indebtedness or
obligations in excess of $250,000; (viii) any Contract for financial advisory or
similar services or with a commercial or investment bank; (ix) any Contract
outside the Ordinary Course of Business involving an outstanding loan (other
than accounts receivable owing from trade debtors in the Ordinary Course of
Business and the Shareholder Obligations) by, or an outstanding advance to
(other than travel and entertainment advances to Business Employees extended in
the Ordinary Course of Business), or outstanding investments in, any Person, in
each case, in excess of $100,000, or any Contract relating to the making of any
such loan, advance or investment;



--------------------------------------------------------------------------------



 
[agreementandplanofmerger059.jpg]
SMRH:484497247.47 -54- SM01DOCS\1200417.35 (x) any Contract entered into since
the Reference Date regarding acquisitions or dispositions of any assets or
property (other than in the Ordinary Course of Business and or of Equity
Interests held by the Company or Equity Equivalents held by the Company in any
business); (xi) any Contract that grants to the Company or any of its
Subsidiaries a right of repurchase, first refusal, first offer or first
negotiation other than (x) under the Stock Option Plans or related stock
purchase agreements or (y) any other Contracts providing for rights of
repurchase and/or first refusal in favor of the Company where such rights have
been waived by the Company with respect to the Merger and the transactions
contemplated by this Agreement; (xii) any Contract that contains a “most favored
nations” or similar provision in favor of any Person other than the Company or
any of its Subsidiaries; (xiii) any Contract pursuant to which the Company or
any of its Subsidiaries has granted any exclusive marketing or exclusive sales
representative relationship to any third party; (xiv) any Contract granting,
imposing or evidencing any Liens on any material asset or property of the
Company or any of its Subsidiaries, other than Permitted Liens; (xv) any
Contract that is a shareholder agreement, equityholder agreement (other than
option agreements and stock purchase agreements entered into pursuant to the
Stock Option Plans or any prior stock option plan of the Company or its
Subsidiaries), registration rights agreement or other arrangement, other than
this Agreement or any Ancillary Document, relating to and affecting in any
material respect the current ownership of the capital stock of the Company or
any of its Subsidiaries; (xvi) any Contract that is a collective bargaining
agreement or any other Contract with any labor union; (xvii) any Contract that
is a management agreement, consulting agreement, employee leasing agreement or
Contract for the employment or engagement of services of any Business Employee
or other Person on a full-time, part-time, consulting or other basis that is
currently in effect and that (x) provides for annual cash or other compensation
in excess of $250,000 (other than Contracts that may be terminated by the
Company or its Subsidiaries at any time without notice for any lawful reason or
for no reason without any penalty or liability), or (y) other than under the
Stock Option Plans and as expressly provided herein with respect to the
transactions contemplated hereby, provides for payment of any cash or other
compensation or benefits in connection with (including single trigger and double
trigger severance arrangements) a change-in-control, merger, sale of assets,
financing or similar event or (z) restricting in any material respect the
ability of the Company or its Subsidiaries to terminate the employment or
services of any Business Employee at any time



--------------------------------------------------------------------------------



 
[agreementandplanofmerger060.jpg]
SMRH:484497247.47 -55- SM01DOCS\1200417.35 without notice for any lawful reason
or for no reason without any penalty or liability other than Employee
Liabilities; (xviii) any Contract involving any Governmental Entity that as of
the Agreement Date is material to the businesses of the Company and its
Subsidiaries taken as a whole; (xix) any Contract that contains or pursuant to
which the Company or its Subsidiaries are obligated in any material respect to
indemnify, defend or hold harmless, or make any material indemnification or
material defense payments to, any Person, other than warranty work in the
Ordinary Course of Business and indemnification rights provided under the
Company’s Organizational Documents; (xx) any Contract with an Affiliate of the
Company or its Subsidiaries other than this Agreement or any Ancillary Document
or any Contract (i) relating to routine employment related matters entered into
with Business Employees in the Ordinary Course of Business, (ii) in
substantially the form of the Company’s standard forms of offer letter
agreements evidencing employment offers and acceptances, (iii) in substantially
the form of the Company’s standard forms of agreement evidencing employee
non-disclosure and invention assignment obligations, (iv) in substantially the
form of the standard forms of agreements evidencing Options under the Stock
Option Plans and (v) stock purchase agreements and related agreements for the
purchase of Company Common Stock under the Stock Option Plans; (xxi) any
Contract that is a lease or similar agreement under which (i) the Company or a
Subsidiary is the lessee of, or holds or uses, any machinery, equipment,
vehicles or other tangible personal property owned by any third party for an
annual rent in excess of $250,000, or (ii) the Company or a Subsidiary is the
lessor of, or makes available for use by any third party, any tangible personal
property owned by it for an annual rent in excess of $250,000, other than
Contracts that can be terminated by the Company (or the Company’s Subsidiary
party thereto) on ninety (90) or fewer days’ notice without payment by the
Company (or such Subsidiary) of any material penalty. (b) Except as set forth on
Section 3.18(b) of the Company Disclosure Schedule, each Material Contract is:
(i) a valid and binding obligation of the Company or the Subsidiary of the
Company which is a party thereto, and, to the Knowledge of the Company, of each
counterparty thereto, (ii) in full force and effect and (iii) enforceable in
accordance with the terms thereof, except as limited by the application of
bankruptcy, moratorium and other laws affecting creditors’ rights generally and
as limited by the availability of specific performance and the application of
equitable principles. Neither the Company nor any of its Subsidiaries which is a
party thereto is in breach of, or in default under, any such Material Contract
in any material respect, and no event, occurrence, condition or act has occurred
or exists that with notice or lapse of time or both would constitute such a
breach or default thereunder by the Company or the Subsidiary of the Company
which is a party thereto. To the Knowledge of the Company, no party to any
Material Contract has in any material respect repudiated in writing, or is
seeking to materially renegotiate or amend the terms of, any Material Contract.



--------------------------------------------------------------------------------



 
[agreementandplanofmerger061.jpg]
SMRH:484497247.47 -56- SM01DOCS\1200417.35 3.19 Intellectual Property. (a)
Section 3.19(a) of the Company Disclosure Schedule sets forth a correct and
complete list of: all Owned Intellectual Property that is registered, applied
for in writing, filed or recorded with, or issued by, as applicable, the United
States Patent and Trademark Office (“USPTO”), United States Copyright Office
(“USCO”), a duly accredited and appropriate domain name registrar, the
appropriate offices in the various states of the United States, and the
appropriate offices of other jurisdictions (foreign and domestic) (“Registered
Owned Intellectual Property”). Except as set forth in Section 3.19(a) of the
Company Disclosure Schedule, (i) each such registration, filing, and issuance
remains valid and binding and has not been terminated or repudiated, (ii) none
of the Registered Owned Intellectual Property has been cancelled, abandoned, or
otherwise terminated, and all renewal and maintenance fees in respect thereof
have been duly paid, (iii) the Company and its Subsidiaries have the exclusive
right to file, prosecute and maintain all applications and registrations with
respect to the Registered Owned Intellectual Property, and (iv) one or more of
the Company and its Subsidiaries has the sole and exclusive ownership of all
right, title and interest in and to each item of Owned Intellectual Property
listed, free and clear of all Liens (other than Permitted Liens and the Bank
Liens). Except as set forth in Section 3.19(a) of the Company Disclosure
Schedule, there are no interferences, cancellation proceedings, oppositions, or
other contested proceedings pending or threatened in writing, in the USPTO,
USCO, domain name registrar, or any other domestic or foreign Governmental
Entity relating to any pending application or issuance with respect to any Owned
Intellectual Property. All Owned Intellectual Property is subsisting, valid and
enforceable. No actions must be taken or payments must be made by the Company,
any of its Subsidiaries or any other Person within ninety (90) days following
the Closing Date that, if not taken or made, will adversely affect the rights of
the Company or any of its Subsidiaries in any Registered Owned Intellectual
Property in any material respect. (b) Copies of all Owned Intellectual Property
which are used in or by or required for any Company Product and that have been
reduced to writing or other tangible form have been Made Available to Parent
(including correct and complete copies of all material related Contracts,
including purchase orders, and amendments, supplements and other modifications
thereto). Except as set forth in Section 3.19(b) of the Company Disclosure
Schedule, the Company or one of its Subsidiaries exclusively owns the Owned
Intellectual Property, free and clear of any Liens (other than Permitted Liens
and the Bank Liens), including the unrestricted right and authority to: (i)
sell, assign, transfer and convey the Owned Intellectual Property; and (ii) use
the Owned Intellectual Property in all material respects in connection with the
business and operations of the Company and its Subsidiaries as currently
conducted. (c) Section 3.19(c) of the Company Disclosure Schedule sets forth a
correct and complete list of all material licenses, sublicenses, and other
Contracts under which the Company or any of its Subsidiaries grants or receives
any rights or licenses relating to any Company Intellectual Property (the “IP
Licenses”), correct and complete copies of which have previously been Made
Available to Parent. All of the IP Licenses: (i) are in writing (which may
include electronic form), (ii) are, to the Knowledge of the Company, valid and
binding upon the other parties thereto, (iii) have not been terminated or
repudiated by the Company or, to the Knowledge of the Company, the other parties
thereto, and (iv) are (in lieu of the representation and warranty set forth in
Section 3.18(b)(iii) and solely with respect to IP Licenses) enforceable against
the Company and its



--------------------------------------------------------------------------------



 
[agreementandplanofmerger062.jpg]
SMRH:484497247.47 -57- SM01DOCS\1200417.35 Subsidiaries and, to the Knowledge of
the Company, against each counterparty thereto in accordance with the terms
thereof, except as limited by the application of bankruptcy, moratorium and
other laws affecting creditors’ rights generally and as limited by the
availability of specific performance and the application of equitable
principles. Except as set forth in Section 3.19(c) of the Company Disclosure
Schedule, (A) neither the Company nor any of its Subsidiaries has granted any
license, franchise, permit, or right to use any of the Owned Intellectual
Property, (B) the Company and each of its Subsidiaries is, and, to the Knowledge
of the Company, each other party to an IP License is, in compliance, in all
material respects, with all applicable terms and requirements thereof, including
any payments of fees or royalties thereunder, (C) there has occurred no event
that, with notice or the passage of time or otherwise, would constitute a
material default by the Company or any of its Subsidiaries thereunder or grounds
for termination or modification thereof or for the imposition of any material
charge or penalty thereunder by the other party thereto, (D) no notice of breach
or default has been sent or received by the Company or any of its Subsidiaries
under any IP License which remains uncured, and (E) the execution, delivery, or
performance of the Company’s obligations hereunder, and the consummation of the
transactions contemplated hereby, will not result in any such material breach or
default. (d) Except as set forth in Section 3.19(d) of the Company Disclosure
Schedule, (i) to the Knowledge of the Company, the Company and its Subsidiaries
have valid and enforceable right to use all material Non-Owned Intellectual
Property, and (ii) the Company Intellectual Property includes all of the
material Intellectual Property reasonably necessary for the operation of
Company’s and its Subsidiaries’ businesses as currently conducted. (e) The
business and operations of the Company and its Subsidiaries as currently
conducted do not infringe, misappropriate, misuse or otherwise violate or
conflict with any other Person’s Intellectual Property rights, including any
right of privacy or publicity. Except as set forth in Section 3.19(e) of the
Company Disclosure Schedule, (i) since the Reference Date, neither the Company
nor any of its Subsidiaries has received any written (or been Orally Notified of
any) notice, threat, offer to license or claim from any third party (including,
for avoidance of doubt, any counterparty to any IP License) that the Company’s
or any of its Subsidiaries’ use of any Intellectual Property does, or any
announced use would, infringe, misappropriate, misuse or otherwise violate or
conflict with the Intellectual Property of such third party, and (ii) there is
no pending, threatened in writing or Orally Threatened claim by any Person that
the business, operations, or conduct of the Company or any of its Subsidiaries
infringes, misappropriates, misuses or otherwise violates or conflicts with any
other Person’s Intellectual Property rights, and to the Knowledge of the Company
there is no basis for such a claim. Neither the Company nor any of its
Subsidiaries has breached any Contracts of non-disclosure or confidentiality
with respect to Intellectual Property in any material respect. (f) Except as set
forth in Section 3.19(f) of the Company Disclosure Schedule, (i) to the
Knowledge of the Company, no Person is infringing, misappropriating, misusing or
otherwise violating any Owned Intellectual Property or any Non-Owned
Intellectual Property exclusively licensed to the Company or any of its
Subsidiaries, and (ii) no such claim has been asserted, threatened in writing or
Orally Threatened, against any Person (including any current or former Business
Employee or independent contractor) by the Company or any of its Subsidiaries
since the Reference Date. This Section 3.19(f) shall not be construed as a
waiver by the Company,



--------------------------------------------------------------------------------



 
[agreementandplanofmerger063.jpg]
SMRH:484497247.47 -58- SM01DOCS\1200417.35 or following the Merger the Surviving
Corporation, or any of their respective Subsidiaries of any rights or remedies
that the Company or the Surviving Corporation or any such Subsidiary may
currently or in the future have against any Person for infringing,
misappropriating, misusing or otherwise violating any Owned Intellectual
Property. (g) The Company and each of its Subsidiaries has secured valid written
assignments of ownership and confidentiality agreements from all Persons
(including Business Employees and independent contractors) who contributed to
the conception, creation, reduction to practice or development of Owned
Intellectual Property or the rights to such contributions to the extent not
already owned by operation of law. The Company has Made Available to Parent all
forms of non-disclosure and assignment of inventions agreements used by the
Company or its Subsidiaries to the extent described in the immediately preceding
sentence. Except as set forth in Section 3.19(g) of the Company Disclosure
Schedule, no current or former Business Employee or independent contractor has
any right, license, claim or interest in or with respect to any material Owned
Intellectual Property. (h) Except as set forth in Section 3.19(h) of the Company
Disclosure Schedule, the Company and its Subsidiaries have taken measures that
are reasonable under the circumstances to protect and preserve the
confidentiality of all material Trade Secrets that are Owned Intellectual
Property. (i) Except as set forth in Section 3.19(i) of the Company Disclosure
Schedule, neither the Company nor any of its Subsidiaries has entered into any
Contract to indemnify, defend or hold harmless any other Person against any
charge of infringement, misappropriation, misuse or other violation of any
Intellectual Property, other than indemnification provisions contained in
employment agreements, purchase orders or license agreements, including IP
Licenses, arising in the Ordinary Course of Business or in its organizational
documents. (j) Section 3.19(j) of the Company Disclosure Schedule sets forth a
true and correct list of all (i) material third party Software (other than Open
Source Technology) that is incorporated or embedded in or linked or bundled with
any Company Software, or (ii) except for Software licensed under Non-Negotiated
Vendor Licenses, material third party Software (other than Open Source
Technology) that is otherwise used by the Company or any of its Subsidiaries in
their respective businesses (including for each item of such Software the name
of the licensor or owner of such Software and the Contract under which such
Software is licensed). None of the source code or related materials for any
material Company Software has been licensed by the Company or provided by the
Company to, or to the Knowledge of the Company, used or accessed by, any Person
other than by employees or directors of the Company, or by consultants or
contractors of the Company who have confidentiality obligations to the Company
with respect to such source code or related materials. Except for IP Licenses or
as set forth in Section 3.19(j) of the Company Disclosure Schedule, the Company
is not a party to any source code escrow Contract or any other Contract (or a
party to any Contract obligating the Company to enter into a source code escrow
Contract or other Contract) requiring the deposit of any source code or related
materials for any Company Software, or that will otherwise result in will result
in, or entitle any Person to demand, the disclosure, delivery or license of any
source code for any material Company Software to any Person.



--------------------------------------------------------------------------------



 
[agreementandplanofmerger064.jpg]
SMRH:484497247.47 -59- SM01DOCS\1200417.35 (k) Section 3.19(k) of the Company
Disclosure Schedule sets forth a true and complete list of all material Open
Source Technology that is or has been included, incorporated or embedded in,
linked to, combined or distributed or made available with, or used in the
design, development, delivery or provision of, any Company Software or other
Company Product, and accurately describes, with respect to each such Open Source
Technology: (i) the Company Software or other Company Product to which such Open
Source Technology relates, (ii) the open source licenses under which such Open
Source Software is used, modified or distributed, and (iii) how such Open
Technology is used by the Company or its Subsidiaries, including whether such
Open Source Technology is or has been modified or distributed by or on behalf of
the Company or any of its Subsidiaries. The Company has complied in all material
respects with all license terms applicable to each such item of Open Source
Software. (l) No Open Source Technology is or has been included, incorporated or
embedded in, linked to, combined or distributed or made available with, or used
in the design, development, delivery or provision of, any Company Software or
any other Company Products, in each case, in a manner that (i) subjects any
Company Software or other Company Product to any Copyleft License, or requires
or purports to require the licensing or distribution of any Owned Intellectual
Property, or any portion of any Company Products (including the design
specifications therefor) other than such unmodified Open Source Technology, for
the purpose of studying the same or making derivative works thereof, (ii)
requires or purports to require the disclosure or distribution in source code or
similar author, developer or designer format of any Owned Intellectual Property,
including any portion of any Company Product other than such unmodified Open
Source Technology, (iii) imposes any restriction on the consideration to be
charged for the distribution of any Owned Intellectual Property, Company
Software or other Company Product, or (iv) grants to any third Person any
licenses, rights or immunities under other Intellectual Property rights of the
Company or any of its Subsidiaries. (m) Except as set forth on Section 3.19(m)
of the Company Disclosure Schedule, (i) no government funding and no facilities
of any university, college, other educational institution or research center
were used in the development of any Owned Intellectual Property, and (ii) no
Governmental Entity or any university, college, other educational institution or
research center owns, purports to own, has any other rights in or to (including
through any Contract), or has any option to obtain any rights in or to, any
Owned Intellectual Property. No Business Employee or independent contractor who
has been involved in the creation or development of any Owned Intellectual
Property for the Company or any of its Subsidiaries, or has had access to such
Intellectual Property, has performed services for any government, university,
college, or other educational institution or research center during a period of
time during which such Business Employee or independent contractor was also
performing services for the Company or any of its Subsidiaries. Without limiting
the foregoing, there are no current or contingent usage rights, march-in rights,
manufacturing restrictions or other rights of any Governmental Entity in or to
any Owned Company Intellectual Property that is necessary to conduct the
business of the Company and its Subsidiaries as currently conducted. (n) To the
Knowledge of the Company, (i) no Person has gained unauthorized access to any of
the Company’s or any of its Subsidiaries’ networks, computers or information
technology systems, (ii) there has been no unauthorized access to any customer,
supplier, employee,



--------------------------------------------------------------------------------



 
[agreementandplanofmerger065.jpg]
SMRH:484497247.47 -60- SM01DOCS\1200417.35 or other personally identifiable
information held by the Company or any of its Subsidiaries, and (iii) the
information and data processed or stored by the Company or any of its
Subsidiaries in connection with the operation of its respective business has not
been corrupted or compromised. (o) Neither the Company nor any of its
Subsidiaries is a party to any Contract that is currently in effect and pursuant
to which any Non-Owned Intellectual Property is licensed to the Company on an
exclusive basis. 3.20 Insurance. Section 3.20 of the Company Disclosure Schedule
lists all material insurance policies or binders maintained by or on behalf of
the Company and its Subsidiaries as of the Agreement Date (the “Company
Insurance Policies”), all of which have been Made Available to Parent. All
premiums due in respect of the Company Insurance Policies have been paid in full
(other than retroactive or retrospective premium adjustments that are not yet,
but may be, required to be paid with respect to any period ending before the
Closing Date) and all of the Company Insurance Policies are in full force and
effect. Neither the Company nor any of its Subsidiaries is in default with
respect to any of its material obligations under any of the Company Insurance
Policies. Neither the Company nor any of its Subsidiaries has received written
notice of any failure to comply with the material terms of such policies or any
written notice of nonrenewal of any such policies that are material to the
Company and that the Company desires to renew. Set forth on Section 3.20 of the
Company Disclosure Schedule is a true and complete list of all material claims
made by either the Company or any of its Subsidiaries with respect to any
material insurance policy or binder since the Reference Date. Each of the
Company and its Subsidiaries, and their respective material assets and
properties, are insured in amounts that are generally sufficient for compliance
with Law and any Contract to which the Company or such Subsidiary is a party.
Insurance policy limits are not materially diminished by prior claims. 3.21
Customers and Suppliers. (a) Section 3.21(a) of the Company Disclosure Schedule
lists (a) the largest ten (10) customers of the Company and its Subsidiaries,
taken as a whole, based on the aggregate amount of sales to such customers
during (i) the nine (9) month period ended September 30, 2017 and (ii) fiscal
year 2016 (each, a “Top Customer”) and (b) the largest ten (10) suppliers of the
Company and its Subsidiaries, taken as a whole, based on the aggregate amounts
paid by the Company and its Subsidiaries during each of such periods (each, a
“Top Supplier”). (b) Except as set forth in Section 3.21(b) of the Company
Disclosure Schedule, since September 30, 2017, (i) neither the Company nor any
of its Subsidiaries has received written notice from any Top Customer that such
customer intends to adversely modify its relationship in any material respect
with the Company or any of its Subsidiaries and (ii) neither the Company nor any
of its Subsidiaries has been involved in any material claim, dispute or
controversy with any Top Customer. (c) Except as set forth in Section 3.21(c) of
the Company Disclosure Schedule, since September 30, 2017, (i) neither the
Company nor any of its Subsidiaries has received written notice from any Top
Supplier that such supplier intends to adversely modify its relationship in any
material respect with the Company or any of its Subsidiaries and (ii) neither
the Company nor any of



--------------------------------------------------------------------------------



 
[agreementandplanofmerger066.jpg]
SMRH:484497247.47 -61- SM01DOCS\1200417.35 its Subsidiaries has been involved in
any material claim, dispute or controversy with any Top Supplier. (d) Section
3.21(d) of the Company Disclosure Schedule sets forth a complete and accurate
list of the backlog for the Company and its Subsidiaries as of December 5, 2017.
3.22 Export Matters. (a) Except as set forth in Section 3.22 of the Company
Disclosure Schedule, the Company and its Subsidiaries are, and have at all times
since the Reference Date been, in compliance in all material respects with
applicable United States export control laws and regulations administered by the
Department of State and the Department of Commerce and with the various economic
sanctions laws administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury (“OFAC Sanctions Regulations”). Without limiting the
foregoing, there are, to the Knowledge of the Company, no claims or
investigations pending or threatened in writing by any Governmental Entity of
potential violations against the Company or any of its Subsidiaries with respect
to OFAC Sanctions Regulations, the Export Administration Regulations maintained
by the U.S. Department of Commerce or the International Traffic in Arms
Regulations (ITAR) maintained by the U.S. Department of State. (b) Neither the
Company nor any of its Subsidiaries, nor any of their respective officers or
directors or, to the Knowledge of the Company, their respective shareholders,
employees or agents: (i) is included on any list of restricted parties
maintained by the U.S. government, including the List of Specially Designated
Nationals or Blocked Persons administered by the Office of Foreign Assets
Control of the United States Treasury Department (the “SDN List”); or (ii) has,
in violation of applicable Law, ever made any sales to or engaged in business
activities with or for the benefit of, or will use any amounts payable hereunder
for the purposes of financing the activities of, any Persons on the SDN List or
for the purpose of engaging in unlawful business in Cuba, Iran, Syria, Sudan or
North Korea. 3.23 Brokers. Except for the Persons and the amounts set forth in
Section 3.23 of the Company Disclosure Schedule, whose fees with respect to the
transactions contemplated by this Agreement will be deemed Transaction Expenses,
no broker, finder or investment banker is entitled to any brokerage, finder’s or
other fee or commission in connection with the transactions contemplated by this
Agreement based upon arrangements made by or on behalf of the Company or any of
its Subsidiaries or, to the Knowledge of the Company, any holder of Company
Capital Stock. 3.24 Prohibited Payments. (a) None of the Company and its
Subsidiaries or, to the Knowledge of the Company, any of their respective
officers, directors, Business Employees or other third-party agents or
representatives has taken, committed to take or been alleged to have taken any
action which would cause such Person to be in violation of the U.S. Foreign
Corrupt Practices Act or other applicable anti-corruption Law, including (i)
making payments or providing services that were not legal to make or provide or
that were not legal for the Persons receiving them to receive, such as for
illegal political contributions, bribes and kickback payments, (ii) offering or
agreeing to offer



--------------------------------------------------------------------------------



 
[agreementandplanofmerger067.jpg]
SMRH:484497247.47 -62- SM01DOCS\1200417.35 anything of value to any governmental
official, political party official, international organization official or any
candidate for public office, for the purpose of influencing that official to
assist in obtaining or retaining business, (iii) employing or retaining as a
consultant or advisor any governmental official in any country while such
official was in office, and (iv) engaging in any transactions or making or
receiving payments that were not properly recorded on the accounting books and
records or disclosed on the financial statements of the Company and its
Subsidiaries. (b) None of the Company or its Subsidiaries or, to the Knowledge
of the Company, their respective Business Employees, consultants or other
representatives, or any other Person acting on behalf of any of the foregoing
(including through a consultant or other third party), has: (A) (i) used any
corporate or other funds for unlawful gifts or entertainment, (ii) established
or maintained any unlawful or unrecorded funds, (iii) made any indirect unlawful
payment to any foreign or domestic government official or employee from
corporate funds, or (iv) accepted or received any unlawful contributions,
payments, gifts or expenditures, (B) (i) made, paid or received any bribes,
kickbacks or other similar payments to or from any Person (including any
customer or supplier), (ii) made or paid any contributions, directly or
indirectly, in exchange directly or indirectly for business or business
opportunities, (iii) made any payment directly or indirectly, in exchange
directly or indirectly for business or business opportunities, or (iv) agreed to
do anything described in the immediately preceding clauses (i) through (iii), or
(C) established or maintained any unrecorded fund or asset or made any false or
mislabeled entries on the books and records of the Company. 3.25 Governmental
Contracts. (a) Section 3.25(a) of the Company Disclosure Schedule sets forth as
of December 19, 2017 a current, complete and accurate list of each Governmental
Contract, the performance of which has not yet been completed (collectively, the
“Current Governmental Contracts”). Each Current Governmental Contract is (i) a
valid and binding obligation of the Company or the Subsidiary of the Company
which is a party thereto, and, to the Knowledge of the Company, of each
counterparty thereto, (ii) in full force and effect and (iii) enforceable in
accordance with the terms thereof, except as limited by the application of
bankruptcy, moratorium and other laws affecting creditors’ rights generally and
as limited by the availability of specific performance and the application of
equitable principles. The Company has Made Available to Parent complete and
correct copies of each Current Governmental Contract having a Contract price
over $250,000. (b) Section 3.25(b) of the Company Disclosure Schedule sets forth
as of December 19, 2017 a current, complete and accurate list of each active
Governmental Bid. The terms and conditions set forth in each such active
Governmental Bid do not differ in any material respect from Themis’s standard
terms and conditions of sale. (c) Except as set forth in Section 3.25(c) of the
Company Disclosure Schedule, as of the Agreement Date, since December 31, 2011
and with respect to any Governmental Contract directly between the Company or
any of its Subsidiaries and the U.S. Government, neither the Company nor any of
its Subsidiaries has been awarded, nor is there any active Governmental Bid for,
any Governmental Contract set-aside based on a qualification as a small
business, small



--------------------------------------------------------------------------------



 
[agreementandplanofmerger068.jpg]
SMRH:484497247.47 -63- SM01DOCS\1200417.35 disadvantaged business, HUB-Zone
small business, veteran-owned small business, service-disabled veteran-owned
small business, woman-owned small business, woman-owned business, minority-
owned business, mentor, protégé, or for any other preferential status
(collectively, “Preferred Bidder Status”). As of the Agreement Date, since the
Reference Date, neither the Company nor any of its Subsidiaries has received any
notification that any Governmental Entity, prime contractor, or higher- tier
subcontractor will terminate, materially decrease the rate of purchasing under,
or decline to exercise options under any Governmental Contract, as the result of
any loss of Preferred Bidder Status. (d) Except as set forth in Section 3.25(d)
of the Company Disclosure Schedule, at all times since the Reference Date, with
respect to each Governmental Contract and Governmental Bid, as applicable: (i)
each of the Company and its Subsidiaries has complied in all material respects
with (A) all terms and conditions of each Governmental Contract and Governmental
Bid, including any terms and conditions incorporated by reference; and (B) all
applicable Laws pertaining to each Governmental Contract and Governmental Bid,
including the Federal Acquisition Regulation and any applicable agency
supplement thereto (collectively, the “FAR”), including any FAR clauses or
provisions applicable to or incorporated by reference in such Governmental
Contract, and the Cost Accounting Standards; (ii) neither the Company nor any of
its Subsidiaries has received any cure notice, show cause notice, stop work
order, default notice, termination notice (whether for convenience or cause) or
any notice or claim alleging that the Company or any of its Subsidiaries or any
of their respective officers, directors, or employees defaulted upon, breached,
violated, or otherwise failed to comply in any material respect with the terms
and conditions or Laws applicable to any Governmental Contract or Governmental
Bid; (iii) all of the supplies and products sold under each of the Governmental
Contracts in which the U.S. Government has acquired commercial items pursuant to
FAR Part 12 has qualified as a commercial item as defined in FAR 2.101; (iv) all
invoices and claims for payment, reimbursement or adjustment submitted by the
Company or any of its Subsidiaries under any Governmental Contract were accurate
in all material respects as of their submission dates, and no Governmental
Entity, prime contractor or higher tier subcontractor has disallowed, withheld
or set off, or threatened to disallow, withhold or set off, any amount due to
the Company or any of its Subsidiaries under any Governmental Contract; (v) all
costs, fees, profit and other charges and expenses of any nature that have been
charged prior to the Agreement Date to any flexibly priced type Governmental
Contract, and all sums invoiced prior to the Agreement Date under any type of
Governmental Contract, were properly chargeable or invoiced to such Governmental
Contract, were charged or invoiced in amounts consistent with the requirements
of such Governmental Contract and applicable Law, and, to the Knowledge of the
Company, there is



--------------------------------------------------------------------------------



 
[agreementandplanofmerger069.jpg]
SMRH:484497247.47 -64- SM01DOCS\1200417.35 no basis for any material refunds,
reimbursements or adjustments, including any cost disallowances; (vi) each of
the Company and its Subsidiaries has complied in all material respects with any
applicable notice and pricing requirements of the price reductions clause and
payment of the Industrial Funding Fee in any multiple award schedule
Governmental Contract and to the Knowledge of the Company, as of the Agreement
Date, there are no facts or circumstances that would reasonably be expected to
result in a demand by any Governmental Entity for a refund based on the
Company’s or any of its Subsidiaries’ failure to comply with the price
reductions clause or payment of any Industrial Funding Fee; (vii) the Company
and its Subsidiaries have complied in all material respects with any time
keeping and time recordation requirements of each applicable Governmental
Contract, and all individuals who have performed work under any Governmental
Contract that includes labor qualifications met each contractual education,
experience and other requirement, in all material respects, for the task they
performed and for the labor category, if any, under which their time was
recorded and billed; (viii) all representations and certifications executed,
acknowledged or set forth in each Governmental Contract and Governmental Bid
were current, accurate and complete in all respects as of their effective date
to the extent they were required to be current, accurate and complete, the
Company and its Subsidiaries have each complied with such representations and
certifications in all material respects, including any requirement to update
such representations and certifications and without limiting the foregoing, the
Company’s representations and certifications in the System for Award Management
are current, accurate, and complete as of the Agreement Date; (ix) neither the
Company nor any of its Subsidiaries has received notice of any negative audit or
investigation finding by any Governmental Entity relating to any Governmental
Contract or Governmental Bid, and, to the Knowledge of the Company, there have
been no administrative, civil or criminal investigations, indictments, or
material audits or investigations relating to any Governmental Contract or
Governmental Bid, other than routine audits conducted in the Ordinary Course of
Business; (x) neither the Company nor any of its Subsidiaries has received
notice that any Governmental Entity has assigned the Company or any of its
Subsidiaries a rating below “Satisfactory” in connection with any contractor
performance assessment report or similar evaluation of past performance in
connection with any Governmental Contract; (xi) all property furnished to the
Company or any of its Subsidiaries under a Governmental Contract, if any, is in
the possession of the Company or such Subsidiary and properly accounted for or
has been returned to the customers and there are no outstanding loss, damage or
destruction reports with respect to furnished property or equipment; and (xii)
there have been no document requests, subpoenas, search warrants or civil
investigative demands addressed to or requesting information involving the
Company,



--------------------------------------------------------------------------------



 
[agreementandplanofmerger070.jpg]
SMRH:484497247.47 -65- SM01DOCS\1200417.35 any of its Subsidiaries, or any their
officers, employees, agents or representatives in connection with or related to
any Governmental Contract or Governmental Bid. (e) Except as set forth in
Section 3.25(e) of the Company Disclosure Schedule, (i) there are no outstanding
claims, disputes or requests for equitable adjustment by or against the Company
or any of its Subsidiaries, on the one hand, and a Governmental Entity, prime
contractor, subcontractor or vendor, on the other hand, arising under or
relating to any Governmental Contract or Governmental Bid and (ii) to the
Knowledge of the Company, there are no facts that are reasonably likely to
result in any such claims, disputes, or requests for equitable adjustment. (f)
Section 3.25(f) of the Company Disclosure Schedule sets forth a complete list of
all organizational conflict of interest (“OCI”) mitigation plans entered into or
proposed by the Company or any of its Subsidiaries since the Reference Date in
connection with any Governmental Contract or Governmental Bid. The Company has
Made Available to Parent complete copies of all such OCI mitigation plans. Each
of the Company and its Subsidiaries is in material compliance with all of its
OCI mitigation plans. (g) Neither the Company nor any of its Subsidiaries
possesses a facility security clearance and the business of the Company and its
Subsidiaries, as presently conducted, does not require access to classified
information. (h) Neither the Company nor any of its Subsidiaries, nor any of
their respective directors, officers, or employees, is debarred, suspended,
deemed non responsible or otherwise excluded from participation in the award of
any Governmental Contract or for any reason listed on the List of Parties
Excluded from Federal Procurement and Nonprocurement Programs, nor is there any
pending debarment, suspension or exclusion proceeding that has been initiated
against the Company or any of its Subsidiaries or any of their respective
predecessors, shareholders, officers, directors or employees. Since the
Reference Date, neither the Company nor any of its Subsidiaries has received any
written notice of any negative determinations of responsibility, as contemplated
in Part 9 of the FAR, and to the Knowledge of the Company no such negative
determinations of responsibility have been issued against the Company or any of
its Subsidiaries. (i) Since the Reference Date, neither the Company nor any of
its Subsidiaries has received any written communication that it will be subject
to, and to the Knowledge of the Company there is not pending or threatened, any
audit or investigation of the Company or any of its Subsidiaries conducted by
any Governmental Entity, including the Defense Contract Audit Agency, arising
under or relating to any Governmental Contract or Governmental Bid, other than
routine audits conducted in the Ordinary Course of Business. (j) Since the
Reference Date, neither the Company nor any of its Subsidiaries has (i)
conducted or initiated any investigation related to any suspected, alleged or
possible violation of any Governmental Contract requirement, or inaccuracy in
any representation or certification given for any Governmental Contract, with
respect to any Governmental Contract or Governmental Bid, or (ii) made any
voluntary or mandatory disclosure to or entered into any consent or
administrative agreement (including to a Corporate Integrity Agreement) with a
Governmental Entity related to a



--------------------------------------------------------------------------------



 
[agreementandplanofmerger071.jpg]
SMRH:484497247.47 -66- SM01DOCS\1200417.35 Governmental Contract or Governmental
Bid. There are no facts or circumstances that would require a mandatory
disclosure pursuant to FAR 52.203-13. 3.26 Exclusivity of Representations and
Warranties. Notwithstanding the delivery or disclosure to Parent or Merger Sub
or any of their officers, directors, employees, agents, representatives,
lenders, Affiliates or any other Person acting on Parent’s or Merger Sub’s
behalf of any documentation or other information (including any financial or
other projections, any estimates or other forward-looking or supplemental data),
except as otherwise expressly set forth in this Article III, in any Ancillary
Document to which the Company or any of its Subsidiaries is a party or in any
certificate, statement or other instrument delivered by the Company or the
Shareholder Representatives pursuant to this Agreement, the Company expressly
disclaims any representations or warranties of any kind or nature, express or
implied, including without limitation any representation or warranty as to the
liabilities, facilities, prospects (financial or otherwise), condition, value or
quality of the businesses or assets of the Company or its Subsidiaries, and,
except as so expressly set forth herein or therein, the Company and its
Subsidiaries specifically disclaim any representation or warranty of
merchantability, usage, suitability or fitness for any particular purpose with
respect to their assets, any part thereof, the workmanship thereof or the
absence of any defects therein, whether latent or patent. ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF PARENT AND MERGER SUB Except as set forth in
the disclosure schedule delivered to the Company prior to the execution of this
Agreement (the “Parent Disclosure Schedule”), Parent and Merger Sub, jointly and
severally, represent and warrant to the Company as of the date hereof and as of
the Closing (if the Closing occurs) as follows: 4.1 Organization and Corporate
Power. Each of Parent and Merger Sub is a corporation validly existing and in
good standing under the laws of the State of Massachusetts and California,
respectively, and is qualified to do business as a foreign corporation and is in
good standing in each jurisdiction in which the failure to so be in good
standing or qualify would have a material adverse effect on Parent and Merger
Sub, taken as a whole. Parent and Merger Sub have all requisite corporate power
and authority necessary to own and operate their properties and to carry on
their businesses as now conducted and to enter into this Agreement and the
Ancillary Documents and consummate the transactions contemplated hereby and
thereby. The copies of the articles of incorporation and bylaws of Parent and
Merger Sub which have been made available to the Company reflect all amendments
made thereto at any time prior to the date of this Agreement. 4.2 Authority
Relative to this Agreement. This Agreement has been duly executed and delivered
by each of Parent and Merger Sub and, assuming the due and valid authorization,
execution and delivery of this Agreement by the counterparties thereto,
constitutes the valid and binding obligation of each of Parent and Merger Sub,
enforceable in accordance with its terms, except as limited by the application
of bankruptcy, moratorium and other laws affecting creditors’ rights generally
and as limited by the availability of specific performance and the application
of equitable principles. The Ancillary Documents, when executed and delivered by
Parent or Merger



--------------------------------------------------------------------------------



 
[agreementandplanofmerger072.jpg]
SMRH:484497247.47 -67- SM01DOCS\1200417.35 Sub, shall have been duly executed
and delivered by Parent or Merger Sub (as applicable) and, assuming the due and
valid authorization, execution and delivery of the Ancillary Documents by the
counterparties thereto, shall constitute the valid and binding obligation of
Parent or Merger Sub (as applicable), enforceable in accordance with its terms,
except as limited by the application of bankruptcy, moratorium and other laws
affecting creditors’ rights generally and as limited by the availability of
specific performance and the application of equitable principles. 4.3 Consents
and Approvals; No Violations. No filing with or notice to, and no permit,
authorization, registration, consent or approval of, any Governmental Entity is
required on the part of Parent or Merger Sub for the execution, delivery and
performance by Parent and Merger Sub of this Agreement or the consummation by
Parent and Merger Sub of the transactions contemplated by this Agreement, except
(i) compliance with the applicable requirements of the HSR Act and any other
applicable Antitrust Law, and (ii) any FAR notices. Assuming compliance with or
the making or receipt of, as applicable, the items described in the preceding
sentence and the consents set forth on Section 4.3 of the Parent Disclosure
Schedule, and except as would not impair in any material respect the ability of
Parent, Merger Sub or the Company, as the case may be, to perform their
respective obligations under this Agreement or prevent or materially delay the
consummation of the Merger, neither the execution, delivery and performance of
this Agreement by Parent and Merger Sub nor the consummation by Parent and
Merger Sub of the transactions contemplated by this Agreement will (i) conflict
with or result in any breach, violation or infringement of any provision of the
respective articles of incorporation or bylaws (or similar governing documents)
of Parent or Merger Sub, (ii) result in a breach, violation or infringement of,
or constitute (with or without due notice or lapse of time or both) a default
under, any of the terms, conditions or provisions of any material Contract to
which Parent or Merger Sub is a party or by which any of them or any of their
properties or assets is bound, or (iii) violate or infringe any Law applicable
to Parent or Merger Sub or any of their respective properties or assets. For the
avoidance of doubt, following each of the Agreement Date and the Closing, Parent
will file one or more Current Reports on Form 8-K with the SEC. 4.4 Board and
Shareholder Approvals. (a) The board of directors of Parent, by resolutions duly
adopted at a meeting duly called and held, has duly approved the transactions
contemplated by this Agreement, including the Merger. No other corporate
proceedings on the part of Parent are necessary to authorize the transactions
contemplated by this Agreement. (b) The board of directors of Merger Sub, by
resolutions duly adopted at a meeting duly called and held, or by a written
consent in lieu of a meeting of such board of directors, has duly (i) determined
that this Agreement and the Merger are advisable and in the best interests of
Merger Sub and its shareholder and (ii) approved this Agreement and the Merger.
Except for the consent of Parent, as the sole shareholder of Merger Sub, no
other corporate proceedings on the part of Merger Sub are necessary to authorize
the transactions contemplated by this Agreement. (c) Parent, as the sole
shareholder of Merger Sub, has approved and adopted this Agreement. No other
vote of the holders of any class or series of capital stock of Parent or Merger
Sub is required to adopt this Agreement and approve the transactions
contemplated hereby.



--------------------------------------------------------------------------------



 
[agreementandplanofmerger073.jpg]
SMRH:484497247.47 -68- SM01DOCS\1200417.35 4.5 Financing. As of the Closing,
Parent and Merger Sub will have immediately available funds (through existing
credit agreements or otherwise) sufficient to (i) pay the Merger Consideration,
(ii) satisfy all of their other respective obligations under this Agreement and
(iii) pay all fees and expenses payable by Parent and Merger Sub in connection
with the transactions contemplated by this Agreement. Each of Parent and Merger
Sub expressly acknowledges and agrees that their respective obligations to
consummate the transactions contemplated by this Agreement are not subject to
any condition or contingency herein with respect to any financing or funding by
any third party. 4.6 Solvency. Immediately after giving effect to the
consummation of the transactions contemplated by this Agreement, each of Parent,
the Surviving Corporation and Parent’s Subsidiaries will be Solvent. For
purposes of this Section 4.6, “Solvent” means, with respect to any Person, that:
(a) the “present fair saleable value” of the assets of such Person shall be
greater than the total amount of the “liabilities of such Person, contingent or
otherwise,” as such quoted terms are determined in accordance with applicable
federal and state laws governing determinations of the insolvency of debtors;
(b) such Person shall be able to pay its debts and obligations in the ordinary
course of business as they become due; and (c) such Person shall not have an
unreasonably small amount of capital to carry on its businesses and all
businesses in which it is about to engage. 4.7 Litigation. As of the Agreement
Date, (i) there is no civil, criminal or administrative Action pending, or to
the Knowledge of Parent, threatened, against Parent, Merger Sub or any of
Parent’s Subsidiaries that would reasonably be expected to prevent, hinder or
delay any of the transactions contemplated hereby and (ii) neither Parent,
Merger Sub nor any of Parent’s Subsidiaries is subject to any outstanding Order
that would reasonably be expected to prevent, hinder or delay any of the
transactions contemplated hereby. 4.8 Broker’s Fees. Except for the Persons set
forth in Section 4.8 of the Parent Disclosure Schedule, whose fees with respect
to the transactions contemplated by this Agreement will be borne by Parent, no
broker, finder or investment banker is entitled to any brokerage, finder’s or
other fee or commission in connection with the transactions contemplated by this
Agreement based upon arrangements made by or on behalf of Parent. 4.9
Acquisition for Investment. The capital stock of the Surviving Corporation
acquired by Parent pursuant to this Agreement is being acquired for investment
only and not with a view to any public distribution thereof, and Parent will not
offer to sell or otherwise dispose of such stock so acquired by it in violation
of any of the registration requirements of the Securities Act, or any comparable
state law. Parent is an “accredited investor” within the meaning of Regulation D
promulgated pursuant to the Securities Act.



--------------------------------------------------------------------------------



 
[agreementandplanofmerger074.jpg]
SMRH:484497247.47 -69- SM01DOCS\1200417.35 4.10 Investigation; Limitation of the
Company’s Representations and Warranties. Each of Parent and Merger Sub is
relying on the representations and warranties of the Company set forth in this
Agreement and in the Ancillary Documents to which the Company is a party and on
its own investigation and analysis in entering into the transactions
contemplated hereby. Each of Parent and Merger Sub is knowledgeable about the
industries in which the Company and its Subsidiaries operate and is capable of
evaluating the merits and risks of the Merger as contemplated by this Agreement
and is able to bear the substantial economic risk of such investment for an
indefinite period of time. Each of Parent and Merger Sub has been afforded
access to the books and records, facilities and personnel of the Company and its
Subsidiaries for purposes of conducting a due diligence investigation and has
conducted a full due diligence investigation of the Company and its
Subsidiaries. The Company has provided Parent the opportunity to ask questions
of the officers of the Company and of its Subsidiaries, including without
limitation regarding the business and financial condition of the Company and of
its Subsidiaries, and has answered to the satisfaction of Parent all questions
asked by Parent or its representatives, advisors and agents regarding documents,
data and information posted in the electronic data room maintained by the
Company and its financial advisors for purposes of the transactions contemplated
hereby. Parent has such knowledge and experience in financial and business
matters as is required for evaluating the merits and risks of the transactions
contemplated by this Agreement and is capable of such evaluation. Except for the
representations and warranties of the Company contained in this Agreement or any
Ancillary Document to which the Company is a party, neither Parent nor Merger
Sub has relied upon any representation or warranty, whether express or implied,
with respect to the Company or any of its Subsidiaries or their respective
businesses, affairs, assets, liabilities, financial condition, results of
operations, future operating or financial results, estimates, projections,
forecasts, plans or prospects (including the reasonableness of the assumptions
underlying such estimates, projections, forecasts, plans or prospects) or with
respect to the accuracy or completeness of any other information provided or
made available to Parent, Merger Sub or any of their respective officers,
directors, employees, agents, representatives, lenders, Affiliates or any other
Person acting on its behalf by or on behalf of the Company or its officers,
directors, employees, agents, representatives, lenders or Affiliates.
Notwithstanding anything to the contrary herein, nothing herein shall impair the
ability of Parent to seek recovery for fraud. 4.11 Governmental Approvals.
Except as may relate to approvals required under applicable Antitrust Laws, to
the Knowledge of Parent, there is no material fact relating to Parent’s, Merger
Sub’s or any of their Subsidiaries’ respective businesses, operations, financial
condition or legal status, including any officer’s, director’s or current
employee’s status, that would reasonably be expected to impair the ability of
the Parties to obtain, on a timely basis, any authorization, consent, Order,
declaration or approval of, or ability to contract with, any Governmental Entity
necessary for the consummation of the transactions contemplated by this
Agreement. 4.12 Information Statement. None of the information provided by
Parent or Merger Sub for inclusion in the Information Statement will contain an
untrue statement of material fact or will omit to state any material fact
required to be stated therein or necessary to make the statements therein not
misleading. 4.13 Parent RWI Policy. Parent has acquired a binding agreement (the
“Binder Agreement”) for the issuance of a buyer-side representation and warranty
insurance policy in



--------------------------------------------------------------------------------



 
[agreementandplanofmerger075.jpg]
SMRH:484497247.47 -70- SM01DOCS\1200417.35 accordance with the terms set forth
therein (the “Parent RWI Policy”). Copies of the Binder Agreement and of the
form of Parent RWI Policy are attached hereto as Exhibit F. The Binder Agreement
and form of Parent RWI Policy attached as Exhibit F are accurate and complete.
The Binder Agreement is a valid and binding obligation of Parent and, to the
Knowledge of Parent, of each counterparty thereto, in each case subject to the
terms and conditions set forth therein, and is in full force and effect. To the
Knowledge of Parent, no conditions exist that render the Binder Agreement void
or voidable. ARTICLE V COVENANTS 5.1 Written Consent; Shareholder Notice. (a)
The Company will use commercially reasonable efforts to obtain the Necessary
Shareholder Approval by executed Written Consent as promptly as practicable
following the execution and delivery of this Agreement. The materials submitted
to the applicable holders of Company Capital Stock in connection with the
Written Consent shall include the Company Recommendation. Promptly following
receipt of the Necessary Shareholder Approval, the Company shall deliver a copy
of such Written Consent to Parent. (b) Promptly following, but in no event more
than ten (10) days after, receipt of the Necessary Shareholder Approval, the
Company shall, in accordance with applicable Law and its Articles of
Incorporation and Bylaws, (i) mail a notice (the “Shareholder Notice”) to every
holder of Company Capital Stock that did not execute the Written Consent and
(ii) mail to any holder of Options that has not theretofore delivered an Option
Termination Agreement a request that such holder execute and deliver to the
Company an Option Termination Agreement with respect to all outstanding Options
held by such holder. The Shareholder Notice shall (A) be a statement to the
effect that the Company Board determined that the Merger is advisable and in the
best interests of the holders of Company Capital Stock, and that the Company
Board approved this Agreement, the Merger and the other transactions
contemplated hereby, (B) provide the holders of Company Capital Stock to whom it
is sent with notice of the actions taken in the Written Consent, including the
Necessary Shareholder Approval of this Agreement and the principal terms of the
Merger, (C) notify such holders of Company Capital Stock of their dissenters’
rights pursuant to Chapter 13, and (D) include an Information Statement for the
holders of Company Capital Stock with respect to the Merger, which Information
Statement, in the form delivered to the Shareholders, together with any and all
amendments or supplements thereto, is herein referred to as the “Information
Statement.” Whenever any event occurs which the Company, in its reasonable
discretion, determines should be set forth in an amendment or supplement to the
Information Statement, the Company will promptly inform Parent of such
occurrence and make any appropriate amendment or supplement, and mail such
amendment or supplement to the Company’s shareholders. The Shareholder Notice
shall also include therewith a copy of Chapter 13. (c) Approval of this
Agreement by the Necessary Shareholder Approval shall not restrict the ability
of the Company Board thereafter to terminate or amend this Agreement or the
Agreement of Merger to the extent permitted by this Agreement and not prohibited
under applicable Law.



--------------------------------------------------------------------------------



 
[agreementandplanofmerger076.jpg]
SMRH:484497247.47 -71- SM01DOCS\1200417.35 5.2 Confidentiality. Parent
acknowledges that all information provided to any of its and its Affiliates’
agents and representatives by the Company and its Affiliates, agents and
representatives (including pursuant to Section 5.3) is subject to the terms of
the Confidentiality Agreement, the terms of which are hereby incorporated herein
by reference; provided, however, that (i) if there is an inconsistency between
the terms of this Agreement and the terms of the Confidentiality Agreement, then
the terms of this Agreement shall control and govern; and (ii) such
Confidentiality Agreement shall terminate at the Effective Time. 5.3 Access to
Books and Records. (a) After the Agreement Date, the Company shall, and shall
cause its Subsidiaries to, (i) afford to Parent and representatives of Parent
reasonable access to all books, records, correspondence, files, financial
statements, operating data and all other information with respect to the Company
and its Subsidiaries during normal business hours consistent with applicable
Law, upon reasonable notice and in accordance with the reasonable security
procedures established by the Company, (ii) furnish reasonably promptly to
Parent all information concerning the Company and its Subsidiaries as Parent may
from time to time reasonably request, and (iii) to the extent available to the
Company, make available to Parent any work papers of the Company Auditor related
to the Audited Financial Statements; provided, however, that notwithstanding the
foregoing clauses (i)- (iii), neither the Company nor any of its Subsidiaries
shall be required to (A) make available Business Employee personnel files,
records, or information beyond the extent permitted by Law or Contract, (B)
provide access to or disclose information prepared by or for counsel to the
Company or its Subsidiaries if such access or disclosure would in the reasonable
determination of the Company jeopardize the attorney-client privilege of the
Company or its Subsidiaries or contravene any applicable Laws or (C) provide
access to any books, records or information relating to the potential sale of
the Company to or any Person other than Parent. (b) Parent agrees that any
permitted investigation undertaken pursuant to the access granted under Section
5.3(a) shall be conducted in such a manner as not to interfere unreasonably with
the operation of the business of the Company and its Subsidiaries, and Parent
and its representatives shall not communicate with any Business Employees in
regard to the transactions contemplated hereby without the prior written consent
of the Company. (c) For a period of six (6) years after the Closing Date, Parent
shall cause the Surviving Corporation and its Subsidiaries to afford the
Shareholder Representatives and the Shareholder Representatives’
representatives, during normal business hours, upon reasonable notice,
reasonable access to all of the books and records of the Surviving Corporation
and its Subsidiaries (i) to enable the Shareholder Representatives to defend
against or assert claims related to or arising from the business and operations
of the Company and its Subsidiaries prior to the Effective Time and (ii) to the
extent that such access may reasonably be required by the Shareholder
Representatives or any holder of Company Capital Stock or Exchanged Options in
connection with the preparation of such Person’s financial reports involving any
period prior to the Effective Time. The Shareholder Representatives shall hold,
and shall cause its representatives and holders of Company Capital Stock to
hold, such books and records in confidence, except to the extent required to
defend or assert such claims and to prepare such financial reports or Tax
Returns or handle such Tax audits, and to return the same, and all copies, notes
and summaries thereof, to the Surviving Corporation promptly upon



--------------------------------------------------------------------------------



 
[agreementandplanofmerger077.jpg]
SMRH:484497247.47 -72- SM01DOCS\1200417.35 the conclusion of their use for the
purposes herein specified. Nothing in this Agreement shall limit the rights of
discovery of the Shareholder Representatives. (d) Parent agrees to hold all of
the books and records of the Company and its Subsidiaries existing on the
Closing Date and not to destroy or dispose of any of such books and records for
a period of six (6) years after the Closing Date or such longer time as may be
required by Law and, thereafter, if Parent desires to destroy or dispose of such
books and records, to offer first in writing at least sixty (60) days prior to
such destruction or disposition to surrender them to the Shareholder
Representatives at the Shareholder Representatives’ expense, subject to
reasonable confidentiality protections. 5.4 Efforts. (a) Subject to the terms
and conditions herein provided, Parent, Merger Sub and the Company shall, and
each of them shall cause their respective Subsidiaries to, use commercially
reasonable efforts to promptly take, or cause to be taken, all actions and to
do, or cause to be done, all things necessary, proper or advisable under this
Agreement and applicable Laws to consummate and make effective as promptly as
practicable after the Agreement Date the transactions contemplated by this
Agreement, including (i) preparing as promptly as practicable all necessary
applications, notices, petitions, filings, ruling requests, and other documents
and to obtain as promptly as practicable all consents, waivers, licenses,
orders, registrations, approvals, permits, rulings, authorizations and
clearances necessary or advisable to be obtained from any Governmental Entity
for, by or on behalf of any Person in order to consummate the transactions
contemplated by this Agreement (collectively, the “Governmental Approvals”) and
(ii) as promptly as practicable taking all steps as may be necessary to obtain
all such Governmental Approvals. In furtherance and not in limitation of the
foregoing, Parent, Merger Sub and the Company shall, and each of them shall
cause their respective Subsidiaries to, (A) make appropriate and complete
filings of all applicable Notification and Report Forms pursuant to the HSR Act
with respect to the transactions contemplated hereby within ten (10) Business
Days after the date of this Agreement, and (B) make all other required filings
pursuant to other Antitrust Laws with respect to the transactions contemplated
hereby as promptly as practicable. Parent and Merger Sub shall not extend any
waiting period under the HSR Act or any other Antitrust Law, nor enter into any
agreement with the United States Federal Trade Commission (the “FTC”) or the
United States Department of Justice (the “DOJ”) or any other Governmental Entity
not to consummate the transactions contemplated by this Agreement, except with
the prior written consent of the Company (which shall not be unreasonably
withheld, conditioned or delayed). During the initial waiting period and any
extensions of the initial waiting period consented to by the Company, each Party
shall supply as promptly as practicable any additional information or
documentation that may be requested pursuant to the HSR Act or any other
Antitrust Law and use commercially reasonable efforts to take all other actions
necessary, proper or advisable to cause the expiration or termination of the
applicable waiting periods under the HSR Act and any other Antitrust Law as soon
as possible. (b) Parent, Merger Sub and the Company shall, and each of them
shall cause their respective Subsidiaries to, in connection with the actions
referenced in Section 5.4(a) to obtain all Governmental Approvals for the
transactions contemplated by this Agreement under the HSR Act or any other
Antitrust Law, use commercially reasonable efforts to: (i) cooperate in all
respects with



--------------------------------------------------------------------------------



 
[agreementandplanofmerger078.jpg]
SMRH:484497247.47 -73- SM01DOCS\1200417.35 each other in connection with any
communication, filing or submission and in connection with any investigation or
other inquiry, including any proceeding initiated by a private party; (ii) keep
the other Parties or their respective outside counsel promptly informed, and if
in writing, furnish outside counsel for the other Parties with copies of (or, in
the case of oral communications, advise the outside counsel for the other
Parties orally) of any communication received by such Party from, or given by
such Party to, the FTC, the DOJ or any other Governmental Entity and of any
communication received or given in connection with any proceeding by a private
party, in each case regarding any of the transactions contemplated hereby; (iii)
consult with each other in advance of any meeting or conference with the FTC,
the DOJ or any other Governmental Entity or, in connection with any proceeding
by a private party, with any other Person, and to the extent permitted by the
FTC, the DOJ or such other Governmental Entity or other Person, give outside
counsel for the other Parties the opportunity to attend and participate in such
meetings and conferences; and (iv) permit outside counsel for the other Parties
to review in advance any submission, filing or communication (and documents
submitted therewith) intended to be given by it to the FTC, the DOJ or any other
Governmental Entity and consider in good faith the views of the other Parties in
connection with any proposed communication with any Governmental Entity;
provided, however, that materials may be redacted (A) as necessary to comply
with contractual arrangements and (B) as necessary to address reasonable
privilege concerns. Such materials and the information contained therein shall
be given only to the outside antitrust counsel of the recipient and will not be
disclosed by such outside counsel to employees, officers or directors of the
recipient unless express permission is obtained in advance from the source of
the materials (Parent, Merger Sub and the Company, as the case may be) or its
legal counsel. (c) Parent agrees to use its commercially reasonable efforts to
provide such assurances as to financial capability, resources and
creditworthiness as may be reasonably requested by any Governmental Entity or
other third party whose consent or approval is sought in connection with the
transactions contemplated hereby. Whether or not the Merger is consummated,
Parent shall be responsible for all filing fees and payments to any Governmental
Entity in order to obtain any consents, approvals or waivers pursuant to this
Section 5.4. 5.5 Conduct of Business. (a) Operation in the Ordinary Course.
During the period from the Agreement Date to the Effective Time, except (i) as
set forth in Section 5.5 of the Company Disclosure Schedule, (ii) as expressly
contemplated by this Agreement or (iii) as Parent shall otherwise consent in
writing (such consent not to be unreasonably withheld, conditioned or delayed;
provided, however, that Parent shall respond as soon as reasonably practicable
but in no event later than three (3) Business Days following receipt of a
written request for such response), the Company agrees that it shall, and shall
cause its Subsidiaries to: (i) operate their respective businesses in all
material respects the Ordinary Course of Business; (ii) comply in all material
respects with all applicable Laws, Orders, Permits, material Benefit Plans and
Material Contracts;



--------------------------------------------------------------------------------



 
[agreementandplanofmerger079.jpg]
SMRH:484497247.47 -74- SM01DOCS\1200417.35 (iii) use their respective
commercially reasonable efforts to preserve intact their respective businesses
in all material respects, including, to the extent commercially reasonable,
maintaining their respective relations and goodwill with suppliers, customers,
landlords, creditors, Business Employees, agents and others having business
relationships with the Company or any of its Subsidiaries; (iv) from time to
time at the request of Parent and subject to any applicable limitations under
Law or otherwise, report to Parent concerning the status of their respective
businesses, operations and finances, provided, that any such reports will not be
requested more than once every calendar week; and (v) upon reasonable request
and subject to reasonable limitations imposed by the Company, arrange meetings
with such customers, suppliers, licensors, licensees, distributors, landlords,
creditors, employees, agents and others having business relationships with the
Company or any of its Subsidiaries as Parent shall reasonably request in order
that Parent may confer with such Persons regarding the Company and its
Subsidiaries, their respective businesses and the nature of the transactions
contemplated hereby; provided, that in each such case no such discussions shall
take place without the participation of a designated representative of the
Company and Parent and the Company shall confer and agree on the subject matter
to be discussed at any such meetings prior thereto. (b) Company Forbearances.
Without limiting the provisions of Section 5.5(a), during the period from the
Agreement Date through the Closing Date, except (1) as set forth in Section 5.5
of the Company Disclosure Schedule, (2) as Parent shall otherwise consent in
writing (such consent not to be unreasonably withheld, conditioned or delayed;
provided, however, that Parent shall respond as soon as reasonably practicable
but in no event later than three (3) Business Days following receipt of a
written request for such response), (3) as expressly contemplated by this
Agreement, (4) for actions solely among the Company and its Subsidiaries and (5)
as required by Law, the Company covenants and agrees that it shall not, and
shall cause its Subsidiaries not to, take any of the following actions: (i) (A)
amend or propose to amend their respective articles of incorporation or bylaws
or equivalent organizational documents in any manner adverse to Parent or (B)
split, combine or reclassify their outstanding capital stock; (ii) Except as a
result of the exercise of stock options under the Stock Option Plans, issue,
sell, pledge or dispose of, or agree to issue, sell, pledge or dispose of, any
additional shares of, or any options, warrants or rights of any kind to acquire,
any shares of their capital stock of any class or any debt or equity securities
which are convertible into or exchangeable for such capital stock; (iii) merge
with or into or consolidate with any other Person or liquidate or dissolve; (iv)
sell, transfer, lease or otherwise dispose of any of its material assets;



--------------------------------------------------------------------------------



 
[agreementandplanofmerger080.jpg]
SMRH:484497247.47 -75- SM01DOCS\1200417.35 (v) incur any Indebtedness for
borrowed money; provided, however, that the Company and its Subsidiaries may (A)
incur such Indebtedness to extent that such Indebtedness will be repaid at or
prior to the Closing, (B) incur such Indebtedness to replace or refinance
existing credit facilities or other Indebtedness without increasing the
principal amount thereunder (except to the extent such increase represents
accrued interest and fees and expenses on the refinanced Indebtedness and
customary underwriting, arrangement, or similar fees and related expenses), (C)
draw on existing working capital credit facilities or replacements thereof, (D)
enter into letters of credit or surety bonds in the Ordinary Course of Business
or (E) enter into guarantees of Indebtedness for borrowed money permitted by the
foregoing clauses (A)-(C); (vi) make any material acquisition of any assets or
businesses for consideration in excess of $250,000 other than acquisitions in
the Ordinary Course of Business and acquisitions in accordance with Contracts in
effect as of the Agreement Date to which the Company or any of its Subsidiaries
is a party or under which any of such Persons are bound; (vii) settle any
Action; (viii) modify any Material Contract in any material respect except in
the Ordinary Course of Business; (ix) enter into, amend or extend any collective
bargaining agreements; (x) make, change or revoke any Tax election, change any
annual Tax accounting period, adopt or change any method of Tax accounting, file
any amended Tax Return, settle or compromise any material claim or assessment
relating to Taxes or surrender any right to a refund of Taxes; (xi) make any
material change to its accounting policies, other than as required by GAAP or
applicable Law; or (xii) agree or commit to take any action described in this
Section 5.5(b). 5.6 Consents. The Company shall, and the Company shall cause its
Subsidiaries to, reasonably cooperate with Parent and Merger Sub to obtain, at
the earliest practicable date, each Required Consent and any other consents
required from third parties in connection with the consummation of the
transactions contemplated by this Agreement pursuant to the Material Contracts;
provided, however, that (i) neither the Company and nor any of its Subsidiaries
shall be required to make any expenditures or incur any obligation or liability
in connection with seeking such consents, (ii) neither the Company nor any of
its Subsidiaries shall have any liability for failure to obtain any consents
except as expressly provided in this Agreement, and (iii) the effectiveness of
any documentation executed by the Company or any of its Subsidiaries with
respect thereto may be subject to the consummation of the Closing. In no event
shall the receipt or availability of any consents, other than Required Consents,
be a condition to any of Parent’s or Merger Sub’s obligations hereunder.



--------------------------------------------------------------------------------



 
[agreementandplanofmerger081.jpg]
SMRH:484497247.47 -76- SM01DOCS\1200417.35 5.7 Public Announcements. No Party or
any Affiliate or representative of such Party shall issue or cause the
publication of a press release or other public announcement in respect of this
Agreement or make any other public communication regarding the transactions
contemplated by this Agreement without the prior written consent of the other
Party (which consent shall not be unreasonably withheld, conditioned or
delayed), except as may be required by Law or stock exchange rules, in which
case the Party required to publish such press release or public announcement or
make such other communication shall use commercially reasonable efforts to
provide the other Party a reasonable opportunity to comment on such press
release or public announcement in advance of such publication or such other
communication in advance of the time it is made; provided, that this Section 5.7
shall no longer apply to Parent (or its Affiliates or representatives) after the
Effective Time. 5.8 Directors and Officers; Runoff Coverage. (a) From and after
the Closing until the sixth (6th) anniversary of the Closing Date, Parent shall
cause the Surviving Corporation and its Subsidiaries to (i) indemnify and hold
harmless, to the fullest extent permitted by applicable Law, each current or
former officer, director, partner, member, manager or employee of the Company or
any of its Subsidiaries (or their respective predecessors) and each Person who
controls the Company (collectively, the “Company Indemnitees”) against any
Losses incurred in connection with any threatened or actual Action, whether
civil, criminal, administrative or investigative, whether arising before or
after the Closing, arising in whole or in part out of, or pertaining to, the
fact that such person is or was an officer, director, partner, member, manager
or employee of the Company or any of its Subsidiaries and pertaining to matters,
acts or omissions existing or occurring at or prior to the Closing, including
matters, acts or omissions occurring in connection with the approval of this
Agreement and the consummation of the transactions contemplated by this
Agreement, and advance expenses as incurred by each Company Indemnitee to the
fullest extent permitted by applicable Law, and (ii) take any necessary actions
to provide that all rights to indemnification and all limitations on liability
existing in favor of any Company Indemnitee, as provided in (A) the
organizational documents of the Company and its Subsidiaries in effect on the
date of this Agreement or (B) any agreement providing for indemnification by the
Company or any of its Subsidiaries of any of the Company Indemnitees in effect
on the Agreement Date to which the Company or any of its Subsidiaries is a
party, shall survive the consummation of the transactions contemplated hereby
and continue in full force and effect and be honored by the Surviving
Corporation and its Subsidiaries. Without limiting the generality of the
foregoing, from and after the Closing until the sixth (6th) anniversary of the
Closing Date, the Surviving Corporation shall (and Parent shall cause the
Surviving Corporation to) cause the organizational documents of the Surviving
Corporation and of Themis to contain provisions with respect to indemnification,
exculpation and the advancement of expenses, covering acts and omissions of the
Company Indemnitees, in each case in their capacities as officers or directors
of the Company, or of Themis, as applicable, occurring at or prior to Closing,
which provisions are at least as favorable as the indemnification, exculpation
and advancement of expenses provisions contained in their respective
organizational documents as of the Agreement Date and, during such six-year
period and except as required by applicable Law, such provisions shall not be
repealed, amended or otherwise modified in any manner that adversely affects the
rights of the Company Indemnitees.



--------------------------------------------------------------------------------



 
[agreementandplanofmerger082.jpg]
SMRH:484497247.47 -77- SM01DOCS\1200417.35 (b) Prior to the Closing Date, the
Company or any of its Subsidiaries may, or to the extent such parties do not,
Parent, shall, obtain and fully pay the premium for “tail” insurance policies to
be in effect as of the Closing for the extension of (x) the directors’ and
officers’ liability coverage of the existing directors’ and officers’ insurance
policies of the Company and each of its Subsidiaries, and (y) the existing
fiduciary liability insurance policies of the Company and each of its
Subsidiaries, in each case for a claims reporting or discovery period of at
least six (6) years from and after the Closing Date from an insurance carrier
with the same or better credit rating as the insurance carrier of the Company as
of the Agreement Date with respect to directors’ and officers’ liability
insurance and fiduciary liability insurance with terms, conditions, retentions
and limits of liability that are at least as favorable to the insureds as the
existing policies of the Company and its Subsidiaries with respect to any matter
claimed against a director or officer of the Company or any of its Subsidiaries
by reason of such individual’s serving in such capacity that existed or occurred
on or prior to the Closing Date (including in connection with this Agreement or
the transactions or actions contemplated hereby); provided, however, that Parent
shall not be obligated to expend more than 300% of the annual premium for the
Company’s current policies of directors’ and officers’ liability insurance. (c)
In the event that any of the Parent, the Surviving Corporation or its
Subsidiaries, or any of their respective successors or assigns (i) consolidates
with or merges into any other Entity and shall not be the continuing or
surviving Entity of such consolidation or merger or (ii) transfers or conveys
all or a majority of their respective properties and assets to any Person, then,
and in each such case, proper provision shall be made so that the successors and
assigns of such consolidating or merging Person shall succeed to and assume the
obligations set forth in this Section 5.8. (d) The rights and obligations under
this Section 5.8 shall not be terminated or modified in such a manner as to
adversely affect any Company Indemnitee to whom this Section 5.8 applies without
the express written consent of such affected Company Indemnitee (it being
expressly agreed that this Section 5.8 is intended for the benefit of and may be
enforced directly by each of the Company Indemnitees to whom this Section 5.8
applies). (e) The right of any Company Indemnitee to the indemnification under
this Section 5.8 is cumulative of, and in addition to, any and all rights to
which such Company Indemnitee may otherwise be entitled by contract or as a
matter of Law or equity, and extends to such Company Indemnitee’s successors,
assigns and legal representatives; provided, however, that (i) to the extent
that any Company Indemnitee is entitled to be indemnified by the Surviving
Corporation or any of its Subsidiaries (and any of their respective successors
or assigns) or any insurer under this Section 5.8, by any other Person pursuant
to rights to which such Company Indemnitee may be entitled by contract or as a
matter of Law or equity (a “Secondary Indemnitor”) or by any insurer under any
other policy applicable to such Company Indemnitee (a “Secondary Insurer”), the
obligations of Parent, the Surviving Corporation or any of its Subsidiaries (and
any of their respective successors or assigns) or any insurer under Section 5.8
shall be primary and the obligations of any such Secondary Indemnitor or
Secondary Insurer shall be secondary, (and any of their respective successors or
assigns) and any insurer shall not be entitled to contribution or
indemnification from or subrogation against any such Secondary Indemnitor or
Secondary Insurer with respect to any of its obligations under this Section 5.8.



--------------------------------------------------------------------------------



 
[agreementandplanofmerger083.jpg]
SMRH:484497247.47 -78- SM01DOCS\1200417.35 5.9 No Financing Condition. In no
event shall the receipt or availability of any funds or financing by Parent or
any Affiliate be a condition to any of Parent’s or Merger Sub’s obligations
hereunder. 5.10 Release. (a) By delivering the Support Agreement, a Letter of
Transmittal or an Option Termination Agreement, as applicable, or by accepting
any Merger Consideration, each Former Holder of Company Capital Stock or
Exchanged Options (collectively, the “Seller Releasing Parties”) agrees to all
of the provisions of this Section 5.10. Effective as of the Effective Time, each
Seller Releasing Party unconditionally and irrevocably acquits, remises,
discharges and forever releases the Company, each of its Subsidiaries and their
respective officers, directors and Affiliates (collectively, the “Seller
Released Parties”) from and against any and all Claims, including those arising
under any Law, Contract, or Benefit Plan to the extent arising prior to the
Effective Time in connection with the dealings of such Seller Releasing Party
with any Seller Released Party through the Effective Time, except for: (i)
Claims arising under or in connection with this Agreement or any Ancillary
Document; (ii) Claims for ordinary course salary, bonus, incentive compensation,
health, dental and vision, and similar benefits; (iii) Claims that by Law may
not be released, including any Claim that is nonwaivable pursuant to California
Labor Code Sections 2802 and 2804; (iv) Claims where the facts and circumstances
giving rise to such Claims first occur following the Effective Time; (v)
indemnification and insurance obligations provided to officers and directors of
the Company or its Subsidiaries as provided in Section 5.8 of this Agreement;
(vi) Claims under any other directors' and officers' liability insurance policy
maintained by the Company for the benefit of the Seller Releasing Party; or
(vii) any Claim to the extent not related directly or indirectly to the Seller
Releasing Party's status as a holder or Former Holder of Company Capital Stock
or Options. Except as expressly provided herein and subject to the exceptions
provided in the immediately preceding sentence, each Seller Releasing Party
agrees that such Seller Releasing Party shall not make any Claims for
indemnification against any of the Seller Released Parties by reason of the fact
that such Seller Releasing Party was an equityholder, director, officer,
employee or agent, directly or indirectly, of any of the Seller Released Parties
or was serving at the request of any of the Seller Released Parties as a
partner, trustee, director, officer, employee or agent of another Entity
(whether such claim is for judgments, damages, penalties, fines, costs, amounts
paid in settlement, losses, expenses or otherwise) with respect to any claim for
indemnification brought against such Seller Releasing Party or any claim against
such Seller Releasing Party in connection with the transactions contemplated by
this Agreement, and such Seller Releasing Party hereby acknowledges and agrees
that such Seller Releasing Party shall have no claims or right to contribution
or indemnity from any of the Seller Released Parties with respect to any amounts
paid by such Seller Releasing Party or from the Adjustment Escrow Fund pursuant
to Section 2.20(d) or the Indemnification Escrow pursuant to Article X or
otherwise in connection with the transactions contemplated by this Agreement.
The Seller Releasing Parties recognize that they may have released claims of
which they are totally unaware and unsuspecting, but that which they are
nevertheless releasing and giving up by providing the general release set forth
above and to the extent, if any, set forth in such Seller Releasing Parties’
respective Letters of Transmittal or Option Termination Agreements or in the
Support Agreement. This Section 5.10 is not intended to be a waiver of any right
to indemnification of any director, officer or employee of any of the Released
Parties who remains such after the Closing or pursuant to Section 5.8(a).



--------------------------------------------------------------------------------



 
[agreementandplanofmerger084.jpg]
SMRH:484497247.47 -79- SM01DOCS\1200417.35 (b) Effective upon the Closing, the
Surviving Corporation, for itself and on behalf of each of its former and
present Subsidiaries (collectively, the “Buyer Releasing Parties” and, together
with the Seller Releasing Parties, the “Releasing Parties”), hereby releases and
forever discharges each Person who is now, or who will have been at any time
since the Reference Date, an officer, director, member, manager or equity or
interest holder of the Company or any of its present or former Subsidiaries (or
a fiduciary of any Benefit Plan) and each Person directly or indirectly
controlling any of the foregoing Persons (collectively, the “Buyer Released
Parties” and, together with the Seller Released Parties, the “Released Parties”)
from any and all Claims, which any of the Buyer Releasing Parties had or now
has, at law or in equity, against any of the Buyer Released Parties in any way
arising out of, in connection with, pertaining to or by reason of (i) their
respective status as an officer, director, member, manager, or equity or
interest holder of the Company or of any of its present or former Subsidiaries
(or as a fiduciary of any Benefit Plan) or as a Person controlling any of the
foregoing Persons, or (ii) any acts or omissions, or alleged acts or omissions,
by any of them in their respective capacities as such, which acts or omissions
existed or occurred at or prior to the Closing, in each case except for any
claims, rights, obligations, debts, liabilities, actions or causes of action
that arise as a result of intentional or reckless misconduct, fraud, or criminal
act by the Released Party. Subject to the following sentence, each of Parent and
Merger Sub hereby acknowledges the release by the Company and its Subsidiaries
set forth in the preceding sentence and covenants and agrees that it will honor
such release and will not, and will cause its Subsidiaries, including the
Surviving Corporation, not to, take any action inconsistent therewith (including
commencing any Action with respect to, or directly or indirectly transferring to
another Person, any claim so released). Notwithstanding anything to the contrary
herein, no release is being given herein with respect to any Claims arising
under or in connection with this Agreement or any Ancillary Document (including
any covenant, agreement, representation, warranty or otherwise). (c) Each
Releasing Party acknowledges that the Laws of many states provide substantially
the following: A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR
DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING
THE RELEASE, WHICH IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR
HER SETTLEMENT WITH THE DEBTOR, and further acknowledges that such provisions
are designed to protect a party from waiving claims which such party does not
know exist or may exist. Nonetheless, each Releasing Party agrees that,
effective as of the Effective Time, such Releasing Party shall be deemed to
waive any such provision, and further agrees that such Releasing Party shall not
(i) institute any Action based upon, arising out of or relating to any of the
released claims, (ii) participate, assist or cooperate in any such Action or
(iii) encourage, assist or solicit any third party to institute any such Action.
Each Releasing Party represents and warrants to each of its Released Parties
that it has not assigned any claim contemplated to be released hereunder. 5.11
Distributions. Subject to Section 2.20(b), the Company and its Subsidiaries
shall have the complete and unrestricted right, at any time at or prior to the
Closing, to distribute all or any



--------------------------------------------------------------------------------



 
[agreementandplanofmerger085.jpg]
SMRH:484497247.47 -80- SM01DOCS\1200417.35 portion of the cash held by the
Company or any such Subsidiary to the holders of Company Capital Stock (or to
the Company or a Subsidiary, as applicable); provided, that such distribution is
in accordance with Law and the applicable organizational documents. 5.12
Distributions from the Adjustment Escrow Fund and the Indemnification Escrow
Fund. Subject to the terms of the Escrow Agreement, distributions of the
Adjustment Escrow Fund and the Indemnification Escrow Amount shall be made
pursuant to the applicable provisions of the Escrow Agreement and otherwise
disbursed (i) from the Adjustment Escrow Fund upon the joint instructions of the
Shareholder Representatives and Parent in accordance with the provisions of
Section 2.20 and (ii) from the Indemnification Escrow Fund upon the joint
instructions of the Shareholder Representatives and Parent in accordance with
the provisions of Section 10.8. 5.13 Parent RWI Policy. (a) Parent shall use
commercially reasonable efforts to cause the Parent RWI Policy to be bound and
issued and, thereafter, to remain in full force and effect, including using
commercially reasonable efforts to (i) satisfy all subjectives or other
conditions to issuance associated with the Parent RWI Policy, including those
conditions as set forth in the Binder Agreement, (ii) pay when due all premiums,
fees, costs, taxes and commissions associated therewith, and (iii) comply in all
material respects with the terms and conditions of the Parent RWI Policy and
Binder Agreement. (b) The total premium and any surplus lines, underwriting fees
and broker compensation charged by the insurer for the Parent RWI Policy shall
be borne 100% by Parent. (c) The Parent RWI Policy shall (i) name Parent as the
insured; (ii) insure Parent and any Parent Indemnified Party for any breach of
the representations and warranties of the Company in this Agreement; and (iii)
contain a waiver of subrogation by the insurer in favor of the Shareholder
Indemnified Parties except in cases of actual fraud. (d) Parent shall not,
without the prior written consent of the Company (prior to the Effective Time)
or the Shareholder Representatives (after the Effective Time) (which consent
shall, in either case, not be unreasonably withheld, delayed or conditioned),
amend, modify, terminate or waive any provision of the Parent RWI Policy if the
result of such amendment, modification, termination or waiver would reasonably
be expected to have an adverse impact on any Shareholder Indemnified Party or
any Affiliate thereof (in light of the purpose of the Parent RWI Policy as
reflected in Article X), including any changes to the insurer’s rights to
subrogation or any change in, or with respect to, the retention amount under the
Parent RWI Policy. 5.14 Intentionally omitted. 5.15 Termination of Certain
Contracts. Prior to or at Closing, the Company shall, and shall cause its
Subsidiaries to, (i) terminate all Contracts and Benefit Plans that are set
forth on Schedule 5.15 and (ii) terminate any service provider with respect to
whom the Company or any of its Subsidiaries has incurred Transaction Expenses
and satisfy all liabilities relating to such service providers except to the
extent set forth in the Closing Statement of Transaction Expenses.



--------------------------------------------------------------------------------



 
[agreementandplanofmerger086.jpg]
SMRH:484497247.47 -81- SM01DOCS\1200417.35 5.16 Updated Schedule. At any time no
less than three (3) Business Days prior to the Closing Date, the Company will
provide Parent with a copy of any amendments or supplements that the Company
proposes to make to the Company Disclosure Schedule delivered or to be delivered
by the Company hereunder based on events or circumstances occurring after the
Agreement Date (the “Updated Schedule”). For the avoidance of doubt, no updates
are permitted for matters occurring on or prior to the Agreement Date. An
Updated Schedule shall not cure any breach or inaccuracy of any representation,
warranty, covenant or other agreement for any purposes under this Agreement
(including for purposes of Section 8.2, Article IX or Article X) or prejudice
any rights of Parent under this Agreement, including the right to claim that the
representations and warranties of the Company, when made on the Agreement Date,
were untrue, or that any condition to Closing was unfulfilled. 5.17 Financial
Reporting Cooperation; Post-Signing Interim Financial Statements; 2017 Audited
Financial Statements. (a) Prior to the Closing, the Company shall provide, and
shall cause its Subsidiaries to provide, such reasonable and customary
assistance as Parent may from time to time reasonably request in connection with
Parent’s preparation for its post-Closing reporting obligations under the
Securities Act and the Exchange Act; provided, however, that the Company shall
not be required to provide any such assistance that would interfere with the
normal business operations of the Company or its Subsidiaries or that would
require the Company or its Subsidiaries to incur any third party fees and
expenses. (b) Prior to the Closing, the Company shall furnish to Parent the
unaudited consolidated balance sheet of the Company and its Subsidiaries at
September 30, 2017, the unaudited consolidated income statements of the Company
and its Subsidiaries for the nine (9) month period ended on such balance sheet
date and the comparable period from the prior fiscal year, the unaudited
consolidated statement of shareholders’ equity of the Company and its
Subsidiaries as of such balance sheet date and the unaudited consolidated
statement of cash flows of the Company and its Subsidiaries for the nine (9)
month period ended on such balance sheet date and the comparable period from the
prior fiscal year, in each case as prepared in accordance with GAAP on a
consistent basis, subject to the absence of footnotes and normal year-end
adjustments, and all as reviewed by the Company Auditor (collectively, the
“Post-Signing Interim Financial Statements”). (c) After January 15, 2018, if the
Closing has not yet occurred and this Agreement has not been terminated pursuant
to Article IX hereof, then upon Parent's written request, the Company shall
engage the Auditor to undertake the audit and related procedures necessary for
the Auditor to deliver to the Company the 2017 Audited Financial Statements. The
Company shall reasonably cooperate with Parent and the auditor to furnish to
Parent the 2017 Audited Financial Statements no later than on April 30, 2018;
provided, however, that if the Closing occurs prior to any delivery of the 2017
Audited Financial Statements, the Company's obligations under this Section
5.17(c) shall terminate upon the Closing. (d) Parent shall pay, or shall
reimburse the Company and its Subsidiaries for, all fees and expenses payable to
the Company Auditor in connection with the preparation and review of the
Post-Signing Interim Financial Statements and, if the 2017 Audited Financial
Statements are



--------------------------------------------------------------------------------



 
[agreementandplanofmerger087.jpg]
SMRH:484497247.47 -82- SM01DOCS\1200417.35 required to be provided to Parent
hereunder, the preparation and audit of the 2017 Audited Financial Statements.
Parent shall pay or reimburse such amounts promptly, and in any event within the
five (5) Business Days, following the Company’s delivery to Parent from time to
time of any invoice or invoices evidencing such fees and expenses. 5.18
Post-Signing Company Filing. Prior to the Closing, the Company shall make the
filing described on Section 5.18 of the Company Disclosure Schedule and, at
least three (3) Business Days prior to the date of such filing, shall provide a
copy thereof to Parent for review and comment. The Company shall in good faith
consider any comments provided by Parent for inclusion into such filing. From
and after the Closing, Parent shall address such filing and the matters covered
thereby in accordance with the requirements set forth on Section 5.18 of the
Company Disclosure Schedule. ARTICLE VI EMPLOYEE MATTERS 6.1 Treatment of
Employees. For all purposes (including for purposes of vesting, eligibility to
participate and level of benefits) under the employee benefit plans of Parent
and its Subsidiaries providing benefits to any Business Employee after the
Closing (the “New Plans”), each Business Employee shall be credited with his or
her years of service with the Company and its Subsidiaries and their respective
predecessors before the Closing, to the same extent as such Business Employee
was entitled, before the Closing, to credit for such service under any similar
Benefit Plan in which such Business Employee participated or was eligible to
participate immediately prior to the Closing; provided, however, that the
foregoing shall not apply (i) to the extent that its application would result in
a duplication of benefits to the Business Employee for the same period of
service, (ii) for benefit accrual purposes under any New Plan that is a defined
benefit pension plan, and (iii) to any newly established Benefit Plan of Parent
or its Subsidiaries for which similarly situated employees of Parent or its
Subsidiaries do not receive past service credit. In addition, and without
limiting the generality of the foregoing, (i) each Business Employee shall be
immediately eligible to participate, without any waiting time, in any and all
New Plans to the extent coverage under such New Plan is comparable to a Benefit
Plan in which such Business Employee participated immediately before the Closing
(such plans, collectively, the “Old Plans”), and (ii) for purposes of each New
Plan providing medical, dental, pharmaceutical or vision benefits to any
Business Employee, Parent shall cause all pre-existing condition exclusions and
actively-at-work requirements of such New Plan to be waived for such Business
Employee and his or her covered dependents, unless such conditions would not
have been waived under the Old Plans. With regards to continuing Business
Employees, Parent or one of its Affiliates (including the Company and
Subsidiaries after the Effective Time), the PEO Arrangement will continue
through the Closing, and, as soon as reasonably practicable following the
Closing, Parent shall take all necessary actions to transition the Business
Employees onto the New Plans following any requisite notice and termination
provisions under the PEO Arrangement. 6.2 Termination of 401(k) Plan. The
Company shall cause Themis to take all necessary actions to terminate the Themis
401(k) Plan (the “Company 401(k) Plan”) effective as of the day immediately
prior to the Closing. As soon as practicable following the Closing, Parent shall
take all necessary actions to permit the Business Employees that are entitled to
receive an “eligible rollover distribution” (as defined in Code Section
402(c)(4)) from the Company 401(k) Plan, to roll over such



--------------------------------------------------------------------------------



 
[agreementandplanofmerger088.jpg]
SMRH:484497247.47 -83- SM01DOCS\1200417.35 eligible rollover distribution as
part of any lump sum distribution into an account under a defined contribution
401(k) savings plan maintained by Parent or one of its Affiliates, subject to
and in accordance with the provisions of such plan and applicable Law. 6.3 No
Third-Party Beneficiaries. The provisions of this Article VI are solely for the
benefit of the Parties and are not intended to confer upon any other Persons any
rights or remedies hereunder. Nothing in this Agreement shall preclude Parent or
any of its Affiliates, at any time, from (i) amending, merging, modifying,
terminating, eliminating, reducing or otherwise altering in any respect any
Benefit Plan, any benefit under any Benefit Plan or any trust, insurance policy
or funding vehicle related to any Benefit Plan, or (ii) terminating, demoting or
taking other actions with respect to any Business Employee after the Effective
Time. ARTICLE VII TAX MATTERS 7.1 Tax Returns. (a) Filing of Tax Returns. Parent
shall prepare and timely file, or cause to be prepared and timely filed, all Tax
Returns of the Company and each of its Subsidiaries for any Pre- Closing Tax
Period or Straddle Period required to be filed after the Closing Date (such Tax
Returns referred to herein as the “Parent-Prepared Tax Returns”). All
Parent-Prepared Tax Returns relating solely to a Pre-Closing Tax Period shall be
prepared at the sole expense of the Former Holders of Company Capital Stock and
Exchanged Options. All Parent-Prepared Tax Returns shall be prepared in a manner
consistent with the past practices of the Company and its Subsidiaries, except
as otherwise required by applicable Law. All Tax Benefits shall be reported on
applicable Income Tax Returns solely as Income Tax deductions of the Company
and/or the Subsidiaries for the Pre-Closing Tax Period or allocated to the
portion of the Straddle Period ending on the Closing Date and shall not be
treated or reported as Income Tax deductions for any period beginning after the
Closing Date, including under Treasury Regulation Section 1.1502-76(b)(1)(ii)(B)
(or any comparable or similar provision under state or local Law) to the extent
allowable by Law. If and to the extent that Former Holders of Company Capital
Stock and Exchanged Options have any liability pursuant to Section 7.1(b) for
the Taxes shown as due on any Parent-Prepared Tax Return (with copies of any
relevant schedules, work papers and other documentation then available), Parent
shall submit such Parent-Prepared Tax Return to the Shareholder Representatives
for comment and review (i) not less than twenty-five (25) Business Days prior to
the due date for the filing of such Tax Return in the case of a Parent-Prepared
Tax Return that is an Income Tax Return, and (ii) not less than ten (10)
Business Days prior to the due date for the filing of such Tax Return in the
case of a Parent-Prepared Tax Return that is not an Income Tax Return. Parent
shall make (or cause to be made) any changes to such Parent-Prepared Tax Returns
reasonably requested in writing by the Shareholder Representatives no later than
(x) ten (10) Business Days prior to the date on which such Parent- Prepared Tax
Return that is an Income Tax Return is required to be filed, and (y) five (5)
Business Days prior to the date on which such Parent-Prepared Tax Return that is
an Income Tax Return is required to be filed. The Former Holders of Company
Capital Stock and Exchanged Options shall promptly pay to Parent all Pre-Closing
Taxes reflected on all filed Parent-Prepared Tax Returns, except to the extent
and in such amount as such Pre-Closing Taxes were taken into account as



--------------------------------------------------------------------------------



 
[agreementandplanofmerger089.jpg]
SMRH:484497247.47 -84- SM01DOCS\1200417.35 liabilities in computing the Closing
Net Working Capital or paid by the Company or its Subsidiaries prior to Closing.
(b) Indemnification. Notwithstanding anything to the contrary in this Agreement
(including Article X), the Former Holders of Company Capital Stock and Exchanged
Options shall indemnify and hold harmless the Parent Indemnified Parties from
and against any and all Losses (including, for the avoidance of doubt, Taxes)
sustained or incurred by the Parent Indemnified Parties arising or resulting
from or attributable to: (i) Pre-Closing Taxes, and (ii) any breach or violation
of, or failure to fully perform, any covenant, agreement or obligation of the
Shareholder Representatives or the Former Holders of Company Capital Stock and
Exchanged Options in this Article VII; provided, however, that the Parent
Indemnified Parties shall only be entitled to indemnification under (i) and (ii)
above to the extent such Taxes were (A) not the result of a Buyer Tax Act or (B)
not taken into account as liabilities in computing the Closing Net Working
Capital. Other than the Parent RWI Policy, and subject to the limitations set
forth in Section 10.2, the indemnification provisions of this Section 7.1(b)
shall be the sole and exclusive remedy of the Parent Indemnified Parties with
respect to any claim related to or arising from the obligations of this Article
VII. (c) Tax Benefits. Parent shall pay to the Former Holders of Company Capital
Stock and Exchanged Options, in accordance with the procedures set forth in
Section 7.2, an amount in cash equal to the Realized Tax Benefits promptly
following the filing of any Tax Return on which a Realized Tax Benefit is
reflected. In preparing Tax Returns for any taxable period that ends after the
Closing Date, Parent shall and shall cause its Affiliates (including the
Surviving Corporation and the Subsidiaries) to use their commercially reasonable
efforts to pursue the largest amount of Realized Tax Benefit in the earliest
taxable period allowed by applicable Law. In the event any Tax Benefits taken
into account for purposes of determining Realized Tax Benefits are subsequently
disallowed or determined to be an amount less than the amount taken into account
to make a payment pursuant to this Section 7.1(c) by a Tax Authority, the Former
Holders of Company Capital Stock and Exchanged Options shall promptly return
such excess to Parent, the Company or any of their Affiliates, along with any
applicable interest and penalties. 7.2 Amended Returns; Refunds. Parent shall
not amend, nor shall it cause or permit the Company to amend, any Tax Return for
a Pre-Closing Tax Period without the prior written consent of the Shareholder
Representatives, not to be unreasonably withheld, conditioned, or delayed;
provided, however, that at the request of the Shareholder Representatives,
Parent shall file or cause to be filed at the sole expense of the Former Holders
of Company Capital Stock and Exchanged Options, an amended Tax Return or claim
for Tax refund with respect to Taxes of the Company or any of its Subsidiaries
for any Pre-Closing Tax Period or for any Straddle Period; provided, further,
that Parent shall have no obligation to file any amended Tax Return or claim for
Tax refund that would, as reasonably determined in good faith by Parent,
increase the Tax liability of Parent, the Surviving Corporation or its
Subsidiaries, or any of their Affiliates with respect to any taxable period (or
portion thereof) beginning after the Closing Date, or for which Parent, the
Surviving Corporation or its Subsidiaries, or any of their Affiliates would
otherwise be responsible. To the extent not arising from the carryback for a
loss arising after the Closing to a Pre-Closing Tax Period or portion of a
Straddle Period ending on the Closing Date, any refunds of Taxes that are
received by Parent, or, after the Closing, the Surviving Corporation or any of
its Subsidiaries, that relate to a Tax for



--------------------------------------------------------------------------------



 
[agreementandplanofmerger090.jpg]
SMRH:484497247.47 -85- SM01DOCS\1200417.35 which the Former Holders of Company
Capital Stock and Exchanged Options would be responsible pursuant to Section
7.1(b) shall be for the account of such Former Holders and Parent shall (or
shall cause the Surviving Corporation to) promptly pay over after receipt the
following amounts (in each case, less any Taxes imposed on the receipt thereof,
and less all reasonable out of pocket expenses incurred by Parent, the Surviving
Corporation or its Subsidiaries, or any of their Affiliates in obtaining such
amounts): (i) to the Paying Agent, for distribution to the holders of Company
Capital Stock in accordance with their Pro Rata Shares, the aggregate of each
such holder’s Pro Rata Share of such refund, and (ii) to the Surviving
Corporation, for distribution to Former Holders of Exchanged Options, the
aggregate of each such holder’s Pro Rata Share of such refund. In the event any
Tax refund is subsequently disallowed or determined to be an amount less than
the amount taken into account to make a payment pursuant to this Section 7.2 by
a Tax Authority, the Former Holders of Company Capital Stock and Exchanged
Options shall promptly return such excess to Parent, the Company or any of their
Affiliates, along with any applicable interest and penalties. 7.3 Transfer
Taxes. All stamp, transfer, documentary, sales and use, value added,
registration and other such Taxes and fees (including any penalties and
interest) incurred in connection with this Agreement or any other transaction
contemplated hereby (collectively, the “Transfer Taxes”) shall be paid by Parent
after the Closing Date, and Parent, at its own expense, shall procure any stock
transfer stamps required by, and properly file on a timely basis, all necessary
Tax Returns and other documentation with respect to, any of the Transfer Taxes.
Each of the Parties will cooperate with each other to obtain any certificate or
other document from any Tax Authority or any other Person as may be necessary to
mitigate, reduce or eliminate any such Transfer Taxes. 7.4 Cooperation. The
Shareholder Representatives and Parent agree to furnish or cause to be furnished
to each other, upon request, as promptly as practicable, such information
(including reasonable access to books and records, Tax Returns and Tax filings)
and assistance as is reasonably necessary for the filing of any Tax Return, the
conduct of any Tax audit, and the prosecution or defense of any claim, suit or
proceeding relating to any Tax matter. The Shareholder Representatives and
Parent shall cooperate with each other in the conduct of any Tax audit or other
Tax Proceedings and each shall execute and deliver such powers of attorney and
other documents as are necessary to carry out the intent of this Section 7.4.
Any Tax audit or other Tax Proceeding shall be deemed to be a Third Party Claim
subject to the procedures set forth in Section 10.5 of this Agreement. ARTICLE
VIII CONDITIONS TO OBLIGATIONS TO CLOSE 8.1 Conditions to Obligations of Each
Party to Close. The respective obligations of each Party to proceed with the
Closing shall be subject to the satisfaction or, to the extent permissible,
waiver at or prior to the Closing of the following conditions: (a) Termination
of Waiting Periods under Antitrust Laws. The waiting period applicable to the
transactions contemplated by this Agreement under the HSR Act and any other
applicable Antitrust Laws shall have expired or early termination or approval
shall have been granted.



--------------------------------------------------------------------------------



 
[agreementandplanofmerger091.jpg]
SMRH:484497247.47 -86- SM01DOCS\1200417.35 (b) Parent RWI Policy. The Binder
Agreement (including, for purposes of clarity, the form of Parent RWI Policy
attached thereto) shall be in full force and effect, and the insurer shall not
have repudiated, or threatened to repudiate, any material provision thereof. (c)
No Injunctions. There shall not be in effect any Order by a Governmental Entity
of competent jurisdiction restraining, enjoining, having the effect of making
the transactions contemplated by this Agreement or the Ancillary Documents
illegal or otherwise prohibiting the consummation of the transactions
contemplated hereby or thereby. (d) No Action. No Action shall be pending or
threatened before any Governmental Entity that seeks to restrain, enjoin or
delay the Merger. (e) No Illegality. No Law shall have been enacted, entered,
promulgated and remain in effect that prohibits or makes illegal consummation of
the transactions contemplated by this Agreement. 8.2 Conditions to Parent’s and
Merger Sub’s Obligation to Close. Parent’s and Merger Sub’s obligation to effect
the transactions contemplated by this Agreement shall be subject to the
satisfaction or, to the extent permissible, waiver at or prior to the Closing of
all of the following conditions: (a) Representations and Warranties. The
representations and warranties of the Company made in this Agreement shall,
after disregarding all qualifications or limitations as to “materiality;”
“Material Adverse Effect” and words of similar import set forth therein, be true
and correct in all material respects: (i) as of the date hereof; and (ii) as of
the Closing Date, except (in each case of immediately preceding clause (i) and
(ii)), for those representations and warranties which refer to facts existing at
a specific date (which shall be true and correct in all material respects only
as of such date). (b) Covenants and Agreements. The covenants and agreements of
the Company and the Shareholder Representatives to be performed on or before the
Closing Date in accordance with this Agreement shall have been performed in all
material respects. (c) Officer’s Certificate. Parent shall have received a
certificate, dated as of the Closing Date and signed on behalf of the Company by
an authorized officer of the Company, stating that the conditions specified in
Sections 8.2(a) and 8.2(b) have been satisfied. (d) No Material Adverse Effect.
Since the Agreement Date, there shall not have occurred any Material Adverse
Effect; provided, however, that to the extent that any event, circumstance,
development, condition, occurrence, fact, change or effect is disclosed as of
the date hereof herein or in the Company Disclosure Schedule (as of the date
hereof) then such event, circumstance, development, condition, occurrence, fact,
change or effect shall not, individually or in the aggregate with all other
events, circumstances, developments, conditions, occurrences, facts, changes or
effects so disclosed herein or therein, be deemed for purposes of this Section
8.2(d) to be a Material Adverse Effect since the Agreement Date.



--------------------------------------------------------------------------------



 
[agreementandplanofmerger092.jpg]
SMRH:484497247.47 -87- SM01DOCS\1200417.35 (e) Necessary Shareholder Approval.
The Necessary Shareholder Approval shall have been obtained and evidence in the
form of the Written Consent shall have been delivered to Parent. (f) Required
Consents. The consents, approvals, waivers and notices set forth on Schedule
8.2(f) (the “Required Consents”) shall have been obtained or given, as
applicable. (g) Certain Statements and Certificates. Parent shall be reasonably
satisfied with the form and substance of the Consideration Spreadsheet, the
Estimated Closing Transaction Expenses Certificate, the Estimated Closing
Indebtedness Certificate, the Estimated Closing Cash Certificate and the
Estimated Closing Net Working Capital Statement. (h) Closing Deliverables. The
Company shall have delivered or caused to be delivered to Parent all of the
items set forth in Sections 2.12 and 2.13(a). (i) Written Consent. The Written
Consent shall have been duly given and not revoked by shareholders holding not
less than 90% of the number of outstanding shares of Company Capital Stock as of
the Agreement Date (with shares of Series B Preferred Stock counted on an as-
converted basis). (j) Dissenting Shares. Holders of not more than 10% of the
outstanding shares of Company Capital Stock (calculated on a fully diluted,
as-converted basis) shall have dissented or preserved their rights to seek
appraisal of any of their shares of Company Capital Stock. (k) Options. The
Company’s 2003 Stock Option Plan, as amended, shall have been amended to permit
the cash out of Options as contemplated hereby, provided that such amendment
will only apply to holders of Options granted thereunder if such holders shall
have consented to such amendment. For any holder of Options that have not
consented to such amendment, such holder’s Options shall have all expired or
terminated. (l) If Closing has not occurred on or before March 26, 2018, the
Company shall have furnished Parent with the 2017 Audited Financial Statements
(including an unqualified audit opinion of the Company’s independent auditor
with respect to such financial statements). 8.3 Conditions to the Company’s
Obligation to Close. The obligation of the Company to effect the transactions
contemplated by this Agreement shall be subject to the satisfaction or, to the
extent permissible, waiver at or prior to the Closing of all of the following
conditions: (a) Representations and Warranties. The representations and
warranties of Parent made in this Agreement shall, after disregarding all
qualifications or limitations as to “materiality;” “Material Adverse Effect” and
words of similar import set forth therein, be true and correct in all material
respects: (i) as of the date hereof; and (ii) as of the Closing Date, except (in
each case of immediately preceding clause (i) and (ii)), for those
representations and warranties which refer to facts existing at a specific date
(which shall be true and correct in all material respects only as of such date).



--------------------------------------------------------------------------------



 
[agreementandplanofmerger093.jpg]
SMRH:484497247.47 -88- SM01DOCS\1200417.35 (b) Covenants and Agreements. The
covenants and agreements of Parent and Merger Sub to be performed on or before
the Closing Date in accordance with this Agreement shall have been performed in
all material respects. (c) Officer’s Certificate. The Company shall have
received a certificate, dated as of the Closing Date and signed on behalf of
Parent by an authorized officer of Parent, stating that the conditions specified
in Sections 8.3(a) and 8.3(b) have been satisfied. (d) Closing Deliverables.
Parent shall have delivered or caused to be delivered to the Company (or such
other Person as may be specified therein) the items set forth in Section
2.13(b). 8.4 Frustration of Closing Conditions. Neither the Company nor Parent
may rely on the failure of any condition set forth in Sections 8.1, 8.2 or 8.3,
as the case may be, if such failure was caused by such Party’s failure to comply
with any provision of this Agreement. ARTICLE IX TERMINATION 9.1 Termination.
Subject to the terms contained in this Article IX, this Agreement may be
terminated, and the transactions contemplated hereby may be terminated and
abandoned, at any time prior to the Closing as follows: (a) by mutual written
consent of the Company and Parent; (b) by either the Company or Parent, if: (i)
the Closing shall not have occurred on or before the date that is five (5)
months after the Agreement Date (the “Outside Date”); provided, however, that
the right to terminate this Agreement under this Section 9.1(b)(i) shall not be
available to any Party to this Agreement whose breach under this Agreement shall
have proximately caused the failure of the transactions contemplated by this
Agreement to occur on or before such date; and provided further, that either the
Company or Parent may by written notice delivered to the other Party prior to
the Outside Date extend the Outside Date for up to three (3) additional months
if (A) all conditions to Closing set forth in Article VIII are satisfied other
than the condition set forth in Section 8.1(a) and (B) the Parties are still
actively seeking in good faith approval under applicable Antitrust Laws; (ii)
any Order issued, or Law enacted, entered or promulgated, by a Governmental
Entity that permanently restrains, enjoins or prohibits or makes illegal the
consummation of the Merger in a manner that would give rise to the failure of a
condition set forth in Section 8.1(c) or 8.1(e), and such Order becomes
effective, final and nonappealable (except for Orders relating to Antitrust
Laws, which shall be governed by Section 9.1(b)(iii)); or (iii) any Governmental
Entity that must grant a permit, authorization, consent, approval, expiration or
termination required by Section 8.1(a) shall have denied



--------------------------------------------------------------------------------



 
[agreementandplanofmerger094.jpg]
SMRH:484497247.47 -89- SM01DOCS\1200417.35 such grant in a manner that would
give rise to the failure of a condition set forth in Section 8.1(a), and such
denial shall have become final and nonappealable; provided, however, that the
Party seeking to terminate this Agreement pursuant to this Section 9.1(b)(iii)
shall have used reasonable efforts to obtain such permit, authorization,
consent, approval, expiration or termination to the extent required by Section
5.4; (c) by the Company if it is not in material breach of this Agreement and
Parent or Merger Sub shall have breached any of their representations or
warranties contained in this Agreement, or any such representations or
warranties fail to be true and correct, or Parent or Merger Sub shall have
breached or failed to perform any of their covenants or other agreements
contained in this Agreement, and such breaches or failures (i) would give rise
to the failure of a condition set forth in Section 8.3(a) or 8.3(b) and (ii) (A)
cannot be cured prior to the Outside Date or (B) have not been cured prior to
the date that is thirty (30) days from the date that the Company notifies Parent
in writing of any such breach or failure; or (d) by Parent if it is not in
material breach of this Agreement and the Company shall have breached any of its
representations or warranties contained in this Agreement, or any such
representations or warranties fail to be true and correct, or the Company shall
have breached or failed to perform any of its covenants or other agreements
contained in this Agreement, and such breaches or failures (i) would give rise
to the failure of a condition set forth in Section 8.2(a) or 8.2(b) and (ii) (A)
cannot be cured prior to the Outside Date or (B) have not been cured prior to
the date that is thirty (30) days from the date that Parent notifies the Company
in writing of any such breach or failure. 9.2 Notice of Termination. In the
event of termination of this Agreement by the Company pursuant to Section 9.1,
written notice of such termination shall be given by the Company to Parent. In
the event of termination of this Agreement by Parent pursuant to Section 9.1,
written notice of such termination shall be given by Parent to the Company. 9.3
Effect of Termination. In the event of the valid termination of this Agreement
pursuant to Sections 9.1 and 9.2, this Agreement shall terminate and become void
and have no effect, and there shall be no liability on the part of any Party to
this Agreement, except that Section 5.2 (Confidentiality), Section 5.7 (Public
Announcements), this Article IX (Termination) and Article XI (General
Provisions) shall survive any termination of this Agreement; provided, however,
that nothing in this Agreement shall relieve any Party hereto from liability
for: (i) failure to perform the obligations set forth in Section 5.2
(Confidentiality), (ii) any fraud, or (iii) any breach of this Agreement arising
prior to termination of this Agreement. 9.4 Expenses. Except as set forth in
Article II, whether or not the Closing takes place, all legal and other costs
and expenses incurred in connection with this Agreement and the transactions
contemplated by this Agreement shall be paid by the Party incurring such costs
and expenses unless expressly otherwise contemplated in this Agreement.
Notwithstanding anything to the contrary in this Agreement, Parent shall pay,
when due, and be responsible for, the fees and expenses of the Escrow Agent
relating to the Adjustment Escrow Fund, the Indemnification Escrow Fund and the
negotiation and performance of the Escrow Agreement.



--------------------------------------------------------------------------------



 
[agreementandplanofmerger095.jpg]
SMRH:484497247.47 -90- SM01DOCS\1200417.35 ARTICLE X INDEMNIFICATION 10.1
Survival. (a) Subject to Section 10.1(b), the representations and warranties set
forth in this Agreement shall survive until the first anniversary of the Closing
Date; provided, however, that (i) the representations and warranties contained
in Sections 3.1 (Organization and Qualification; Authority), 3.2 (Company
Capital Stock), 3.3 (Subsidiaries), 3.4 (Authority Relative to this Agreement),
and 3.23 (Brokers) (the representations and warranties referenced in this clause
(i) are collectively referred to as the “Company Fundamental Representations”)
shall survive the Closing Date for the applicable statute of limitations, (ii)
the representations and warranties contained in Section 3.16 (Taxes) shall
survive the Closing Date until the expiration of the specific statute of
limitations applicable to the matters covered thereby (the representations and
warranties referenced in this clause (ii) are collectively referred to as the
“Company Specified Representations”), and (iii) the representations and
warranties contained in Sections 4.1 (Organization and Corporate Power), 4.2
(Authority Relative to this Agreement), and 4.8 (Broker’s Fees) (the
representations and warranties referenced in this clause (iii) are collectively
referred to as the “Parent Fundamental Representations”) shall survive the
Closing Date for the applicable statute of limitations. The covenants and
agreements of any Party set forth in this Agreement to the extent contemplating
or requiring performance by such Party prior to the Closing (other than
covenants and agreements contained in Section 2.14) shall survive for a period
of twelve (12) months after the Closing, at which time they shall terminate and
be of no further force and effect. Each covenant and agreement set forth in
Section 2.14, and each covenant or agreement contained in this Agreement
requiring performance at or after the Closing, shall expressly survive Closing
for the applicable statute of limitations, except as otherwise provided herein
(with it being understood that Parent shall also be liable for breach of any
covenant or agreement requiring performance by the Surviving Corporation or any
of its Subsidiaries after the Closing and that nothing herein shall limit or
affect Parent’s or Merger Sub’s or any of their respective Affiliates’ liability
for the failure to pay the Merger Consideration or pay other amounts as required
hereunder). The period from the Closing Date until the date upon which any
representation, warranty, covenant or agreement contained herein or in any
Ancillary Document terminates, if any, is referred to herein as the “Survival
Period” for such representation, warranty, covenant or agreement. (b) No
Indemnitee shall be entitled to make any claim in respect of any representation,
warranty, covenant or agreement after the expiration of its applicable Survival
Period, except that, to the extent that an Indemnitee provides written notice to
the applicable indemnifying Person of a claim prior to the expiration of the
applicable Survival Period for such claim, then such claim shall survive until
it is finally settled or resolved pursuant to this Agreement. 10.2
Indemnification of Parent Indemnified Parties. (a) Subject to the terms,
conditions and limitations provided herein, from and after the Closing, the
Former Holders of Company Capital Stock and Exchanged Options shall indemnify
Parent, Merger Sub, the Surviving Corporation and their respective officers,
directors,



--------------------------------------------------------------------------------



 
[agreementandplanofmerger096.jpg]
SMRH:484497247.47 -91- SM01DOCS\1200417.35 employees, shareholders,
representatives and agents (collectively, the “Parent Indemnified Parties”), for
any Losses incurred by Parent Indemnified Parties arising out of or as a result
of: (i) any breach or inaccuracy of any representation or warranty made by the
Company in Article III; (ii) any breach of any covenant or agreement made by the
Company in this Agreement requiring performance before the Closing or by the
Shareholder Representatives after the Closing; (iii) any Claims by or on behalf
of any Former Holder of Company Capital Stock or Options relating to the
allocation of the Merger Consideration, including any inaccuracy or omission in
the Consideration Spreadsheet; (iv) the exercise or attempted exercise of any
appraisal or dissenters’ rights held by any Former Holders of Company Capital
Stock, or any Claims contesting the termination prior to or at the Closing of
any Option or shareholder right existing prior to the Closing, or any payments
paid with respect to Dissenting Shares; provided, however, that in calculating
Losses arising under this clause with respect to any Dissenting Shares, Losses
shall be net of the amounts that otherwise would have been payable pursuant to
Article II upon the exchange of the Dissenting Share; (v) any Closing
Transaction Expenses not otherwise paid pursuant to this Agreement or included
in the calculation of the Closing Merger Consideration; (vi) any Closing
Indebtedness not otherwise paid pursuant to this Agreement or included in the
calculation of the Closing Merger Consideration; or (vii) the matter set forth
on Section 10.2(a)(vii) of the Company Disclosure Schedule (the “Scheduled
Indemnity Matter”). (b) Notwithstanding anything herein to the contrary: (i) (A)
Parent Indemnified Parties shall not be indemnified under Section 10.2(a)(i) for
Losses described therein unless and until the aggregate amount of such Losses
suffered by Parent Indemnified Parties exceeds, on a cumulative basis since the
Closing Date, an amount equal to $900,000 (the “Deductible”), at which time
Parent Indemnified Parties shall be entitled to recover only such Losses which
exceed the Deductible; (ii) the aggregate Losses recoverable by Parent
Indemnified Parties in excess of the Deductible under Section 10.2(a) shall not
exceed the Indemnification Escrow Fund; (iii) the aggregate Losses recoverable
by Parent Indemnified Parties under this Section 10.2 and Section 7.1(b) shall
not exceed the aggregate amount of the Merger Consideration received (including
(A) the Adjustment Escrow Fund and the Indemnification



--------------------------------------------------------------------------------



 
[agreementandplanofmerger097.jpg]
SMRH:484497247.47 -92- SM01DOCS\1200417.35 Escrow Fund and (B) by way of offset
of Shareholder Obligations or Exchanged Options Exercise Price, but excluding
any portion of the Shareholder Representative Fund); (iv) the aggregate Losses
recoverable by Parent Indemnified Parties under this Section 10.2 and Section
7.1(b) from any particular Former Holder of Company Capital Stock or Exchanged
Options shall not exceed the amount of the Merger Consideration received
(including (A) the Former Holder’s Pro Rata Share of amounts, if any, disbursed
to the Former Holders from the Adjustment Escrow Fund and/or the Indemnification
Escrow Fund and (B) by way of offset of any Shareholder Obligations or Exchanged
Options Exercise Price taken into account with respect to such Former Holder, if
applicable, but excluding any portion of the Shareholder Representative Fund);
(v) Parent Indemnified Parties shall not be entitled to recover any Losses to
the extent included as a current liability or otherwise reserved for in the
Closing Net Working Capital, as finally determined pursuant to Section 2.20
hereof; (vi) Parent Indemnified Parties shall not be indemnified under Section
10.2(a)(vii) for Losses described therein unless and until the aggregate amount
of such Losses suffered by Parent Indemnified Parties therein exceeds, on a
cumulative basis since the Closing Date, an amount equal to $50,000, at which
time Parent Indemnified Parties shall be entitled to recover only such Losses
which exceed such amount; and (vii) the indemnity obligation of the Former
Holders is several and not joint, based on each Former Holder’s Pro Rata Share
and only with respect to their pro rata amount of any Losses; provided, however
that up to the amount of the Indemnification Escrow Fund, liability among the
Former Holders will be joint and several; provided, however, that the
limitations set forth in Sections 10.2(b)(i) and (ii) shall not apply to any
claim of fraud or breach or inaccuracy of any Company Fundamental
Representation, and Losses arising out of or as a result of any claim of fraud
or breach or inaccuracy of any Company Fundamental Representation shall not be
applied against the Deductible. (c) Subject to the terms, conditions and
limitations provided herein, from and after the Closing, each Former Holder of
Company Capital Stock or Exchanged Options shall indemnify the Parent
Indemnified Parties for Losses incurred by Parent Indemnified Parties relating
to, in connection with or as a result of: (i) any breach by such Former Holder
of, or any failure by such Former Holder to perform or comply with, any covenant
or other obligation included in this Agreement; (ii) any fraud in connection
with this Agreement or the transactions contemplated hereby committed by or on
behalf such Former Holder or any of such Former Holder’s representatives; and
(iii) if such Former Holder is a Supporting Equityholder, any breach by such
Former Holder (or any of such Former Holder’s representatives) of, or any
failure by



--------------------------------------------------------------------------------



 
[agreementandplanofmerger098.jpg]
SMRH:484497247.47 -93- SM01DOCS\1200417.35 such Former Holder (or any of such
Former Holder’s representatives) to perform or comply with, any representation,
warranty, covenant or other obligation contained in the Support Agreement;
provided, that the aggregate Losses recoverable by Parent Indemnified Parties
under this sentence shall not exceed the aggregate amount of Merger
Consideration actually paid to such Former Holder under this Agreement
(including (A) the Former Holder’s Pro Rata Share of amounts, if any, disbursed
to the Former Holder from the Adjustment Escrow Fund and/or the Indemnification
Escrow Fund and (B) by way of offset of any Shareholder Obligations or Exchanged
Options Exercise Price taken into account with respect to such Former Holder,
but excluding any portion of the Shareholder Representative Fund). 10.3
Indemnification of Shareholder Indemnified Parties. Subject to the terms,
conditions and limitations provided herein, from and after the Closing, Parent
shall indemnify the Former Holders of Company Capital Stock and Exchanged
Options and, to the extent applicable, their respective officers, directors,
employees, agents, representatives, successors and permitted assigns,
(collectively, the “Shareholder Indemnified Parties”) for any Losses incurred by
Shareholder Indemnified Parties arising out of or as a result of: (a) any breach
or inaccuracy of any representation or warranty made by Parent and Merger Sub in
Article IV; (b) any breach of any covenant or agreement made by Parent or Merger
Sub herein, or any breach of any covenant or agreement made by the Company (or
the Surviving Corporation) herein. Notwithstanding anything herein to the
contrary, (A) Shareholder Indemnified Parties shall not be indemnified under
Section 10.3(a) except to the extent that the aggregate amount of indemnifiable
Losses suffered by Shareholder Indemnified Parties on a cumulative basis since
the Closing Date exceeds an amount equal to the Deductible; (B) the aggregate
Losses recoverable by Shareholder Indemnified Parties under Section 10.3(a)
shall in no event exceed an amount equal to the Indemnification Escrow Amount,
and (C) the aggregate Losses recoverable by Shareholder Indemnified Parties
under this Section 10.3 shall in no event exceed the Merger Consideration;
provided, however, that (I) the limitations set forth in the immediately
foregoing clauses (A), (B) and (C) shall not apply to any claim of fraud or
breach of any Parent Fundamental Representation, (II) indemnification payments
for such claims shall be made from dollar one without regard to the immediately
foregoing clause (A), and (III) Losses for such claims shall not be applied
against the deductible in the immediately foregoing clause (A), or against the
determination of whether the aggregate amount of Losses has exceeded an amount
equal to the Indemnification Escrow Amount. 10.4 Mitigation; Other Limitations
on Liability. (a) Each party entitled to indemnification hereunder shall use
commercially reasonable efforts to mitigate all indemnifiable Losses (including,
without limitation, by seeking recovery under any policy of insurance applicable
thereto) after having actual knowledge that an event has given rise to Losses
that are indemnifiable hereunder. For the avoidance of doubt, any out- of-pocket
costs incurred in connection with such mitigation efforts shall be included as
indemnifiable Losses recoverable hereunder; and provided, further, that such
duty to mitigate shall be deemed not to include any obligations to commence or
threaten to commence any Action against any customer, Governmental Entity,
supplier or other Person with whom any Parent Indemnified Party or Shareholder
Indemnified Party has any, direct or indirect, material ongoing business



--------------------------------------------------------------------------------



 
[agreementandplanofmerger099.jpg]
SMRH:484497247.47 -94- SM01DOCS\1200417.35 relationship (other than with respect
to such Action as may be necessary to effect notice and to protect the
prospective Indemnitee's rights under any applicable policy of insurance;
provided, however, that such prospective Indemnitee shall not be obligated to
initiate litigation or arbitration against any insurer hereunder). (b) Neither
Parent Indemnified Parties nor Shareholder Indemnified Parties shall be entitled
to indemnification for any Loss to the extent that the Loss arose from or was
exacerbated by any action taken directly or indirectly by any Parent Indemnified
Party or Shareholder Indemnified Party, respectively. (c) No Party shall have
any liability for any Loss which would not have arisen but for any alteration or
repeal or enactment of any Law after the Closing Date. 10.5 Defense of Third
Party Claims. (a) If a third party notifies any Parent Indemnified Party or
Shareholder Indemnified Party (an “Indemnitee”) of any matter (a “Third Party
Claim”) which may give rise to a claim for indemnification against such Person
under this Article X, then the Indemnitee shall notify the Shareholder
Representatives (in the case of Parent Indemnified Parties seeking
indemnification) or Parent (in the case of Shareholder Indemnified Parties
seeking indemnification) (each, for purposes of this Article X, an “Indemnity
Administrator”) of the Third Party Claim in writing promptly, and in any event
within thirty (30) days, after receiving written notice of such Third Party
Claim, describing the claim in detail, the amount thereof (if known and
quantifiable) and the basis thereof; provided, that the failure to so notify the
Indemnity Administrator shall not limit the indemnification obligations under
this Agreement except to the extent that the defense of such Third Party Claim
is actually prejudiced by the failure to give such notice. (b) Unless such Third
Party Claim is being controlled by the carrier under the Parent RWI Policy,
subject to the terms set forth in this Section 10.5(b), the applicable Indemnity
Administrator shall be entitled to participate in the defense of such Third
Party Claim at such Indemnity Administrator’s expense and, at its option and so
long as the Indemnity Administrator notifies the Indemnitee in writing that the
indemnifying Party has agreed to indemnify the Indemnitee (subject to the
Deductible, if applicable, and any other limitations) for any and all Losses
arising out of or resulting from such Third Party Claim, the Indemnity
Administrator shall be entitled to assume, and thereafter conduct, the defense
of such Third Party Claim with counsel of its choice that is reasonably
acceptable to the Indemnitee; provided, that such Indemnity Administrator shall
not be entitled to assume or control the defense of any Third Party Claim if (i)
the Third Party Claim relates to or arises in connection with any matter
involving possible criminal conduct, (ii) the Third Party Claim seeks an
injunction or equitable relief against any Indemnitee, (iii) the Third Party
Claim has or would reasonably be expected to result in Losses in excess of the
amounts then available pursuant to the indemnification limitations set forth in
Section 10.2 or 10.3, as applicable, provided that amounts available from Former
Holders shall not be deemed available for purposes of Section 10.2, or (iv) the
Indemnity Administrator has failed or is failing to defend in good faith the
Third Party Claim. If the Indemnity Administrator assumes the defense of a Third
Party Claim, the Indemnitee shall be entitled to participate in the defense of
such claim and to employ counsel of its choice for such purpose at its own
expense. If the Indemnity Administrator assumes the defense of



--------------------------------------------------------------------------------



 
[agreementandplanofmerger100.jpg]
SMRH:484497247.47 -95- SM01DOCS\1200417.35 any Third Party Claim, then the
Indemnitee shall reasonably cooperate with the Indemnity Administrator in such
defense and make available to the Indemnity Administrator, at the Indemnitee’s
expense, all witnesses, pertinent records, materials and information in the
Indemnitee’s possession or under the Indemnitee’s control relating thereto as is
reasonably required in good faith by the Indemnity Administrator. No Indemnity
Administrator shall, without the prior written consent of the Indemnitee (not to
be unreasonably withheld, conditioned or delayed), consent to the entry of any
judgment, enter into any settlement or compromise or otherwise acknowledge or
admit the validity of any claim or liability if such entry of judgment,
settlement, compromise, acknowledgement or admission (i) does not include as an
unconditional term thereof the giving by each claimant or plaintiff to the
Indemnitee of a release from all liability in respect of such claim, (ii) would
result in the imposition of any injunction or other equitable remedy against the
Indemnitee, (iii) would be deemed an admission of any material violation of Law
by the Indemnitee or (iv) if the Shareholder Representatives are the Indemnity
Administrator, would not be paid in full from the Indemnification Escrow Fund,
from Parent’s insurance, including under the Parent RWI Policy, or by the Former
Holders. (c) If the Indemnity Administrator does not assume control of the
defense of such claim within thirty (30) days following the Indemnity
Administrator’s receipt of notice of such claim in accordance with the foregoing
provisions, then the Indemnitee shall have the right to defend such claim in
such manner as it may deem appropriate at the Indemnitee’s own cost and expense,
but subject to any rights to indemnification hereunder. Any and all reasonable
costs and expenses of Indemnitee incurred in defending such claim shall be
subject to indemnification by the indemnifying Party hereunder, it being
understood that the Indemnity Administrator is not waiving any right to contest
such costs and expenses or the obligation to indemnify with respect to any such
claim. (d) Each of the Indemnitee and Indemnity Administrator will, at their own
expense, reasonably cooperate and assist the other and their counsel in the
review, investigation and defense of any such claim, shall make reasonably
available its personnel, and shall reasonably provide such testimony and access
to their books and records in connection therewith during normal business hours
and in a manner that does not unreasonably disrupt the normal business
operations of such Person. 10.6 Direct Losses. If, after the Closing, an
Indemnitee incurs a Loss for which the Indemnitee is entitled to
indemnification, other than as a result of a Third Party Claim, such Indemnitee
shall provide written notice of such direct Losses to the Indemnity
Administrator within the applicable time limits set forth in Section 10.5. The
notice shall (i) describe the claim or matter in reasonable detail, including
the amount of such Losses (estimated if appropriate) that have been or may be
sustained by such Indemnitee and the method of computation thereof, and (ii)
contain a reference to the provisions of this Agreement in respect of which such
right of indemnification is claimed or arises; provided, however, that the
failure to timely give such notice, or to include the information and materials
specified to be included in such notice, shall not affect the rights of an
Indemnitee hereunder, except to the extent that such failure has an actual
prejudicial effect on the amount of the Losses, on the defenses or other rights
available with respect to such claim or on the ability to mitigate such claim.
If the Indemnity Administrator does not agree to the amount of Losses claimed by
such Indemnitee and the parties are not able to resolve such matter, then such
Indemnitee shall be entitled to submit such indemnification claim to any court
or authority of



--------------------------------------------------------------------------------



 
[agreementandplanofmerger101.jpg]
SMRH:484497247.47 -96- SM01DOCS\1200417.35 competent jurisdiction described in
Section 11.2 for determination of the amount of Losses, subject to the
limitations set forth in this Agreement. 10.7 Determination of Loss Amount. The
amount of any Loss subject to indemnification under Section 10.2 and Section
10.3 shall be calculated net of (i) any insurance proceeds (including under the
Parent RWI Policy) actually received or paid on behalf of the prospective
Indemnitee covering any of the Loss that is the subject to the claim for
indemnity (in each case, net of any costs and expenses incurred in connection
with the investigation or collection of such amounts by or on behalf of such
Indemnitee and net of any experience based premium adjustments) actually and
directly caused by Losses paid under such policies of insurance for claims based
upon facts and circumstances otherwise giving rise to indemnifiable Losses
hereunder, (ii) any net amounts recovered from other collateral sources (such as
contractual indemnities of any Person which are contained outside of this
Agreement) (in each case, net of any costs and expenses incurred in connection
with the investigation or collection of such amounts by or on behalf of such
Indemnitee); and (iii) any Tax benefits actually realized (calculated on a “with
and without” basis) by the party being indemnified on account of such Loss, but
only to the extent such Tax benefit is realized in the year that such Loss was
incurred. In the event any Losses are recoverable under insurance policies or
other collateral sources, Parent Indemnified Parties shall use commercially
reasonable efforts and proceed in good faith to pursue recovery of such Losses
under such insurance policies or other collateral sources. In the event that an
insurance or other recovery is received by any Indemnitee or a Tax benefit is
realized by an Indemnitee in the year the Loss is incurred, in each case with
respect to a Loss for which any such Person has been indemnified hereunder, then
a refund equal to the amount of the insurance or other recovery or Tax benefit
shall be made promptly to the Indemnity Administrator that made or directed such
indemnification payments to such Indemnitee; provided, that the Indemnitee shall
not be obligated to pay over any such amount or benefit in excess of the amount
actually received from the indemnifying Party with respect to such claim. 10.8
Exclusive Remedy; Indemnification Escrow Fund. (a) Except for the right of a
party hereto to pursue specific performance pursuant to Section 11.9 (and
without limitation of any such right) and except for the provisions of Article
VII, the Parties acknowledge and agree that, after the Closing, the
indemnification provisions in this Article X shall be the sole and exclusive
remedy of the Parties hereto, the Surviving Corporation and their respective
Affiliates against each other with respect to any claim related to or arising
from this Agreement, the negotiation and execution of this Agreement, the
performance by the Parties of their respective obligations hereunder, the
transactions contemplated hereby or any other matter relating to any of the
Company and its Subsidiaries prior to the Closing, the operation of their
respective businesses prior to the Closing, or any other transaction or state of
facts involving the Company and its Subsidiaries prior to the Closing.
Notwithstanding anything to the contrary herein, this Article X shall not limit
any remedies or claims under the Ancillary Documents. (b) Once a claim for
indemnification by a Parent Indemnified Party brought in accordance with the
terms and subject to the conditions of this Article X or Section 7.1(b) has been
finally adjudicated on the merits to be payable to a Parent Indemnified Party,
or otherwise settled and resolved among such Parent Indemnified Party and the
Shareholder Representatives in writing,



--------------------------------------------------------------------------------



 
[agreementandplanofmerger102.jpg]
SMRH:484497247.47 -97- SM01DOCS\1200417.35 such Parent Indemnified Party shall
have the right to obtain recovery in satisfaction of any amounts owed to it
hereunder as follows: (i) with respect to claims pursuant to Section 10.2(a)(i),
(A) first, from the Indemnification Escrow Fund, pursuant to the terms of the
Escrow Agreement, (B) second, to the extent that the Parent RWI Policy covers
the loss, the carrier has not denied coverage, and the coverage limit of the
Parent RWI Policy has not been reached, then from the proceeds of insurance
pursuant to the terms of the Parent RWI Policy, and (C) thereafter, to the
extent that (x) the Parent RWI Policy does not cover the Loss, the carrier has
denied coverage or the coverage limit of the Parent RWI Policy has been reached
and (y) the Loss arises from fraud or a breach or inaccuracy of a Company
Fundamental Representation, Parent may seek the unreimbursed amount of such Loss
from the Former Holders of Company Capital Stock or Exchanged Options solely to
the extent of their respective Pro Rata Shares thereof, subject to the
applicable limitations and exclusions, if any, set forth herein, provided, for
purposes of clarity, for that portion of Loss pursuant to claims under Section
10.2(a)(i) that do not satisfy the conditions of both immediately preceding
clauses (x) and (y), the sole recourse of Parent Indemnified Parties for
indemnification under Section 10.2(a)(i) shall be from the Indemnification
Escrow Fund; (ii) with respect to claims pursuant to Section 7.1(b), (A) first,
from the Indemnification Escrow Fund, pursuant to the terms of the Escrow
Agreement, (B) second, but only up to the amount of the then-applicable
retention under the Parent RWI Policy, from the Former Holders of Company
Capital Stock or Exchanged Options solely to the extent of their respective Pro
Rata Shares thereof and subject to other applicable limitations and exclusions,
if any, set forth herein, (C) third, to the extent that the Parent RWI Policy
covers the loss, the carrier has not denied coverage, and the coverage limit of
the Parent RWI Policy has not been reached, then from the proceeds of insurance
pursuant to the terms of the Parent RWI Policy, and (D) thereafter, Parent may
seek the unreimbursed amount of such Loss from the Former Holders of Company
Capital Stock or Exchanged Options solely to the extent of their respective Pro
Rata Shares thereof, subject to the applicable limitations and exclusions, if
any, set forth herein; (iii) with respect to claims pursuant to Sections
10.2(a)(ii)-(vii), (A) first, from the Indemnification Escrow Fund, pursuant to
the terms of the Escrow Agreement, and (B) thereafter, Parent may seek the
unreimbursed amount of such Loss from the Former Holders of Company Capital
Stock or Exchanged Options solely to the extent of their respective Pro Rata
Shares thereof, subject to the applicable limitations and exclusions, if any,
set forth herein; and (iv) with respect to claims pursuant to Section 10.2(c),
from the applicable Former Holders, subject to the applicable limitations and
exclusions, if any, set forth herein. (c) On the date that is twelve (12) months
following the Closing, to the extent any amounts remain in the Indemnification
Escrow Fund, any such amounts remaining in the Indemnification Escrow Fund that
are not subject to notice of a claim from any Parent Indemnified Party which was
timely delivered prior to such date shall be released (i) to the Paying Agent,
for



--------------------------------------------------------------------------------



 
[agreementandplanofmerger103.jpg]
SMRH:484497247.47 -98- SM01DOCS\1200417.35 distribution to the Former Holders of
Company Capital Stock in accordance with their respective Pro Rata Shares, the
aggregate of each such holder’s Pro Rata Share of any amounts remaining in the
Indemnification Escrow Fund, and (ii) to the Surviving Corporation, for
distribution to Former Holders of Exchanged Options (subject to Section 2.18),
the aggregate of each such holder’s respective Pro Rata Share of any amounts
remaining in the Indemnification Escrow Fund. To the extent any amounts
remaining are subject to notice of a claim from any Parent Indemnified Party
which was timely delivered prior to the release date, any amounts remaining in
the Indemnification Escrow Fund upon resolution of such claim, if any, shall be
released within two (2) Business Days of the resolution of such claim in
accordance with the provisions of this Section 10.8(c). 10.9 Characterization of
Indemnification Payments. All payments made (or deemed to be made, in accordance
with this Agreement) by any indemnifying Party to an Indemnitee shall be
treated, to the fullest extent possible under Law, as adjustments to the Merger
Consideration for Tax purposes. 10.10 Additional Matters. (a) For purposes of
determining whether a breach of a representation or warranty described in
Section 10.2(a) has occurred, and for purposes of calculating the amount of any
Losses relating to or arising out of any such breach, the representations and
warranties of the Company or any Former Holder contained in this Agreement and
in any Ancillary Document to which the Company or any Former Holder is a
signatory shall be deemed to have been made without any qualifications as to
materiality, Material Adverse Effect or similar qualifications and, accordingly,
all references herein and therein to “material,” “Material Adverse Effect,” “in
all material respects” and similar qualifications as to materiality shall be
deemed to be deleted therefrom; provided, however that the materiality
qualifiers in Sections 3.6(b)(ii) and 3.7(a)(ii) shall not be deemed deleted
therefrom. (b) For the avoidance of doubt, with respect to any claim for
indemnification in which the Indemnitee is a beneficiary under the Parent RWI
Policy seeking recovery under the Parent RWI Policy, such Indemnitee may make
such claim under the Parent RWI Policy and the Parties will cooperate with the
insurers under the Parent RWI Policy and shall permit such insurers to
effectively associate with the defense of such claims. ARTICLE XI GENERAL
PROVISIONS 11.1 Interpretation; Absence of Presumption. (a) It is understood and
agreed that the specification of any dollar amount in the representations and
warranties contained in this Agreement or the inclusion of any specific item in
the Company Disclosure Schedule or the Parent Disclosure Schedule is not
intended to imply that such amounts or higher or lower amounts, or the items so
included or other items, are or are not material, and no Party shall use the
fact of the setting of such amounts or the fact of the inclusion of any such
item in the Company Disclosure Schedule or Parent Disclosure Schedule in any
dispute or controversy between the Parties as to whether any obligation, item or
matter not described in this



--------------------------------------------------------------------------------



 
[agreementandplanofmerger104.jpg]
SMRH:484497247.47 -99- SM01DOCS\1200417.35 Agreement or included in the Company
Disclosure Schedule or the Parent Disclosure Schedule is or is not material for
purposes of this Agreement. (b) For the purposes of this Agreement, unless a
clear contrary indication appears: (i) words in the singular shall be held to
include the plural and vice versa, and words of one gender shall be held to
include the other gender as the context requires; (ii) references to the terms
Article, Section, paragraph, Exhibit and Schedule are references to the
Articles, Sections, paragraphs, Exhibits and Schedules to this Agreement; (iii)
the terms “hereof,” “herein,” “hereby,” “hereunder,” “herewith,” “hereto” and
derivative or similar words refer to this entire Agreement, including the
Schedules and Exhibits hereto; (iv) references to “$” means U.S. dollars; (v)
the word “including” and words of similar import when used in this Agreement
mean “including without limitation,” unless otherwise specified; (vi) the word
“or” shall not be exclusive; (vii) references to “written” or “in writing”
include in electronic form; (viii) provisions shall apply, when appropriate, to
successive events and transactions; (ix) a reference to any Person includes such
Person’s successors and permitted assigns; (x) reference to a Person in a
particular capacity excludes such Person in any other capacity; (xi) any
reference to “days” means calendar days unless Business Days is expressly
specified; (xii) when calculating the period of time before which, within which
or following which any act is to be done or step taken pursuant to this
Agreement, the date that is the reference date in calculating such period shall
be excluded and if the last day of such period is not a Business Day, then the
period shall end at the close of business on the next succeeding Business Day;
(xiii) the measure of a period of one (1) month or year shall be the date of the
following month or year corresponding to the starting date; provided, that if no
corresponding date exists, then the end date of such period being measured shall
be the next actual date of the following month or year (for example, one (1)
month following February 18 is March 18 and one (1) month following March 31 is
May 1); (xiv) references to a “security” shall have the meaning ascribed to such
term in the Securities Act; (xv) references to the termination of a Contract,
Benefit Plan or Order includes its expiration; (xvi) reference to any agreement,
document or instrument (including this Agreement and any Ancillary Document)
means such agreement, document or instrument as amended or modified and in
effect from time to time in accordance with the terms thereof (and, if
applicable, hereof); and (xvii) references to documents, instruments or
agreements (including this Agreement) shall be deemed to refer as well to all
addenda, exhibits, schedules, restatement, supplements or amendments thereto.
(c) If the Closing shall occur, notwithstanding anything in this Agreement to
the contrary, any payment obligation of Parent hereunder shall be a joint and
several obligation of Parent, the Surviving Corporation and its Subsidiaries.
(d) Each of the Parties has participated in the negotiation and drafting of this
Agreement and if an ambiguity or question of interpretation should arise, this
Agreement shall be construed as if drafted jointly by the Parties hereto and no
presumption or burden of proof shall arise favoring or burdening any Party by
virtue of the authorship of any of the provisions in this Agreement. (e) The
Section and Article headings contained in this Agreement are inserted for
convenience of reference only and will not affect the meaning or interpretation
of this Agreement.



--------------------------------------------------------------------------------



 
[agreementandplanofmerger105.jpg]
SMRH:484497247.47 -100- SM01DOCS\1200417.35 11.2 Governing Law; Jurisdiction and
Forum. (a) This Agreement and any claim, controversy or dispute arising under,
in connection with or related to this Agreement, including claims of fraud, the
relationship of the Parties or the interpretation and enforcement of the rights
and duties of the Parties, shall be governed by and construed in accordance with
the Laws of the State of California applicable to contracts executed and to be
performed wholly within such State and without reference to any choice or
conflict of law principles (whether of the State of California or any other
jurisdiction) that would result in the application of the Laws of a different
jurisdiction. (b) Each Party hereby irrevocably submits to the exclusive
jurisdiction of the courts of the State of California located in Los Angeles
County and the federal court in the Central District of California (the
“California Courts”), for any dispute arising out of or relating to this
Agreement or the breach, termination or validity thereof. Each Party hereby
irrevocably and unconditionally waives, to the fullest extent permitted by Law,
any objection that it may now or hereafter have to the laying of the venue of
any such proceedings brought in such court. Each of the Parties irrevocably and
unconditionally waives and agrees not to plead or argue in any such court (i)
that it is not personally subject to the jurisdiction of the California Courts
for any reason other than the failure to serve process in accordance with
applicable Law, (ii) that it or its property is exempt or immune from
jurisdiction of the California Courts or from any legal process commenced in the
California Courts (including but not limited to service of notice, attachment
prior to judgment, attachment in aid of execution of judgment, execution of
judgment or otherwise), and (iii) to the fullest extent permitted by applicable
Law that (A) the suit, action, or proceeding in the California Courts is brought
in an inconvenient forum, (B) the venue of such suit, action, or proceeding is
improper and (C) this Agreement, or the subject matter hereof, may not be
enforced in or by the California Courts. 11.3 Entire Agreement. This Agreement,
the Confidentiality Agreement and the Ancillary Documents, together with the
Exhibits and Schedules hereto and thereto, constitute the entire agreement and
understanding among the Parties with respect to the subject matter hereof and
thereof and supersede any prior discussion, correspondence, negotiation,
proposed term sheet, agreement, understanding or arrangement and there are no
agreements, understandings, representations or warranties between the Parties
other than those set forth or referred to in this Agreement or the Ancillary
Documents. None of the Parties shall be liable or bound to any other Party in
any manner by any representations, warranties or covenants relating to such
subject matter except as specifically set forth in this Agreement or the
Ancillary Documents or in the Exhibits and Schedules hereto and thereto. For the
avoidance of doubt, nothing in this Section 11.3 shall limit or prevent any
claim for, based on or alleging fraud. 11.4 No Third-Party Beneficiaries. Except
as provided in Sections 5.8, Section 5.10 and this Section 11.4, this Agreement
is not intended to give any Person (other than the Parties hereto, the Parent
Indemnified Parties, the Shareholder Indemnified Parties, and their respective
legal representatives, successor and permitted assigns) any legal or equitable
right, remedy or claim under or in respect of this Agreement or any covenants,
conditions or provisions contained herein, as a third party beneficiary or
otherwise; provided, however, that from and after the Closing, Former Holders of
Company Capital Stock and Exchanged Options shall be third party beneficiaries
of the



--------------------------------------------------------------------------------



 
[agreementandplanofmerger106.jpg]
SMRH:484497247.47 -101- SM01DOCS\1200417.35 provisions of Article II, with the
right to pursue claims for damages and other relief (including specific
performance or other equitable relief) against Parent and the Surviving
Corporation for any breach by such Parties of the applicable provisions of
Article II (including the failure to make any of the payments required to be
made (including by instruction to the Escrow Agent) by Parent, the Merger Sub,
or the Surviving Corporation as provided for in Article II). 11.5 Notices. All
notices and other communications to be given to any Party hereunder shall be
sufficiently given for all purposes hereunder if in writing and (i) upon
delivery if delivered by hand, (ii) one (1) Business Day after being sent by
FedEx or a similar overnight courier service for delivery the next Business Day,
(iii) three (3) Business Days after being mailed by first class certified mail,
return receipt requested, with appropriate postage prepaid, or (iv) when sent in
the form of e-mail, when confirmation of receipt is received. All notices and
other communications shall be directed to the address, e-mail address set forth
below (or to such other address or e-mail address as such Party shall designate
by notice given in accordance with this Section 11.5); provided, however, that
notices delivered to the Shareholder Representatives must be delivered solely by
e- mail (unless such confirmation of receipt is not provided within 24 hours or
such methods of delivery has otherwise failed): (a) If to the Company (prior to
the Effective Time): Ceres Systems 47200 Bayside Parkway Fremont CA 94538
Attention: William E. Kehret E-mail: bill@themis.com with a copy (which shall
not constitute notice) to: Bryan Cave LLP 120 Broadway, Suite 300 Santa Monica,
California 90401 Attention: Katherine F. Ashton Email: kfashton@bryancave.com
(b) If to Parent, Merger Sub or the Surviving Corporation: Mercury Systems 50
Minuteman Road Andover, MA 01810 Attention: Christopher C. Cambria E-mail:
Christopher.Cambria@MRCY.com with a copy (which shall not constitute notice) to:
Sheppard, Mullin, Richter & Hampton LLP 333 South Hope St., 43rd Floor Los
Angeles California 90071



--------------------------------------------------------------------------------



 
[agreementandplanofmerger107.jpg]
SMRH:484497247.47 -102- SM01DOCS\1200417.35 Attention: Will Chuchawat Email:
wchuchawat@sheppardmullin.com (c) If to the Shareholder Representatives, to the
addresses for the Shareholder Representatives set forth on Schedule 11.5 hereto:
with a copy (which shall not constitute notice) to: Bryan Cave LLP 120 Broadway,
Suite 300 Santa Monica, California 90401 Attention: Katherine F. Ashton Email:
kfashton@bryancave.com 11.6 Successors and Assigns. No Party to this Agreement
may directly or indirectly assign any or all of its rights or delegate any or
all of its obligations under this Agreement without the express prior written
consent of each other Party to this Agreement. This Agreement shall be binding
upon and inure to the benefit of the Parties to this Agreement and their
respective successors and permitted assigns. Any attempted assignment in
violation of this Section 0 shall be void. 11.7 Amendments and Waivers. This
Agreement may not be modified or amended except by an instrument or instruments
in writing signed by each Party hereto. At any time prior to the Closing, either
the Company or Parent may (i) extend the time for performance of any of the
obligations or other acts of Parent or the Company, respectively, (ii) waive any
inaccuracies in the representations and warranties of the other Party contained
in this Agreement or in any document delivered pursuant to this Agreement or
(iii) waive compliance by the other Party with any of the agreements or
conditions contained in this Agreement. Any such extension or waiver shall be
valid only if set forth in an instrument in writing signed by the Party granting
such extension or waiver. 11.8 Severability. If any term, provision, covenant or
restriction of this Agreement is held by a court of competent jurisdiction or
other authority to be invalid, void or unenforceable, the remainder of the
terms, provisions, covenants and restrictions of this Agreement (or portions
thereof) shall remain in full force and effect and shall in no way be affected,
impaired or invalidated so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner materially
adverse to any Party hereto. If any provision of this Agreement (or any portion
thereof) shall be held to be so broad as to be invalid, broad or unenforceable,
such provision shall be interpreted to be only so broad as is enforceable. Upon
a determination that any term, provision, covenant or restriction of this
Agreement is invalid, void or unenforceable, the Parties shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
Parties as closely as possible in order that the transactions contemplated
hereby be consummated as originally contemplated to the fullest extent possible.
11.9 Specific Performance. The Parties hereto agree that irreparable damage, for
which monetary damages (even if available) would not be an adequate remedy,
would occur in the event that the Parties hereto do not perform any provision of
this Agreement in accordance with its specified terms or otherwise breach such
provisions. Accordingly, the Parties acknowledge and



--------------------------------------------------------------------------------



 
[agreementandplanofmerger108.jpg]
SMRH:484497247.47 -103- SM01DOCS\1200417.35 agree that, to prevent breaches or
threatened breaches by the Parties of any of their respective covenants or
obligations set forth in this Agreement and to enforce specifically the terms
and provisions of this Agreement, the Parties shall be entitled to an
injunction, specific performance and other equitable relief to prevent breaches
of this Agreement and to enforce specifically the terms and provisions hereof,
in addition to any other remedy to which they are entitled at law or in equity.
Each of the Parties agrees that it will not oppose the granting of an
injunction, specific performance and other equitable relief on the basis that
any other Party has an adequate remedy at law or that any award of specific
performance is not an appropriate remedy for any reason at law or in equity. Any
Party seeking an injunction or injunctions to prevent breaches of this Agreement
and to enforce specifically the terms and provisions of this Agreement shall not
(to the extent permitted by applicable Law) be required to provide any bond or
other security in connection with such order or injunction. The foregoing is in
addition to any other remedy to which any Party is entitled at law, in equity or
otherwise. The Purchase Price is consideration for the Company Capital Stock,
the Exchanged Options and the terms and conditions set forth herein. The Parties
further agree that nothing set forth in this Section 11.9 shall require any
party hereto to institute any Action for (or limit any Party’s right to
institute any Action for) specific performance under this Section 11.9 prior to
or as a condition to exercising any termination right under Article IX (and
pursuing damages after such termination). If any Party brings any Action to
enforce specifically the performance of the terms and provisions hereof by any
other Party, the Outside Date shall automatically be extended by (i) the amount
of time during which such Action is pending, plus twenty (20) Business Days or
(ii) such other time period established by the court presiding over such Action.
The Parties hereto agree that, notwithstanding anything herein to the contrary,
the Company shall be entitled to specific performance (or any other equitable
relief) to cause Parent to consummate the transactions contemplated hereby and
to effect the Closing on the terms and subject to the conditions in this
Agreement. 11.10 No Admission. Nothing herein (including in the Company
Disclosure Schedule or the Parent Disclosure Schedule) shall be deemed an
admission by the Company or any of its Affiliates, in any Action or proceeding
involving a third party, that such third party is or is not in breach or
violation of, or in default in, the performance or observance of any term or
provision of any contract. 11.11 Counterparts. This Agreement may be executed in
two or more counterparts, each of which when executed shall be deemed to be an
original but all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Agreement by electronic mail in portable document format (.pdf) or by facsimile
shall be as effective as delivery of a manually executed counterpart of this
Agreement. 11.12 Shareholder Representatives. (a) The Support Agreement, the
Written Consent, each Letter of Transmittal and each Option Termination
Agreement shall provide that the Shareholder Representatives shall be the
exclusive agents and attorneys-in-fact for each Former Holder of Company Capital
Stock and Exchanged Options, with full powers and authority (including full
power of substitution) to act on behalf of such holder regarding any matter
relating to or arising under this Agreement, the Escrow Agreement, the Support
Agreement each Letter of Transmittal and each Option Termination



--------------------------------------------------------------------------------



 
[agreementandplanofmerger109.jpg]
SMRH:484497247.47 -104- SM01DOCS\1200417.35 Agreement, including for the
purposes of: (i) paying or accepting any funds due to or from Parent, Merger
Sub, the Surviving Corporation or the Escrow Agent; (ii) making all
determinations and taking all actions in connection with any action or payments
contemplated by Section 2.20; (iii) executing and delivering all agreements
(including the Ancillary Documents), certificates, receipts, consents,
elections, instructions and other documents (including any amendments thereto or
waivers thereof) required or contemplated by, or deemed necessary or advisable
by, the Shareholder Representatives in the Shareholder Representatives’ sole
discretion in connection with this Agreement, the Escrow Agreement, the Support
Agreement, each Letter of Transmittal and each Option Termination Agreement, and
the transactions contemplated hereby or thereby and (iv) taking (or refraining
from taking) all other acts required or contemplated by, or deemed necessary or
advisable by, the Shareholder Representatives in the Shareholder
Representatives’ sole discretion in connection with, this Agreement, the Escrow
Agreement, the Support Agreement, each Letter of Transmittal and each Option
Termination Agreement or the transactions contemplated hereby or thereby.
Notwithstanding the foregoing, the Shareholder Representatives shall have no
obligation to act on behalf of the Former Holders of Company Capital Stock and
Exchanged Options, except as expressly provided herein or in the Escrow
Agreement or the Support Agreement. As the representatives of the Former Holders
of Company Capital Stock and Exchanged Options under this Agreement, the Escrow
Agreement, the Support Agreement, each Letter of Transmittal and each Option
Termination Agreement, the Shareholder Representatives shall act as the agent
for such holders, shall have authority to bind such holders and such holders’
successors and assigns as if expressly confirmed and ratified in writing by such
holders, in accordance with this Agreement, the Escrow Agreement, the Support
Agreement, each Letter of Transmittal and each Option Termination Agreement and
all defenses which may be available to any such holders to contest, negate or
disaffirm any action of the Shareholder Representatives taken in good faith
under this Agreement or the Escrow Agreement, are hereby waived. Parent, Merger
Sub and the Escrow Agent may rely on such appointment and authority until the
receipt of notice of the appointment of a successor to either Shareholder
Representative upon two (2) Business Days’ prior written notice to Parent and
the Escrow Agent. Parent and the Escrow Agent may conclusively rely upon,
without independent verification or investigation, all decisions made by the
Shareholder Representatives, or either of them, in connection with this
Agreement, the Escrow Agreement, the Support Agreement, each Letter of
Transmittal and each Option Termination Agreement as applicable, in writing and
signed by the Shareholder Representatives. Either or both of the Shareholder
Representatives may resign at any time. (b) If either Shareholder Representative
is at any time is unable or unwilling, due to incapacity or otherwise, to serve
as a Shareholder Representative or resigns as a Shareholder Representative, then
Former Holders of Company Capital Stock having at least a majority of the
aggregate Pro Rata Shares shall designate a successor Shareholder
Representative; provided, that if such Former Holders fail to promptly (and in
any event within ten (10) days) designate a successor who accepts such
appointment as provided herein, then Parent shall be entitled to appoint the
Former Holder of Company Capital Stock having the largest Pro Rata Share
(excluding any such Former Holder whom Parent has attempted to appoint but who
has not promptly, and in any event within five (5) Business Days of notice from
Parent, accepted such appointment) as a successor Shareholder Representative
upon ten (10) days’ notice to the Former Holders of Company Capital Stock (which
notice need not specify the Former Holder to be so appointed); and, provided,
further, that neither Shareholder Representative may resign prior to the
appointment of his, her or its successor and such



--------------------------------------------------------------------------------



 
[agreementandplanofmerger110.jpg]
SMRH:484497247.47 -105- SM01DOCS\1200417.35 successor’s compliance with any
documentation requirements under the Escrow Agreement. Each successor
Shareholder Representative, if accepting to serve, shall (i) sign an
acknowledgment in writing agreeing to perform and be bound by all of the
provisions of this Agreement, the Support Agreement and the Escrow Agreement
applicable to the Shareholder Representatives, (ii) comply with any “know your
customer” disclosure requirements under the Escrow Agreement and (iii) promptly
notify all Former Holders of Company Capital Stock and Exchanged Options of the
date of succession and his, her or its full address, including email, for
notices. Each successor Shareholder Representative shall have all of the power,
authority, rights and privileges conferred by this Agreement, the Support
Agreement and the Escrow Agreement upon the original Shareholder
Representatives. (c) The Shareholder Representatives shall be entitled to: (i)
rely upon the Consideration Spreadsheet, (ii) rely upon any signature believed
by the Shareholder Representatives to be genuine and (iii) reasonably assume
that a signatory has proper authorization to sign on behalf of the applicable
holder of Company Capital Stock or Exchanged Options or other party. The
Shareholder Representatives shall have no liability to Parent or the Escrow
Agent for any default under this Agreement, the Escrow Agreement, or the Support
Agreement, as applicable, by the Company. Except for fraud, gross negligence, or
willful misconduct on his, her or its part, neither Shareholder Representative
shall have any liability to the Company or any holder of Company Capital Stock
or Exchanged Options under this Agreement, the Escrow Agreement, and the Support
Agreement for any action or omission by such Shareholder Representative or the
Shareholder Representatives on behalf of such holders. The powers, immunities
and rights to indemnification granted to the Shareholder Representatives
hereunder: (A) are coupled with an interest and shall be irrevocable and survive
the death, incompetence, bankruptcy or liquidation of any holder of Company
Capital Stock or Exchanged Options and shall be binding on any successor
thereto, and (B) shall survive the delivery of an assignment by any such holder
of the whole or any fraction of his, her or its interest in the Indemnification
Escrow Fund or the Shareholder Representative Fund. (d) The Shareholder
Representatives shall have no liability to Parent or the Escrow Agent for any
default under this Agreement, the Escrow Agreement, or the Support Agreement as
applicable, by the Company. Except for fraud, gross negligence or willful
misconduct, the Shareholder Representatives shall not have any liability to the
Company or any holder of Company Capital Stock or Exchanged Options under this
Agreement, the Escrow Agreement, or the Support Agreement for any action or
omission by the Shareholder Representatives on behalf of such holders. The
holders of Company Capital Stock and Exchanged Options shall, severally and not
jointly, based on their Pro Rata Shares, indemnify, defend and hold harmless the
Shareholder Representatives from and against any and all losses, claims,
damages, liabilities, fees, costs, expenses (including reasonable fees,
disbursements and costs of counsel and other skilled professionals and in
connection with seeking recovery from insurers), judgments, fines or amounts
paid in settlement (collectively, the “Shareholder Representative Expenses”)
incurred without fraud, gross negligence or willful misconduct on the part of
the Shareholder Representatives and arising out of or in connection with the
acceptance or administration of the Shareholder Representatives’ duties
hereunder and under the Escrow Agreement. (e) The Shareholder Representative
Fund shall be the first source of recovery or reimbursement for Shareholder
Representative Expenses incurred by the Shareholder



--------------------------------------------------------------------------------



 
[agreementandplanofmerger111.jpg]
SMRH:484497247.47 -106- SM01DOCS\1200417.35 Representatives in the performance
of their obligations in connection with this Agreement and the Escrow Agreement.
Any Shareholder Representative Expenses in excess of the Shareholder
Representative Expense Amount shall be recovered directly from the holders of
Company Capital Stock and Exchanged Options on a several (and not joint) basis
in accordance with such holders’ respective Pro Rata Shares of any such excess
Shareholder Representative Expenses. The holders of Company Capital Stock and
Exchanged Options acknowledge that the Shareholder Representatives shall not be
required to expend or risk their own funds or otherwise incur any financial
liability in the exercise or performance of any of their powers, rights, duties
or privileges or pursuant to this Agreement, the Escrow Agreement, the Support
Agreement or the transactions contemplated hereby or thereby, except for
liability due to the Shareholder Representatives’ fraud or willful misconduct.
Furthermore, the Shareholder Representatives shall not be required to take any
action unless the Shareholder Representatives has been provided with funds,
security or indemnities which, in the Shareholder Representatives’
determination, are sufficient to protect the Shareholder Representatives against
the Shareholder Representative Expenses which may be incurred by the Shareholder
Representatives in performing such actions. (f) Notwithstanding anything to the
contrary set forth herein, Parent, the Company, the Company’s Subsidiaries and
their respective Affiliates shall not be liable for any Losses to any Person,
including any Former Holder of Company Capital Stock or Exchanged Options, for
any action taken or not taken by the Shareholder Representatives, or either of
them, or for any act or omission taken or not taken in reliance upon the actions
taken or not taken or decisions, communications or writings made, given or
executed by the Shareholder Representatives, or either of them. (g) Whenever any
notification or other communication is required to be provided to the
Shareholder Representatives hereunder, such notice or other communication shall
be deemed sufficiently made only when provided to both of the Shareholder
Representatives in accordance with Section 11.5. Except with respect to the
execution of this Agreement and of any Ancillary Document required to be
executed and delivered by the Shareholder Representatives prior to or at the
Closing, any action, consent, objection, agreement, decision or notification
taken, provided or made, as applicable, under this Agreement or under any
Ancillary Document, or contemplated hereby or thereby, shall, when provided by
both of the Shareholder Representatives acting together or by either of the
Shareholder Representatives acting alone, be deemed to be the action, consent,
objection, agreement, decision or notification of the Shareholder
Representatives. 11.13 Waiver of Conflicts. Recognizing that Bryan Cave LLP has
acted as legal counsel to the Company, its Subsidiaries, certain of the direct
and indirect holders of Company Capital Stock and Exchanged Options and certain
of their respective Affiliates prior to date hereof, and that Bryan Cave LLP
intends to act as legal counsel to certain of the direct and indirect holders of
Company Capital Stock and Exchanged Options and their respective Affiliates
after the Closing, each of Parent, Merger Sub and the Company hereby waives, on
its own behalf and agrees to cause its Affiliates, the Surviving Corporation and
any Subsidiaries of the Surviving Corporation to waive, any conflicts that may
arise in connection with Bryan Cave LLP representing any direct or indirect
holders of Company Capital Stock and Exchanged Options or their Affiliates after
the Closing as such representation may relate to Parent, Merger Sub, the
Company, the Surviving Corporation or any Subsidiaries of the Surviving
Corporation or the transactions contemplated hereby. In addition,



--------------------------------------------------------------------------------



 
[agreementandplanofmerger112.jpg]
SMRH:484497247.47 -107- SM01DOCS\1200417.35 all communications involving
attorney-client confidences between direct and indirect holders of Company
Capital Stock and Exchanged Options, the Company and any of its Subsidiaries and
their respective Affiliates, on the one hand, and Bryan Cave LLP, on the other
hand, in the course of the negotiation, documentation and consummation of the
transactions contemplated hereby shall be deemed to be attorney-client
confidences that belong solely to the direct and indirect holders of Company
Capital Stock and Exchanged Options and their respective Affiliates (and not the
Company, the Surviving Corporation or such Subsidiaries). Accordingly, the
Surviving Corporation and any Subsidiaries of the Surviving Corporation shall
not have access from and after the Effective Time to any such communications or
to the files of Bryan Cave LLP relating to such engagement. Without limiting the
generality of the foregoing, from and after the Effective Time, (i) the direct
and indirect holders of Company Capital Stock and Exchanged Options and their
respective Affiliates (and not the Surviving Corporation or any Subsidiaries of
the Surviving Corporation) shall be the sole holders of the attorney-client
privilege with respect to such engagement, and none of the Surviving Corporation
or any Subsidiaries of the Surviving Corporation shall be a holder thereof, (ii)
to the extent that files of Bryan Cave LLP in respect of such engagement
constitute property of the client, only the direct and indirect holders of
Company Capital Stock and Exchanged Options and their respective Affiliates (and
not the Surviving Corporation or any Subsidiaries of the Surviving Corporation)
shall hold such property rights and (iii) Bryan Cave LLP shall have no duty
whatsoever to reveal or disclose any such attorney-client communications or
files to the Surviving Corporation or any Subsidiaries of the Surviving
Corporation by reason of any attorney-client relationship between Bryan Cave LLP
and the Company or any Subsidiaries of the Company or otherwise. This Section
11.13 may not be amended, waived or modified, in any manner adverse to the
direct and indirect holders of Company Capital Stock and Exchanged Options
without the prior written consent of the Shareholder Representatives. [Signature
Pages Follow]



--------------------------------------------------------------------------------



 
[agreementandplanofmerger113.jpg]
SMRH:484497247.47 SM01DOCS\1200417.35 IN WITNESS WHEREOF, this Agreement has
been signed by or on behalf of each of the Parties as of the day first above
written. COMPANY: CERES SYSTEMS By: /s/ Yimei Xu Name: Yimei Xu Title: Vice
President Finance and Chief Financial Officer SHAREHOLDER REPRESENTATIVES: /s/
Ronald W. Buckly Ronald W. Buckly /s/ Andrew D. Swart Andrew D. Swart PARENT:
MERCURY SYSTEMS, INC. By: /s/ Mark Aslett Name: Mark Aslett Title: President and
Chief Executive Officer MERGER SUB: THUNDERBIRD MERGER SUB, INC. By: /s/ Mark
Aslett Name: Mark Aslett Title: President and Chief Executive Officer



--------------------------------------------------------------------------------



 